Exhibit 10.1

EXECUTION VERSION

AGREEMENT AND PLAN OF MERGER

DATED AS OF

MAY 5, 2013

BY AND AMONG

INERGY MIDSTREAM, L.P.,

NRGM GP, LLC,

INTREPID MERGER SUB, LLC,

INERGY, L.P.,

CRESTWOOD HOLDINGS LLC (SOLELY FOR PURPOSES OF SECTION 3.4(A)),

CRESTWOOD MIDSTREAM PARTNERS LP

AND

CRESTWOOD GAS SERVICES GP LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Rules of Construction

     15   

ARTICLE II

 

THE MERGER; EFFECTS OF THE MERGER

     16   

Section 2.1

 

The Merger

     16   

Section 2.2

 

Closing Date of the Merger

     16   

ARTICLE III

 

MERGER CONSIDERATION; EXCHANGE PROCEDURES

     17   

Section 3.1

 

Merger Consideration

     17   

Section 3.2

 

Rights as Unitholders; Unit Transfers

     18   

Section 3.3

 

Anti-Dilution Provisions

     18   

Section 3.4

 

Exchange of Certificates

     18   

Section 3.5

 

Treatment of Awards under MLP Unit Plan

     22   

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE MLP PARTIES

     22   

Section 4.1

 

Organization; Qualification

     23   

Section 4.2

 

Authority; No Violation; Consents and Approvals

     23   

Section 4.3

 

Capitalization

     25   

Section 4.4

 

Financial Statements

     26   

Section 4.5

 

Absence of Undisclosed Liabilities

     27   

Section 4.6

 

MLP SEC Reports and Internal Controls

     27   

Section 4.7

 

Information Supplied

     28   

Section 4.8

 

Compliance with Applicable Law; Permits

     28   

Section 4.9

 

Material Contracts

     29   

Section 4.10

 

Legal Proceedings

     31   

Section 4.11

 

Environmental Matters

     31   

Section 4.12

 

Title to Properties and Rights of Way

     32   

Section 4.13

 

Insurance

     33   

Section 4.14

 

Tax Matters

     33   

Section 4.15

 

Employees/Employee Benefits

     34   

Section 4.16

 

Books and Records

     36   

Section 4.17

 

Absence of Certain Changes

     37   

Section 4.18

 

Regulation

     37   

Section 4.19

 

Intellectual Property

     37   

Section 4.20

 

State Takeover Laws

     37   

Section 4.21

 

Opinion of Financial Advisor

     37   

Section 4.22

 

Approvals

     37   

Section 4.23

 

Brokers’ Fees

     38   

Section 4.24

 

Limitation of Representations and Warranties

     38   

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE BUYER PARTIES

     38   

Section 5.1

 

Organization; Qualification

     38   

Section 5.2

 

Authority; No Violation; Consents and Approvals

     39   

 

i



--------------------------------------------------------------------------------

Section 5.3

 

Capitalization

     40   

Section 5.4

 

Financial Statements

     42   

Section 5.5

 

Absence of Undisclosed Liabilities

     42   

Section 5.6

 

Buyer SEC Reports and Internal Controls

     43   

Section 5.7

 

Information Supplied

     44   

Section 5.8

 

Compliance with Applicable Law; Permits

     44   

Section 5.9

 

Material Contracts

     45   

Section 5.10

 

Legal Proceedings

     47   

Section 5.11

 

Environmental Matters

     47   

Section 5.12

 

Title to Properties and Rights of Way

     48   

Section 5.13

 

Insurance

     48   

Section 5.14

 

Tax Matters

     49   

Section 5.15

 

Employees/Employee Benefits

     50   

Section 5.16

 

Books and Records

     52   

Section 5.17

 

Absence of Certain Changes

     52   

Section 5.18

 

Regulation

     52   

Section 5.19

 

Intellectual Property

     52   

Section 5.20

 

State Takeover Laws

     53   

Section 5.21

 

Opinion of Financial Advisor

     53   

Section 5.22

 

Approvals

     53   

Section 5.23

 

Brokers’ Fees

     53   

Section 5.24

 

Commitment Letters

     54   

Section 5.25

 

Limitation of Representations and Warranties

     54   

ARTICLE VI

 

ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS

     55   

Section 6.1

 

Conduct of Business

     55   

Section 6.2

 

Access to Information; Confidentiality

     58   

Section 6.3

 

Securities Laws Filings

     59   

Section 6.4

 

MLP Unitholders’ Meeting

     61   

Section 6.5

 

Non-Solicitation; Change in Recommendation

     61   

Section 6.6

 

Reasonable Best Efforts; Further Assurances

     65   

Section 6.7

 

No Public Announcement

     66   

Section 6.8

 

Expenses

     66   

Section 6.9

 

Tax Matters

     66   

Section 6.10

 

Section 16(b)

     67   

Section 6.11

 

Indemnification, Exculpation and Insurance

     67   

Section 6.12

 

Distributions

     69   

Section 6.13

 

Limited Liability Company Interests of MLP General Partner

     69   

Section 6.14

 

Amendment of the MLP Partnership Agreement

     70   

Section 6.15

 

Buyer Board Directors

     70   

Section 6.16

 

Financing

     70   

Section 6.17

 

Consent Solicitation

     73   

Section 6.18

 

Investigation; No Other Representations or Warranties

     74   

Section 6.19

 

Listing

     76   

Section 6.20

 

Business Opportunities

     76   

Section 6.21

 

Resignations of MLP Directors

     77   

Section 6.22

 

Omnibus Agreement

     77   

 

ii



--------------------------------------------------------------------------------

Section 6.23

 

Advice of Changes

     77   

Section 6.24

 

Transaction Litigation

     77   

ARTICLE VII

 

CONDITIONS TO CLOSING

     78   

Section 7.1

 

Conditions to Each Party’s Obligations

     78   

Section 7.2

 

Conditions to the Buyer Parties’ Obligations

     78   

Section 7.3

 

Conditions to the MLP Parties’ Obligations

     80   

ARTICLE VIII

 

TERMINATION

     81   

Section 8.1

 

Termination by Mutual Consent

     81   

Section 8.2

 

Termination by MLP or Buyer

     81   

Section 8.3

 

Termination by MLP

     81   

Section 8.4

 

Termination by Buyer

     82   

Section 8.5

 

Effect of Certain Terminations

     82   

Section 8.6

 

Termination Fee and Expense Reimbursement

     83   

Section 8.7

 

Procedure for Termination

     85   

ARTICLE IX

 

MISCELLANEOUS

     86   

Section 9.1

 

Survival

     86   

Section 9.2

 

Enforcement of this Agreement

     86   

Section 9.3

 

Notices

     86   

Section 9.4

 

Governing Law; Jurisdiction; Waiver of Jury Trial

     88   

Section 9.5

 

Entire Agreement; Amendments and Waivers

     89   

Section 9.6

 

Binding Effect; No Third Party Beneficiaries; Assignment

     90   

Section 9.7

 

Severability

     90   

Section 9.8

 

No Recourse

     91   

Section 9.9

 

Execution

     91   

Section 9.10

 

Certain Agreements with Respect to Financing Sources

     91   

Exhibit A – Third Amended and Restated Agreement of Limited Partnership of MLP

  

 

iii



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) dated as of May 5, 2013
(the “Execution Date”), is entered into by and among Crestwood Midstream
Partners LP, a Delaware limited partnership (“MLP”), Crestwood Gas Services GP
LLC, a Delaware limited liability company (“MLP General Partner”), Crestwood
Holdings LLC, a Delaware limited liability company (“CW Holdings”) (solely for
purposes of Section 3.4(a)), Inergy Midstream, L.P., a Delaware limited
partnership (“Buyer”), NRGM GP, LLC, a Delaware limited liability company
(“Buyer General Partner”), Inergy, L.P., a Delaware limited partnership
(“NRGY”), and Intrepid Merger Sub, LLC, a Delaware limited liability company and
wholly owned subsidiary of Buyer (“Merger Sub”).

WITNESSETH:

WHEREAS, MLP and Buyer desire to combine their businesses on the terms and
conditions set forth in this Agreement;

WHEREAS, Buyer has required, as a condition and inducement to its willingness to
enter into this Agreement, that MLP General Partner, Crestwood Gas Services
Holdings LLC, a Delaware limited liability company (“CW Gas Holdings”), and CW
Holdings, simultaneously herewith enter into a Voting Agreement, dated as of the
Execution Date (the “Voting Agreement”), pursuant to which, among other things,
each of MLP General Partner, CW Gas Holdings and CW Holdings agrees to support
the Merger and the other transactions contemplated hereby, on the terms and
subject to the conditions provided for in the Voting Agreement; and

WHEREAS, Buyer has required, as a condition and inducement to its willingness to
enter into this Agreement, that MLP General Partner, CW Gas Holdings and CW
Holdings simultaneously herewith enter into an Option Agreement, dated as of the
Execution Date (the “Option Agreement”), pursuant to which, among other things,
each of MLP General Partner, CW Gas Holdings and CW Holdings grants to Buyer an
option to acquire the MLP Units held by MLP General Partner, CW Gas Holdings and
CW Holdings in certain circumstances, on the terms and subject to the conditions
provided for in the Option Agreement.

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the Parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. In this Agreement, unless the context otherwise
requires, the following terms shall have the following meanings respectively:

“Additional Limited Partner” has the meaning ascribed to such term in the Buyer
Partnership Agreement.

“Affiliate” has the meaning set forth in Rule 405 of the rules and regulations
under the Securities Act, unless otherwise expressly stated herein.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble.

“Applicable Merger Consideration” means (i) with respect to a CW Holder, the CW
Holder Merger Consideration and (ii) with respect to any Holder of MLP Units who
is not a CW Holder, the Merger Consideration.

“Business Day” means any day on which commercial banks are generally open for
business in New York, New York other than a Saturday, a Sunday or a day observed
as a holiday in New York, New York under the Law of the State of New York or the
federal Law of the United States of America.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Board” means the board of directors of Buyer General Partner.

“Buyer Common Units” means the “Common Units” of Buyer as defined in the Buyer
Partnership Agreement.

“Buyer Credit Agreement” means the Credit Agreement, dated as of December 21,
2011, as amended, by and among Buyer and the lenders party thereto.

“Buyer Disclosure Schedule” means the disclosure schedule prepared and delivered
by Buyer to MLP on the Execution Date concurrently with the execution of this
Agreement.

“Buyer Employee Benefit Plan” means any Employee Benefit Plan (a) in which any
Buyer Related Employee has any present or future rights to benefits; (b) that is
maintained by, sponsored by or contributed to or obligated to be contributed to
by any of the Buyer Group Entities; or (c) with respect to which any of the
Buyer Group Entities has any obligation or liability, whether secondary,
contingent or otherwise, in each case, regardless of whether such other plan,
program, policy, agreement or arrangement is subject to any of the provisions of
ERISA.

“Buyer Financial Advisor” means Greenhill & Co.

“Buyer Financial Statements” has the meaning set forth in Section 5.4.

“Buyer General Partner” has the meaning set forth in the Preamble.

“Buyer General Partner Interest” means the “General Partner Interest” as defined
in the Buyer Partnership Agreement.

“Buyer General Partner Operating Agreement” means the Amended and Restated
Limited Liability Company Agreement of Buyer General Partner, dated as of
December 21, 2011, as amended, and as amended from time to time after the
Execution Date in accordance with this Agreement.

“Buyer Group Entities” means the Buyer Parties and their Subsidiaries.

 

2



--------------------------------------------------------------------------------

“Buyer Incentive Distribution Rights” means the “Incentive Distribution Rights”
in Buyer as defined in the Buyer Partnership Agreement.

“Buyer Indenture” means the Indenture, dated as of December 7, 2012, among
Buyer, NRGM Finance Corp., the guarantors party thereto and U.S. Bank National
Association, as trustee.

“Buyer Intellectual Property” has the meaning set forth in Section 5.19.

“Buyer Material Adverse Effect” means (i) any change, effect, event or
occurrence that is, or would reasonably be expected to be, materially adverse to
the financial condition, business, operations or results of operations of the
Buyer Group Entities (taken as a whole) or (ii) any change, effect, event or
occurrence that materially and adversely affects the ability of the Buyer
Parties to consummate the Merger by the Drop-Dead Date; provided, however, that
a Buyer Material Adverse Effect shall not include any change, effect, event or
occurrence directly or indirectly arising out of or attributable to (a) any
decrease in the market price of Buyer’s publicly traded equity securities (but
not any change or effect underlying such decrease to the extent such change or
effect would otherwise contribute to a Buyer Material Adverse Effect);
(b) changes in the general state of the industries in which the Buyer Group
Entities operate; (c) changes in general political, economic or regulatory
conditions (including changes in commodity prices or exchange rates) or
conditions in the capital markets; (d) changes in Law or GAAP or the enforcement
or interpretation thereof after the Execution Date; (e) the outbreak or
escalation of hostilities involving the United States, the declaration by the
United States of a national emergency or war or the occurrence of any other
calamity or crisis, including natural disasters and acts of terrorism (other
than any of the foregoing that causes any damage or destruction to or renders
unusable any facilities or assets of any Buyer Group Entity); (f) the
announcement or pendency of the transactions contemplated by this Agreement, the
General Partner Transactions or the Spin-Off, including any termination of,
reduction in or similar negative impact on relationships, contractual or
otherwise, with any customers, suppliers, distributors, partners or employees of
the Buyer Group Entities due to the announcement or pendency of the transactions
contemplated by this Agreement, the General Partner Transactions or the Spin-Off
(provided, however, that the exception in this clause (f) shall not apply to any
portion of any representations and warranties contained in this Agreement to the
extent the purpose of such portion is to address the consequences of the
transactions contemplated by this Agreement); (g) any failure, in and of itself,
of Buyer to meet its respective internal or published projections, estimates or
forecasts of revenues, earnings or other measures of financial or operating
performance for any period (but not any change or effect underlying such failure
to the extent such change or effect would otherwise contribute to a Buyer
Material Adverse Effect); or (h) any unitholder litigation or threatened
unitholder litigation, in each case, arising from allegations of a violation of
securities Law or breach of fiduciary duty or similar obligations contained in
the Buyer Partnership Agreement, the Buyer General Partner Operating Agreement,
the MLP Partnership Agreement or the limited liability company agreement of MLP
General Partner or otherwise in connection with this Agreement or the
transactions contemplated hereby; provided, further, that the foregoing (other
than the matters referred to in clauses (a), (f), (g) or (h)) may be taken into
account in determining whether there has been a Buyer Material Adverse Effect if
materially disproportionately affecting the Buyer Group Entities relative to
other Persons participating in the industry in which the Buyer Group Entities
participate.

 

3



--------------------------------------------------------------------------------

“Buyer Material Agreements” has the meaning set forth in Section 5.9(a).

“Buyer Merger Transactions” has the meaning set forth in Section 5.22(a).

“Buyer Notes” means the 6.0% Senior Notes due 2020 of Buyer issued pursuant to
the Buyer Indenture.

“Buyer Parties” means Buyer, Buyer General Partner and Merger Sub.

“Buyer Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Buyer, dated as of December 21, 2011, as amended from
time to time after the Execution Date in accordance with this Agreement.

“Buyer Permits” has the meaning set forth in Section 5.8(b).

“Buyer Related Employees” means those employees of the Buyer Parties or their
Affiliates, and those independent contractors who solely provide services to any
of the Buyer Parties or their Affiliates, in each case, that provide or have
provided services for the benefit of the Buyer Group Entities.

“Buyer Restricted Common Unit” means a Buyer Common Unit that is a restricted
unit issued pursuant to the Buyer Unit Plan.

“Buyer SEC Reports” has the meaning set forth in Section 5.6(a).

“Buyer Special Committee” means the special committee of non-management
directors established by the Buyer Board.

“Buyer Special Committee Financial Advisor” means Tudor, Pickering, Holt & Co.
Securities, Inc.

“Buyer Subsidiaries” means the Subsidiaries of Buyer.

“Buyer Unit Issuance” has the meaning set forth in Section 5.22(a).

“Buyer Unitholders” means the Holders of Buyer Common Units.

“Buyer Unit Plan” means the Inergy Midstream, L.P. Long Term Incentive Plan, as
it may be amended from time to time.

“Cash Consideration” has the meaning set forth in Section 3.1(d).

“CERCLA” means the federal Comprehensive Environmental Response, Compensation,
and Liability Act, as amended.

“Certificate” has the meaning set forth in Section 3.1(f).

“Closing” has the meaning set forth in Section 2.2.

 

4



--------------------------------------------------------------------------------

“Closing Date” has the meaning set forth in Section 2.2.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment Letters” has the meaning set forth in Section 5.24.

“Confidentiality Agreement” means that certain Confidentiality Agreement dated
January 11, 2013 between Inergy Holdings and First Reserve Corporation, as
amended by that certain Addendum and Joinder dated April 12, 2013, among Inergy
Holdings, First Reserve Corporation, NRGY General Partner, NRGY, Buyer General
Partner, Buyer, MLP General Partner, Crestwood Holdings Partners LLC and MLP.

“Consent Solicitation” has the meaning set forth in Section 6.18(a).

“Consent Solicitation Documents” has the meaning set forth in Section 6.18(b).

“Consolidated Group” means the MLP Group Entities, on the one hand, and the
Buyer Group Entities, on the other hand. A reference to a Consolidated Group is
a reference to each of the members of such Consolidated Group.

“CW Affiliates” means CW Holdings, CW Gas Holdings, MLP General Partner and
their direct and indirect members.

“CW Holder Merger Consideration” has the meaning set forth in Section 3.1(e).

“CW Holders” means (i) CW Holdings, CW Gas Holdings and MLP General Partner and
(ii) any Affiliate of the foregoing to which CW Holdings, CW Gas Holdings and
MLP General Partner transfer MLP Common Units or MLP Class D Units in accordance
with the terms of the Voting Agreement.

“CW Gas Holdings” has the meaning set forth in the Recitals.

“CW Holdings” has the meaning set forth in the Recitals.

“CW Holdings Cash Payment Amount” means $10,375,909.

“Debt Financing” has the meaning set forth in Section 5.24.

“Debt Refinancing” has the meaning set forth in Section 5.24.

“Delaware Courts” has the meaning set forth in Section 9.4.

“Drop-Dead Date” has the meaning set forth in Section 8.2(a).

“DLLCA” means the Delaware Limited Liability Company Act, as amended.

“DRULPA” means the Delaware Revised Uniform Limited Partnership Act, as amended.

“Effective Time” has the meaning set forth in Section 2.1(b).

 

5



--------------------------------------------------------------------------------

“Employee Benefit Plan” means (a) any “employee benefit plan” (within the
meaning of Section 3(3) of ERISA, including multiemployer plans within the
meaning of Section 3(37) of ERISA) and (b) any personnel policy (oral or
written); unit option; unit purchase plan; equity compensation plan; phantom
equity or appreciation rights plan; collective bargaining agreement; bonus plan
or arrangement; incentive award plan or arrangement; vacation or holiday pay
policy; fringe benefit plan, policy or agreement; retention agreement or plan;
severance pay plan, policy or agreement; deferred compensation agreement or
arrangement; change in control plan or agreement; hospitalization or other
medical, dental, vision, accident, disability, life or other insurance;
executive compensation or supplemental income arrangement; consulting agreement;
employment agreement; and any other employee benefit plan, agreement,
arrangement, program, practice, or understanding.

“Encumbrances” means pledges, restrictions on transfer, proxies and voting or
other agreements, liens, claims, charges, mortgages, security interests or other
legal or equitable encumbrances, limitations or restrictions of any nature
whatsoever.

“Environmental Law” means any applicable law (including common law), rule,
regulation, order, ordinance, judgment, decree or other legally-enforceable
requirement of any Governmental Entity having lawful jurisdiction over the
matter that is in effect as of or prior to the Closing Date and relates to
pollution, the protection of human health (to the extent relating to exposure to
Hazardous Materials), natural resources or the environment, or the generation,
treatment, storage, handling, transport or disposal or arrangement for transport
or disposal, or Release of, or exposure to, Hazardous Materials.

“Environmental Permit” means any permit, license, regulation, certification,
consent, variance, exemption, approval or other authorization required under or
issued pursuant to any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agent” means an escrow agent selected by Buyer that is reasonably
acceptable to the MLP to serve as the escrow agent for certain payments pursuant
to Section 8.6.

“Escrow Fund” has the meaning set forth in Section 8.6(e)

“Evaluation Material” has the meaning set forth in Section 6.2(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Agent” has the meaning set forth in Section 3.4(a).

“Exchange Fund” has the meaning set forth in Section 3.4(a).

“Execution Date” has the meaning set forth in the Preamble.

“Expense Reimbursement” has the meaning set forth in Section 8.6(b).

 

6



--------------------------------------------------------------------------------

“Financing Sources” means the entities that have committed to provide or
otherwise entered into agreements pursuant to the Commitment Letters, together
with their successors and assigns.

“Fractional Unit Payment” has the meaning set forth in Section 3.4(e).

“GAAP” has the meaning set forth in Section 1.2.

“General Partner Transactions” means (a) the acquisition by CW Holdings and CW
Gas Holdings, indirectly, of the non-economic general partner interest in NRGY
from IHGP and NRGP pursuant to the NRGY GP Purchase Agreement; and (b) the
acquisition by NRGY of all the limited liability company interests in MLP
General Partner from CW Gas Holdings pursuant to the MLP GP Contribution
Agreement.

“Governing Documents” means, with respect to any Person, the legal document(s)
by which such Person establishes its legal existence or which govern its
internal affairs, including the certificate or articles of incorporation,
certificate of formation, certificate of limited partnership, articles of
organization, by-laws, limited liability company agreement, partnership
agreement, formation agreement, joint venture agreement, operating agreement,
equityholder agreement or declaration or other similar governing documents of
such Person, in each case, as amended or supplemented from time to time.

“Governmental Entity” means any (a) multinational, federal, national,
provincial, territorial, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, administrative agency, board, bureau or agency, domestic or foreign,
(b) subdivision, agent, commission, board or authority of any of the foregoing,
or (c) quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under, or for the account of, any of the
foregoing, in each case, which has jurisdiction or authority with respect to the
applicable Party.

“Hazardous Material” means: (a) any chemical, material, waste or substance in
any amount or concentration that is regulated pursuant to, or the basis for
liability under, any Environmental Law, including any hazardous waste, solid
waste, hazardous substance, toxic substance, hazardous material, toxic
pollutant, contaminant, pollutant or by words of similar meaning or import found
in any Environmental Law; (b) petroleum hydrocarbons, petroleum products
(including gasoline and diesel fuel), natural gas, crude oil or any components,
fractions or derivatives thereof, oil and natural gas exploration and production
wastes and (c) friable asbestos containing materials, polychlorinated biphenyls,
urea formaldehyde foam insulation, radioactive materials or radon gas.

“Holders” means, when used with reference to the MLP Units and the Buyer Common
Units, the holders of such units shown from time to time in the registers
maintained by or on behalf of MLP or Buyer, as applicable.

“IHGP” means Inergy Holdings GP, LLC.

“Indemnified Liabilities” has the meaning set forth in Section 6.12(a).

 

7



--------------------------------------------------------------------------------

“Indemnified Persons” has the meaning set forth in Section 6.12(a).

“Intellectual Property” means any and all intellectual property rights, under
the Law of any jurisdiction, both statutory and common law rights, if
applicable, including: (a) utility models, supplementary protection
certificates, statutory invention registrations, patents and applications for
same, and extensions, divisions, continuations, reexaminations, and reissues
thereof; (b) trademarks, service marks, trade names, corporate names, slogans,
domain names, logos, and trade dress (including all goodwill associated with the
foregoing), and registrations and applications for registrations thereof;
(c) trade secrets and confidential information, including ideas, designs,
concepts, compilations of information, methods, techniques, procedures,
processes and other know-how, whether or not patentable; and (d) copyrights,
rights in works of authorship and registrations and applications for
registration of the foregoing.

“Knowledge” means (a) with respect to the MLP Parties, the actual knowledge
after reasonable inquiry of each Person listed in Section 1.1(a) of the MLP
Disclosure Schedule and (b) with respect to the Buyer Parties, the actual
knowledge after reasonable inquiry of each Person listed in Section 1.1(a) of
the Buyer Disclosure Schedule.

“Law” means all principles of common law, statutes, regulations, statutory
rules, Orders and terms and conditions of any grant of approval, permission,
authority, permit or license of any court, Governmental Entity, statutory body
or self-regulatory authority (including the NYSE), but does not include
Environmental Law or ERISA.

“Letter of Transmittal” has the meaning set forth in Section 3.4(b).

“Material Adverse Effect” means an MLP Material Adverse Effect or a Buyer
Material Adverse Effect.

“Merger” means the merger of Merger Sub with and into MLP, with MLP as the sole
surviving entity.

“Merger Consideration” has the meaning set forth in Section 3.1(d).

“Merger Sub” has the meaning set forth in the Preamble.

“MLP” has the meaning set forth in the Preamble.

“MLP Amended and Restated Partnership Agreement” means the Third Amended and
Restated Agreement of Limited Partnership of MLP, substantially in the form
attached hereto as Exhibit A.

“MLP Board” means the board of directors of MLP General Partner.

“MLP Certificate of Limited Partnership” means the Certificate of Limited
Partnership of MLP dated as of January 30, 2007.

“MLP Class D Units” means the “Class D Units” as defined the MLP Partnership
Agreement.

 

8



--------------------------------------------------------------------------------

“MLP Common Units” means the “Common Units” as defined in the MLP Partnership
Agreement.

“MLP Conflicts Committee Financial Advisor” means Evercore Group L.L.C.

“MLP Conflicts Committee” means the conflicts committee established by the MLP
Board.

“MLP Credit Agreements” means (i) the Amended and Restated Credit Agreement
dated as of November 16, 2012, as amended, by and among MLP and the lenders
party thereto and (ii) the Credit Agreement, dated as of March 26, 2012, by and
among Crestwood Marcellus Midstream LLC and the lenders party thereto.

“MLP Disclosure Schedule” means the disclosure schedule prepared and delivered
by MLP to Buyer on the Execution Date concurrently with the execution of this
Agreement.

“MLP Employee Benefit Plan” means any Employee Benefit Plan (a) in which any MLP
Related Employee has any present or future rights to benefits, (b) that is
maintained by, sponsored by or contributed to by, or obligated to be contributed
to by, any of the MLP Group Entities or (c) with respect to which any of the MLP
Group Entities has any obligation or liability, whether secondary, contingent or
otherwise, in each case, regardless of whether such other plan, program, policy,
agreement or arrangement is subject to any of the provisions of ERISA.

“MLP Fairness Opinion” has the meaning set forth in Section 4.21.

“MLP Financial Advisor” means Citigroup Global Markets Inc.

“MLP Financial Statements” has the meaning set forth in Section 4.4.

“MLP General Partner” has the meaning set forth in the Preamble, provided,
however, that following the cancellation of the MLP General Partner Interest
pursuant to Section 3.1(b), all references in this Agreement to the “MLP General
Partner” shall be deemed to be references to the “New General Partner”.

“MLP General Partner Interest” means the “General Partner Interest” as defined
in the MLP Partnership Agreement.

“MLP GP Contribution Agreement” means that certain Contribution Agreement, dated
as of the Execution Date, between NRGY, Inergy GP, LLC, CW Holdings and CW Gas
Holdings.

“MLP Group Entities” means the MLP Parties and their Subsidiaries.

“MLP Incentive Distribution Rights” means the “Incentive Distribution Rights” in
MLP as defined in the MLP Partnership Agreement.

“MLP Intellectual Property” has the meaning set forth in Section 4.19.

 

9



--------------------------------------------------------------------------------

“MLP Material Adverse Effect” means (i) any change, effect, event or occurrence
that is, or would reasonably be expected to be, materially adverse to the
financial condition, business, operations or results of operations of the MLP
Group Entities (taken as a whole) or (ii) any change, effect, event or
occurrence that materially and adversely affects the ability of the MLP Parties
to consummate the Merger by the Drop-Dead Date; provided, however, that a MLP
Material Adverse Effect shall not include any change, effect, event or
occurrence directly or indirectly arising out of or attributable to (a) any
decrease in the market price of MLP’s publicly traded equity securities (but not
any change or effect underlying such decrease to the extent such change or
effect would otherwise contribute to a MLP Material Adverse Effect); (b) changes
in the general state of the industries in which the MLP Group Entities operate;
(c) changes in general political, economic or regulatory conditions (including
changes in commodity prices or exchange rates) or conditions in the capital
markets; (d) changes in Law or GAAP or the enforcement or interpretation thereof
after the Execution Date; (e) the outbreak or escalation of hostilities
involving the United States, the declaration by the United States of a national
emergency or war or the occurrence of any other calamity or crisis, including
natural disasters and acts of terrorism (other than any of the foregoing that
causes any damage or destruction to or renders unusable any facilities or assets
of any MLP Group Entity); (f) the announcement or pendency of the transactions
contemplated by this Agreement, including any termination of, reduction in or
similar negative impact on relationships, contractual or otherwise, with any
customers, suppliers, distributors, partners or employees of the MLP Group
Entities due to the announcement or pendency of the transactions contemplated by
this Agreement (provided that the exception in this clause (f) shall not apply
to any portion of any representations and warranties contained in this Agreement
to the extent the purpose of such portion is to address the consequences of the
transactions contemplated by this Agreement); (g) any failure, in and of itself,
of MLP to meet its respective internal or published projections, estimates or
forecasts of revenues, earnings or other measures of financial or operating
performance for any period (but not any change or effect underlying such failure
to the extent such change or effect would otherwise contribute to a MLP Material
Adverse Effect); or (h) any unitholder litigation or threatened unitholder
litigation, in each case, arising from allegations of a violation of securities
Law or breach of fiduciary duty or similar obligations contained in the Buyer
Partnership Agreement, the Buyer General Partner Operating Agreement, the MLP
Partnership Agreement or the limited liability company agreement of MLP General
Partner or otherwise in connection with this Agreement or the transactions
contemplated hereby; provided, further, that the foregoing (other than the
matters referred to in clauses (a), (f), (g) or (h)) may be taken into account
in determining whether there has been a MLP Material Adverse Effect if
materially disproportionately affecting the MLP Group Entities relative to other
Persons participating in the industry in which the MLP Group Entities
participate.

“MLP Material Agreements” has the meaning set forth in Section 4.9(a).

“MLP Merger Transactions” has the meaning set forth in Section 4.22.

“MLP Parties” means MLP and MLP General Partner.

“MLP Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of MLP dated as of February 19, 2008, as amended, and as
further amended from time to time after the Execution Date in accordance with
this Agreement.

 

10



--------------------------------------------------------------------------------

“MLP Permits” has the meaning set forth in Section 4.8(b).

“MLP Phantom Unit” means an award of phantom MLP Common Units granted under the
MLP Unit Plan.

“MLP Recommendation” has the meaning set forth in Section 6.4(a).

“MLP Recommendation Change” has the meaning set forth in Section 6.5(c).

“MLP Related Employees” means those employees of the MLP Parties or their
Affiliates, and independent contractors who solely provide services to any of
the MLP Parties or their Affiliates, in each case, that provide or have provided
services to the MLP Parties.

“MLP Restricted Common Unit” has the meaning set forth in Section 3.5(a).

“MLP SEC Reports” has the meaning set forth in Section 4.6(a).

“MLP Subsidiaries” means the Subsidiaries of MLP.

“MLP Superior Proposal” means any bona fide written proposal made by any Person
who is not a Buyer Group Entity that (a) if consummated, would result in such
Person (or its equityholders) owning, directly or indirectly, (i) 50% or more of
the MLP Units then outstanding (or of the surviving entity in a merger or the
direct or indirect parent of the surviving entity in a merger) or (ii) the
assets or businesses that constitute 50% or more of the revenues, Net Income or
assets of the MLP and its Subsidiaries, taken as a whole; (b) includes terms
that, after taking into account all the terms and conditions of the Merger and
such third Person proposal, including any break-up fees, expense reimbursement
provisions, financing contingencies and conditions to consummation, the MLP
Board or MLP Conflicts Committee has determined in its good faith judgment are
more favorable to the Holders of MLP Units from a financial point of view than
the Merger; and (c) the MLP Board or MLP Conflicts Committee has determined in
its good faith judgment is reasonably likely to be consummated (provided,
however, that any requisite vote or consent of MLP General Partner or the
holders of MLP Units that may be required to effect the proposal shall not be
taken into account in determining whether a proposal is reasonably likely to be
consummated).

“MLP Takeover Proposal” means any contract, proposal, offer or indication of
interest from any Person (other than the Buyer Group Entities) relating to, or
that could reasonably be expected to lead to, any direct or indirect acquisition
or purchase, in one transaction or a series of transactions, of assets (other
than product sales in the ordinary course of business) or businesses that
constitute 15% or more of the revenues, Net Income or assets of MLP and its
Subsidiaries, taken as a whole, or 15% or more of any class of equity securities
of MLP, any tender offer or exchange offer that if consummated would result in
any such Person beneficially owning 15% or more of any class of equity
securities of MLP, or any merger, consolidation, business combination,
recapitalization, liquidation, dissolution, joint venture, binding unit exchange
or similar transaction involving the MLP Group Entities pursuant to which any
such Person would own 15% or more of any class of equity securities of MLP or of
any resulting parent company of MLP.

 

11



--------------------------------------------------------------------------------

“MLP Unit Plan” means the Crestwood Midstream Partners, LP Fourth Amended and
Restated 2007 Equity Plan, as it may be amended and restated from time to time.

“MLP Unitholder Approval” has the meaning set forth in in Section 4.2(a).

“MLP Unitholders” means the Holders of MLP Common Units and MLP Class D Units.

“MLP Unitholders’ Meeting” has the meaning set forth in Section 6.4(a).

“MLP Units” means the MLP Common Units and the MLP Class D Units.

“New General Partner” means a new Delaware limited liability company to be
formed in accordance with Section 6.13.

“Net Income” means “Net Income” as defined in the MLP Partnership Agreement.

“New Buyer Common Units” means duly authorized, validly issued in accordance
with applicable Law and the Buyer Partnership Agreement, fully paid (to the
extent required under the Buyer Partnership Agreement) and non-assessable
(except to the extent such non-assessability may be affected by DRULPA) Buyer
Common Units to be issued in connection with the Merger.

“Non-Qualifying Income Cushion” has the meaning set forth in Section 8.6(e)(i).

“Non-Recourse Party” has the meaning set forth in Section 9.8.

“Notice” has the meaning set forth in Section 9.3.

“NRGP” means NRGP Limited Partner, LLC, a Delaware limited liability company.

“NRGY” has the meaning set forth in the Preamble.

“NRGY Credit Agreement” means the Amended and Restated Credit Agreement, dated
as of November 24, 2009 (as amended and restated as of February 2, 2011 and as
further amended, amended and restated, supplemented or otherwise modified from
time to time), by and among NRGY and the lenders party thereto.

“NRGY General Partner” means Inergy GP, LLC, a Delaware limited liability
company.

“NRGY GP Purchase Agreement” means that certain Purchase and Sale Agreement
dated as of the Execution Date among CW Holdings, CW Gas Holdings, IHGP and
NRGP.

“NRGY Special Committee” means the special committee of non-management directors
established by the NRGY Board.

“NYSE” means the New York Stock Exchange.

“Omnibus Agreement” means the Omnibus Agreement, dated as of December 21, 2011,
among NRGY General Partner, NRGY, Buyer General Partner and Buyer.

 

12



--------------------------------------------------------------------------------

“Option Agreement” has the meaning set forth in the Recitals.

“Orders” means any order, writ, assessment, decision, injunction, decree,
ruling, judgment or similar action, whether temporary, preliminary or permanent,
of a Governmental Entity or arbitrator.

“Other Parties” means (a) with respect to the Buyer Parties, the MLP Parties;
and (b) means, with respect to the MLP Parties, the Buyer Parties, unless, in
each case, the context otherwise requires.

“Parties” means the Buyer Parties and the MLP Parties.

“Party Group” means the MLP Parties, on the one hand, and the Buyer Parties, on
the other hand. A reference to a Party Group is a reference to each of the
members of such Party Group.

“Permitted Encumbrances” means any Encumbrances that are (a) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like liens
arising in the ordinary course of business which do not materially impair the
value or the continued use and operation of the assets to which they relate of
the business by such Person and its Subsidiaries; (b) pledges or deposits in
connection with workers’ compensation, unemployment insurance and other social
security legislation and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements; (c) for Taxes not yet due or which are
being contested in good faith by appropriate Proceedings (provided that adequate
reserves with respect thereto are maintained on the books of such Person or its
Subsidiaries, as the case may be, in conformity with GAAP); (d) deposits to
secure the performance of bids, trade contracts (other than for borrowed money),
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
(e) created pursuant to construction, operating and maintenance agreements,
space lease agreements and other similar agreements, in each case having
ordinary and customary terms and entered into in the ordinary course of business
by such Person and its Subsidiaries; (f) other Encumbrances that, in the
aggregate, do not materially impair the value or the continued use and operation
of the assets to which they relate of the business by such Person and its
Subsidiaries; (g) Encumbrances existing or expressly permitted under the Buyer
Credit Agreement or the MLP Credit Agreements, as applicable; or
(h) Encumbrances permitted under Section 6.1 of this Agreement.

“Person” includes any individual, firm, partnership, joint venture, venture
capital fund, limited liability company, association, trust, estate, group, body
corporate, corporation, unincorporated association or organization, Governmental
Entity, syndicate or other entity, whether or not having legal status.

“Premium Cap” shall have the meaning set forth in 6.12(f).

“Proxy Statement/Prospectus” has the meaning set forth in Section 6.3.

“Proceeding” means any action, suit, arbitration proceeding, administrative or
regulatory investigation, review, audit, citation, summons or subpoena of any
nature (civil, criminal, regulatory or otherwise) or any other proceeding in law
or in equity.

 

13



--------------------------------------------------------------------------------

“Receiving Party” has the meaning set forth in Section 6.5(b).

“Recommendation Change Notice” has the meaning set forth in
Section 6.5(d)(ii)(A).

“Recommendation Change Notice Period” has the meaning set forth in
Section 6.5(d)(ii)(B).

“Refinancing Commitment Letter” has the meaning set forth in Section 5.24.

“Registration Statement” has the meaning set forth in Section 6.3.

“Related Parties” has the meaning set forth in Section 9.10.

“Release” means any spilling, leaking, burying, emitting, abandoning,
discharging, migrating, injecting, escaping, leaching, dumping or disposing.

“Representatives” means, in respect of any Person, such Person’s Affiliates and
such Person’s and its Affiliates’ partners, members, directors, officers,
employees, investment bankers, financial advisors, financing sources, attorneys,
accountants, consultants, agents, advisors and other representatives.

“Repurchase Commitment Letter” has the meaning set forth in Section 5.24.

“Repurchase Financing” has the meaning set forth in Section 5.24.

“rights-of-way” has the meaning set forth in Section 4.12(b).

“Sarbanes-Oxley Act” has the meaning set forth in Section 4.6(b).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Spin-Off” means the distribution by NRGY of all Buyer Common Units held
directly or indirectly by NRGY to the unitholders of NRGY.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other legal entity or organization, whether
incorporated or unincorporated, of which: (a) such Person or any other
subsidiary of such Person is a general partner or a managing member or has
similar authority; or (b) at least a majority of the securities or other
interests having by their terms ordinary voting power to elect a majority of the
board of directors or others performing similar functions with respect to such
corporation, partnership, limited liability company or other legal entity or
organization is, directly or indirectly, owned or controlled by such Person or
by any one or more of its Subsidiaries.

“Superior Proposal Notice” has the meaning set forth in Section 6.5(d)(i)(C).

“Superior Proposal Notice Period” has the meaning set forth in
Section 6.5(d)(i)(D).

 

14



--------------------------------------------------------------------------------

“Surviving Entity” has the meaning set forth in Section 2.1(a).

“Tax” or “Taxes” means any federal, state, local or foreign taxes, charges,
imposts, levies, assessments, fees and other charges imposed by any Governmental
Entity, including income, profits, gross receipts, net proceeds, alternative or
add-on minimum, ad valorem, value added, goods and services, turnover, sales,
use, property, personal property (tangible and intangible), environmental,
stamp, leasing, lease, user, excise, duty, franchise, capital stock, transfer,
registration, license, withholding, social security (or similar), unemployment,
disability, payroll, employment, fuel, excess profits, occupational, premium,
windfall profit, severance, estimated, or other charge of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not.

“Tax Return” means any return, declaration, report, election, designation,
notice, claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.

“Termination Fee” has the meaning set forth in Section 8.6(a).

“Unit Consideration” has the meaning set forth in Section 3.1(d).

“Voting Agreement” has the meaning set forth in the Recitals.

“Willful and Material Breach” means a material breach, or failure to perform,
that is the consequence of an act or omission of a Person at the direction, or
with the consent, of a Party, with the Knowledge of such Party that the taking
of, or failure to take, such act would, or would reasonably be expected to,
cause a breach of this Agreement.

SECTION 1.2 Rules of Construction. The division of this Agreement into articles,
sections and other portions and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation hereof.
Unless otherwise indicated, all references to an “Article” or “Section” refer to
the specified Article or Section of this Agreement. The terms “this Agreement,”
“hereof,” “herein” and “hereunder” and similar expressions refer to this
Agreement (including the MLP Disclosure Schedule and the Buyer Disclosure
Schedule) and not to any particular Article, Section or other portion hereof.
Unless otherwise specifically indicated or the context otherwise requires,
(a) all references to “dollars” or “$” mean United States dollars, (b) words
importing the singular shall include the plural and vice versa and words
importing any gender shall include all genders, (c) “include,” “includes” and
“including” as used in this Agreement shall be deemed to be followed by the
words “without limitation” and (d) all words used as accounting terms shall have
the meanings given to them under United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”).
In the event that any date on which any action is required to be taken hereunder
by any of the Parties is not a Business Day, such action shall be required to be
taken on the next succeeding day that is a Business Day. Reference to any Party
is also a reference to such Party’s permitted successors and assigns to the
extent the context so requires. Unless otherwise indicated, all references to an
“Exhibit” followed by a number or a letter refer to the specified Exhibit to
this Agreement. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or

 

15



--------------------------------------------------------------------------------

interpretation arises, it is the intention of the Parties that this Agreement
shall be construed as if drafted jointly by the Parties and no presumption or
burden of proof shall arise favoring or disfavoring any Person by virtue of the
authorship of any of the provisions of this Agreement.

ARTICLE II

THE MERGER; EFFECTS OF THE MERGER

SECTION 2.1 The Merger.

(a) The Surviving Entity. Subject to the terms and conditions of this Agreement,
at the Effective Time, Merger Sub shall merge with and into MLP, the separate
existence of Merger Sub shall cease and MLP shall survive and continue to exist
as a Delaware limited partnership (MLP, as the surviving limited partnership in
the Merger, sometimes being referred to herein as the “Surviving Entity”), such
that following the Merger, Buyer shall be the sole limited partner of MLP and
New General Partner shall be the sole general partner of MLP.

(b) Effective Time and Effects of the Merger. Subject to the satisfaction or
waiver of the conditions set forth in Article VII in accordance with this
Agreement, the Merger shall become effective upon the filing of a certificate of
merger with the Secretary of State of the State of Delaware, executed in
accordance with the relevant provisions of the DRULPA and the DLLCA (the date
and time of such filing (or such later time and date as may be expressed therein
as the effective date and time of the Merger) being the “Effective Time”). The
Merger shall be conducted in accordance with and have the effects prescribed in
the DRULPA and the DLLCA.

(c) MLP Certificate of Limited Partnership and MLP Partnership Agreement. At the
Effective Time, the MLP Certificate of Limited Partnership shall remain
unchanged and shall be the certificate of limited partnership of the Surviving
Entity, until duly amended in accordance with applicable Law. At the Effective
Time, the MLP Partnership Agreement shall be amended and restated in its
entirety to read as set forth in Exhibit A, and the MLP Amended and Restated
Partnership Agreement shall be the partnership agreement of the Surviving
Entity, until duly amended in accordance with its terms and applicable Law.

SECTION 2.2 Closing Date of the Merger. Subject to the satisfaction or waiver of
the conditions to closing set forth in Article VII, the closing (the “Closing”)
of the Merger and the transactions contemplated by this Article II shall be held
at the offices of Vinson & Elkins L.L.P. at 1001 Fannin Street, Suite 2500,
Houston, Texas 77002 on the later of (a) July 17, 2013 (but subject to the
satisfaction or waiver of all of the conditions set forth in Article VII on such
date), and (b) the third Business Day following the satisfaction or waiver of
all of the conditions set forth in Article VII (other than conditions that would
normally be satisfied only on the Closing Date, but subject to the satisfaction
or waiver of such conditions on the Closing Date) commencing at 9:00 a.m., local
time, or such other place, date and time as may be mutually agreed upon in
writing by the Parties. The “Closing Date,” as referred to herein, means the
date of the Closing.

 

16



--------------------------------------------------------------------------------

ARTICLE III

MERGER CONSIDERATION; EXCHANGE PROCEDURES

SECTION 3.1 Merger Consideration. Subject to the provisions of this Agreement,
at the Effective Time, by virtue of the Merger and without any action on the
part of Buyer, Buyer General Partner, MLP, MLP General Partner, Merger Sub or
any holder of MLP Units:

(a) Equity of Merger Sub. All of the limited liability company interests in
Merger Sub outstanding immediately prior to the Effective Time shall be
converted into and become a 100% limited partner interest in MLP, which limited
partner interest shall be duly authorized and validly issued, fully paid and
non-assessable (except to the extent such non-assessability may be affected by
DRULPA), and Buyer as the holder of such limited partner interest shall be
admitted as the sole limited partner of MLP.

(b) Cancellation of MLP GP Interest; Admission of New General Partner. The MLP
General Partner Interest issued and outstanding immediately prior to the
Effective Time shall be cancelled, and New General Partner shall be admitted as
the sole general partner of MLP in accordance with the MLP Partnership Agreement
and the MLP Amended and Restated Partnership Agreement. In connection therewith,
Buyer General Partner shall receive a right to any capital account in MLP
associated with the MLP General Partner Interest and no additional
consideration.

(c) Cancellation of MLP Incentive Distribution Rights. The MLP Incentive
Distribution Rights issued and outstanding immediately prior to the Effective
Time shall be cancelled. In connection therewith, Buyer General Partner shall
receive a right to any capital account in MLP associated with the MLP Incentive
Distribution Rights and no additional consideration.

(d) Conversion of MLP Common Units and MLP Class D Units. Each of the
outstanding MLP Common Units and each of the MLP Class D Units held immediately
prior to the Effective Time by any Holder of MLP Units other than a CW Holder
shall be converted into the right to receive (i) $1.03 in cash (the “Cash
Consideration”) and (ii) 1.0700 New Buyer Common Units (the “Unit Consideration”
and, together with the Cash Consideration, the “Merger Consideration”).

(e) Conversion of MLP Common Units and MLP Class D Units Held by the CW Holders.
Each of the outstanding MLP Common Units and each of the outstanding MLP Class D
Units held immediately prior to the Effective Time by a CW Holder shall be
converted into the right to receive solely the Unit Consideration (the “CW
Holder Merger Consideration”).

(f) Certificates. All MLP Common Units and MLP Class D Units, when converted in
the Merger shall cease to be outstanding and shall automatically be canceled and
cease to exist. At the Effective Time, each holder of a certificate (or evidence
of units in book-entry form) representing MLP Common Units or MLP Class D Units,
as applicable (a “Certificate”) shall cease to have any rights with respect
thereto, except pursuant to Section 3.4.

 

17



--------------------------------------------------------------------------------

SECTION 3.2 Rights as Unitholders; Unit Transfers. All MLP Units shall cease to
be outstanding and shall automatically be canceled and cease to exist when
converted as a result of and pursuant to the Merger. At the Effective Time, each
holder of a Certificate shall cease to be a unitholder of MLP and shall cease to
have any rights as a unitholder of MLP, except the right to receive (a) the
Applicable Merger Consideration and the right to be admitted as an Additional
Limited Partner of Buyer in connection therewith; and (b) any distributions in
accordance with Section 3.4(c), in each case, to be issued or paid, without
interest, in consideration therefor in accordance with Section 3.4. In addition,
to the extent applicable, the Holders of MLP Units immediately prior to the
Effective Time shall have continued rights to any distribution, without
interest, with respect to such MLP Units with a record date occurring prior to
the Effective Time that may have been declared or made by MLP on such MLP Units
in accordance with the terms of this Agreement and which remains unpaid at the
Effective Time. Such distributions by MLP are not part of the Applicable Merger
Consideration, and shall be paid on the payment date set therefor to such
Holders of MLP Units whether or not they exchange their Certificates pursuant to
Section 3.4. At the close of business on the Closing Date, the unit transfer
books of MLP shall be closed and there shall be no further registration of
transfers on the unit transfer books of MLP with respect to the MLP Units.

SECTION 3.3 Anti-Dilution Provisions. If between the Execution Date and the
Effective Time, whether or not permitted pursuant to the terms of this
Agreement, the outstanding MLP Units or Buyer Common Units shall be changed into
a different number of units or other securities by reason of any split,
reclassification, recapitalization, combination, merger, consolidation,
reorganization or other similar transaction or event, or any distribution
payable in equity securities shall be declared thereon with a record date within
such period (other than distributions in kind to the Holders of MLP Class D
Units or the holders of the MLP Incentive Distribution Rights pursuant to the
MLP Partnership Agreement), the Applicable Merger Consideration (and the number
of New Buyer Common Units issuable in the Merger), and the form of securities
issuable in the Merger shall be appropriately adjusted to provide the Holders of
MLP Units the same economic effect as contemplated by this Agreement prior to
such event.

SECTION 3.4 Exchange of Certificates.

(a) Exchange Agent. Prior to the mailing of the Proxy Statement/Prospectus,
Buyer shall appoint American Stock Transfer and Trust Company, LLC or a
commercial bank or trust company reasonably acceptable to MLP to act as exchange
agent hereunder for the purpose of exchanging Certificates for the Applicable
Merger Consideration (the “Exchange Agent”). At or before the Effective Time,
Buyer shall deposit with the Exchange Agent for the benefit of the Holders of
MLP Units for exchange in accordance with this Article III, through the Exchange
Agent, certificates representing New Buyer Common Units and an amount of cash
sufficient to effect the delivery of the Cash Consideration less the CW Holdings
Cash Payment Amount. Before the Effective Time, CW Holdings shall deposit with
the Exchange Agent for the benefit of the Holders of MLP Units (other than the
CW Holders) for exchange in accordance with this Article III,

 

18



--------------------------------------------------------------------------------

through the Exchange Agent, the CW Holdings Cash Payment Amount. Buyer agrees to
make available to the Exchange Agent, from time to time as needed, cash
sufficient to pay any distributions pursuant to Section 3.2 and Section 3.4(c)
and to make Fractional Unit Payments pursuant to Section 3.4(e), in each case
without interest. Any cash and certificates representing New Buyer Common Units
deposited with the Exchange Agent shall hereinafter be referred to as the
“Exchange Fund.” The Exchange Agent shall, pursuant to irrevocable instructions,
deliver the Applicable Merger Consideration contemplated to be paid for the MLP
Units pursuant to this Agreement out of the Exchange Fund. Except as
contemplated by Sections 3.4(c) and Section 3.4(e), the Exchange Fund shall not
be used for any other purpose.

(b) Exchange Procedures. Promptly after the Effective Time (but in no event
later than five Business Days after the Effective Time), Buyer shall cause the
Exchange Agent to mail to each record holder of MLP Units as of the Effective
Time a letter of transmittal (the “Letter of Transmittal”) (which shall specify
that in respect of certificated MLP Units, delivery shall be effected, and risk
of loss and title to the Certificates shall pass, only upon proper delivery of
the Certificates to the Exchange Agent and which shall have such other
provisions as may be necessary for the Holders of MLP Units to be admitted as
Additional Limited Partners in Buyer and which shall be in such form and have
such other provisions as Buyer General Partner and MLP General Partner may
reasonably specify) and instructions for use in effecting the surrender of the
Certificates in exchange for the Applicable Merger Consideration payable in
respect therefor. Promptly after the Effective Time, upon surrender of
Certificates, if any, for cancellation to the Exchange Agent together with such
letters of transmittal, properly completed and duly executed, and such other
documents as may be required pursuant to such instructions, each holder who held
MLP Units immediately prior to the Effective Time shall be entitled to receive
upon surrender of the Certificates therefor (i) certificates for New Buyer
Common Units representing, in the aggregate, the whole number of New Buyer
Common Units that such holder has the right to receive pursuant to this Article
III (after taking into account all MLP Units then held by such holder) and
(ii) a check in an amount equal to the aggregate amount of cash that such holder
has the right to receive pursuant to this Article III, including the Cash
Consideration, any Fractional Unit Payments pursuant to Section 3.4(e) and
distributions pursuant to Section 3.4(c). No interest shall be paid or accrued
on any Applicable Merger Consideration or any distributions payable pursuant to
Section 3.4(c). In the event of a transfer of ownership of MLP Common Units that
is not registered in the transfer records of MLP, the Applicable Merger
Consideration payable in respect of such MLP Common Units may be paid to a
transferee, if the Certificate representing such MLP Common Units is presented
to the Exchange Agent, and in the case of both certificated and book-entry MLP
Common Units, accompanied by all documents reasonably required to evidence and
effect such transfer and the Person requesting such exchange shall pay to the
Exchange Agent in advance any transfer or other Taxes required by reason of the
delivery of the Applicable Merger Consideration in any name other than that of
the record holder of such MLP Common Units, or shall establish to the
satisfaction of the Exchange Agent that such Taxes have been paid or are not
payable. Until such required documentation has been delivered and Certificates,
if any, have been surrendered, as contemplated by this Section 3.4(b), each
Certificate shall be deemed at any time after the Effective Time to

 

19



--------------------------------------------------------------------------------

represent only the right to receive upon such delivery and surrender the
Applicable Merger Consideration payable in respect of MLP Units, distributions
pursuant to Section 3.4(c), and (without the necessity of such surrender) any
cash or distributions to which such holder is entitled pursuant to Section 3.2.

(c) Distributions with Respect to Unexchanged Certificates. No dividends or
other distributions declared with respect to Buyer Common Units with a record
date after the Effective Time shall be paid to the holder of any unsurrendered
Certificate with respect to New Buyer Common Units that such holder would be
entitled to receive in accordance herewith and no Fractional Unit Payment shall
be paid to any such holder until such holder shall have delivered the required
documentation and surrendered any such Certificate in accordance with this
Article III. Subject to applicable Law, following compliance with the
requirements of Section 3.4(b), there shall be paid to each such holder of New
Buyer Common Units, without interest, (i) promptly after such compliance, the
amount of any Fractional Unit Payment to which such holder is entitled pursuant
to Section 3.4(e) and the amount of dividends or other distributions previously
paid with respect to the New Buyer Common Units issuable with respect to such
Certificate that have a record date after the Effective Time and a payment date
on or prior to the time of surrender and (ii) at the appropriate payment date,
the amount of dividends or other distributions payable with respect to such New
Buyer Common Units with a record date after the Effective Time and prior to such
surrender and a payment date subsequent to such surrender.

(d) No Further Ownership Rights in MLP Common Units or MLP Class D Units. The
Applicable Merger Consideration paid upon conversion of an MLP Common Unit or
Class D Unit in accordance with the terms hereof and any declared distributions
to be paid on MLP Common Units or MLP Class D Units as described in
Section 3.2(c) shall be deemed to have been issued (and paid) in full
satisfaction of all rights pertaining to such MLP Units.

(e) Fractional Units. No certificates or scrip representing fractional New Buyer
Common Units or book-entry credit of the same shall be issued upon the surrender
of MLP Common Units or MLP Class D Units outstanding immediately prior to the
Effective Time, and such fractional units shall not entitle the owner thereof to
vote or to any rights as a unitholder of Buyer. Notwithstanding any other
provision of this Agreement, each registered holder of MLP Units converted in
the Merger who would otherwise have been entitled to receive a fractional New
Buyer Common Unit (after taking into account all MLP Units exchanged by such
holder) shall receive, in lieu thereof, from Buyer in exchange for such
fractional unit, an amount (a “Fractional Unit Payment”) in cash (without
interest rounded up to the nearest whole cent) equal to the product of (i) such
fraction, multiplied by (ii) the average of the closing price of Buyer Common
Units on the NYSE Composite Transaction Reporting System as reported in The Wall
Street Journal (but subject to correction for typographical or other manifest
errors in such reporting) over the five-day trading period ending on the third
trading day immediately preceding the Effective Time. For the avoidance of
doubt, all references to the “Applicable Merger Consideration” shall be deemed
to include Fractional Unit Payments (if any), unless the context suggests
otherwise.

 

20



--------------------------------------------------------------------------------

(f) Termination of Exchange Fund. Any portion of the Exchange Fund that remains
undistributed to the Holders of the Certificates for twelve months after the
Closing Date shall be delivered to Buyer, upon demand by Buyer, and any Holders
of the Certificates who have not theretofore complied with this Article III
shall thereafter look only to Buyer and only as general creditors thereof for
payment of their claim for New Buyer Common Units, any Fractional Unit Payment
and any distributions with respect to New Buyer Common Units to which such
Holders may be entitled. If any Certificates shall not have been surrendered
prior to such date on which any New Buyer Common Units, any Fractional Unit
Payment or any distributions with respect to New Buyer Common Units in respect
of such Certificate would escheat to or become the property of any Governmental
Entity, any such units, cash, dividends or distributions in respect of such
Certificates shall, to the extent permitted by applicable Law, become the
property of Buyer, free and clear of all claims or interest of any Person
previously entitled thereto.

(g) No Liability. To the fullest extent permitted by Law, none of Buyer, Buyer
General Partner, MLP, MLP General Partner, the Surviving Entity or their
respective Representatives shall be liable to any Person in respect of any New
Buyer Common Units (or distributions with respect thereto) or Fractional Unit
Payment properly delivered to a public official pursuant to any applicable
abandoned property, escheat or similar Law.

(h) Withholding. Each of Buyer, the Surviving Entity and the Exchange Agent
shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement to any holder of MLP Units such amounts or
securities as Buyer, the Surviving Entity or the Exchange Agent is required to
deduct and withhold under the Code or any provision of state, local or foreign
Tax law, with respect to the making of such payment or issuance. To the extent
that amounts or securities are so withheld by Buyer, the Surviving Entity or the
Exchange Agent, such withheld amounts or securities shall be treated for all
purposes of this Agreement as having been paid or issued to the holder of MLP
Units in respect of whom such deduction and withholding was made by Buyer, the
Surviving Entity or the Exchange Agent, as the case may be.

(i) Lost Certificates. If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the Person claiming
such Certificate to be lost, stolen or destroyed and, if required by Buyer, the
posting by such Person of an indemnity agreement or a bond, in a customary
amount, as indemnity against any claim that may be made against it with respect
to such Certificate, the Exchange Agent shall pay in exchange for such lost,
stolen or destroyed Certificate the Applicable Merger Consideration payable in
respect of the MLP Units represented by such Certificate and any distributions
to which the Holders thereof are entitled pursuant to Section 3.4(b) or (c).

(j) Book Entry and Admission of Holders of New Buyer Common Units as Additional
Limited Partners of Buyer. All New Buyer Common Units to be issued in the Merger
shall be issued in book-entry form, without physical certificates. Upon the
issuance of New Buyer Common Units to the Holders of MLP Units in accordance
with this Section 3.4, Buyer and Buyer General Partner shall be deemed to have
automatically

 

21



--------------------------------------------------------------------------------

consented to the admission of such holder as a limited partner of Buyer in
respect of its New Buyer Common Units and shall reflect such admission on the
books and records of Buyer.

(k) Investment of the Exchange Fund. Buyer shall cause the Exchange Agent to
invest any cash included in the Exchange Fund as directed by Buyer on a daily
basis, in Buyer’s sole discretion; provided, however, that (i) any investment of
such Exchange Fund shall be limited to direct short-term obligations of, or
short-term obligations fully guaranteed as to principal and interest by, the
U.S. government and (ii) no such investment or loss thereon shall affect the
amounts payable or the timing of the amounts payable to MLP unitholders pursuant
to the other provisions of this Section 3.4. Any interest and other income
resulting from such investments shall be paid promptly to Buyer.

SECTION 3.5 Treatment of Awards under MLP Unit Plan.

(a) MLP Restricted Common Units. All restrictions on each MLP Common Unit that
is a restricted unit issued pursuant to the MLP Unit Plan (an “MLP Restricted
Common Unit”) outstanding immediately prior to the Effective Time shall,
immediately prior to the Effective Time, lapse. Each such MLP Restricted Common
Unit outstanding as of the Effective Time (other than any MLP Restricted Common
Units surrendered in connection with the payment of Taxes, if any, due upon the
lapse of restrictions described in this Section 3.5(a), as permitted by and in
accordance with the terms and conditions of the MLP Unit Plan) shall be
considered an outstanding MLP Common Unit for all purposes of this Agreement,
including with respect to the right to receive the Merger Consideration in
accordance with this Article III.

(b) MLP Phantom Units. Each MLP Phantom Unit that is outstanding immediately
prior to the Effective Time shall, immediately prior to the Effective Time,
automatically and without any action on the part of the holder thereof, vest in
full and the restrictions with respect thereto shall lapse. Each such MLP Common
Unit that shall be issued in settlement of such MLP Phantom Unit (other than any
MLP Common Units withheld in connection with the payment of Taxes, if any, due
with respect to such MLP Phantom Units, as permitted by and in accordance with
the terms and conditions of the MLP Unit Plan) shall be considered outstanding
as of the Effective Time for all purposes of this Agreement, including with
respect to the right to receive the Merger Consideration in accordance with this
Article III. Each MLP Phantom Unit that is payable solely in cash and that vests
pursuant to this Section 3.5(b) shall, as of the Effective Time, automatically
and without any action on the part of the holder thereof, vest in full and shall
become immediately payable in cash.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE MLP PARTIES

Except as disclosed in the MLP SEC Reports (excluding any disclosures set forth
in any “risk factor” section and in any section relating to forward-looking
statements, to the extent that they are cautionary, predictive or
forward-looking in nature) filed prior to the Execution Date or

 

22



--------------------------------------------------------------------------------

as set forth in a section of the MLP Disclosure Schedule corresponding to the
applicable Sections of this Article IV to which such disclosure applies
(provided that any information set forth in one section of the MLP Disclosure
Schedule shall be deemed to apply to each other section thereof to which its
relevance is reasonably apparent on its face, except that no such information
shall be deemed to apply, and no disclosure in the MLP SEC reports shall be
deemed to be an exception, to Section 4.2(a), Section 4.3(a), Section 4.3(b) or
Section 4.17(a)), the MLP Parties hereby represent and warrant, jointly and
severally, to the Buyer Parties that:

SECTION 4.1 Organization; Qualification.

(a) Each of the MLP Group Entities is a limited partnership, limited liability
company, corporation or otherwise duly organized, validly existing and in good
standing under the law of its jurisdiction of organization. Each of the MLP
Group Entities has all requisite partnership, limited liability company,
corporate or other power and authority, as the case may be, to own, lease or
otherwise hold and operate its properties and assets and to carry on its
business as presently conducted, except in each case where the failure to be
duly organized, validly existing or to have such power or authority,
individually or in the aggregate, does not constitute an MLP Material Adverse
Effect.

(b) Section 4.1(b) of the MLP Disclosure Schedule sets forth, as of the
Execution Date, a true and complete list of the MLP Group Entities, together
with (i) the legal nature of each such Person, (ii) the jurisdiction of
organization or formation of such Person, (iii) the name of the MLP Group Entity
that owns directly or of record any equity or similar interest in such Person
and (iv) the interest (expressed in a percentage or other amount) owned by such
MLP Group Entity in such Person. Each of the MLP Group Entities is duly
qualified and in good standing to do business as a foreign limited partnership,
limited liability company, corporation or otherwise, as the case may be, in each
jurisdiction in which the conduct or nature of its business or the ownership,
leasing, holding or operating of its properties makes such qualification
necessary, except such jurisdictions where the failure to be so qualified or in
good standing, individually or in the aggregate, does not constitute an MLP
Material Adverse Effect.

(c) Each of the MLP Parties has heretofore made available to Buyer complete and
correct copies of its Governing Documents, in each case as amended to the
Execution Date, and such Governing Documents are in full force and effect.

SECTION 4.2 Authority; No Violation; Consents and Approvals.

(a) Each of the MLP Parties has all requisite limited liability company or
partnership power and authority, as applicable, to enter into this Agreement and
to carry out its obligations hereunder and, subject to, with respect to
consummation of the Merger, MLP Unitholder Approval, to consummate the
transactions contemplated hereby. The execution, delivery and performance by
each MLP Party of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite limited liability
company or partnership, as applicable, action on the part of such MLP Party.
Subject to MLP Unitholder Approval, no other limited liability company or
partnership proceedings are necessary to consummate the transactions
contemplated by

 

23



--------------------------------------------------------------------------------

this Agreement (except for the filing of the appropriate merger documents as
required by Delaware law). This Agreement has been duly executed and delivered
by each MLP Party and, assuming the due authorization, execution and delivery
hereof by the Other Parties, constitutes a legal, valid and binding agreement of
each MLP Party, enforceable against such MLP Party in accordance with its terms
(except insofar as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a Proceeding in
equity or at law)). The adoption of this Agreement by the affirmative vote or
consent of the Holders of at least a “Unit Majority” (as such term is defined in
the MLP Partnership Agreement) (the “MLP Unitholder Approval”) is the only
additional vote of partnership interests in MLP necessary to approve this
Agreement and the Merger.

(b) Assuming the consents, approvals and filings referred to in Section 4.2(b)
of the MLP Disclosure Schedule and the MLP Unitholder Approval are obtained or
made, neither the execution and delivery by the MLP Parties of this Agreement,
nor the consummation by the MLP Parties of the transactions contemplated hereby,
nor compliance by the MLP Parties with any of the terms or provisions of this
Agreement, will (i) violate any provision of the Governing Documents of any of
the MLP Group Entities; (ii) result in any breach of or constitute a default (or
an event that, with notice or lapse of time or both, would become a default)
under, or give to others any right of termination, cancellation, amendment or
acceleration of any obligation or the loss of any benefit under any agreement,
permit, franchise, note, indenture, bond, mortgage, lease or instrument to which
any of the MLP Group Entities is a party or by or to which any of their
properties are bound; (iii) result in the creation of an Encumbrance, other than
Permitted Encumbrances, upon or require the sale or give any Person the right to
acquire any of the assets of any of the MLP Group Entities, or restrict, hinder,
impair or limit the ability of any of the MLP Group Entities to carry on its
business as and where it is now being carried on; or (iv) violate any Law
applicable to the MLP Group Entities, except for matters described in
clauses (ii), (iii) or (iv) that do not, individually or in the aggregate,
constitute an MLP Material Adverse Effect.

(c) No consent, approval, order or authorization of, or registration,
declaration or filing with, or permit from, any Governmental Entity, is required
to be obtained or made by any MLP Group Entity in connection with the execution
and delivery of this Agreement by the MLP Parties or the consummation by the MLP
Parties of the transactions contemplated by this Agreement, except for: (i) the
filing with the SEC of (A) a proxy statement in preliminary and definitive form
relating to the meeting of the unitholders of MLP to be held in connection with
adoption of this Agreement and (B) such reports under Section 13(a) of the
Exchange Act, and such other compliance with the Exchange Act and the rules and
regulations thereunder, as may be required in connection with this Agreement and
the transactions contemplated by this Agreement; (ii) the filing of the
certificate of merger with the Office of the Secretary of State of the State of
Delaware; (iii) any filings, consents, authorizations, approvals or exemptions
in connection with compliance with the rules of the NYSE; (iv) such filings,
consents, authorizations, approvals or exemptions as may be required by any
applicable state

 

24



--------------------------------------------------------------------------------

securities or “blue sky” or takeover laws; and (v) any such consent, approval,
order, authorization, registration, filing, or permit that the failure to obtain
or make do not constitute, individually or in the aggregate, an MLP Material
Adverse Effect.

SECTION 4.3 Capitalization.

(a) MLP General Partner is the sole general partner of MLP. MLP General Partner
is the sole record and beneficial owner of the MLP General Partner Interest and
MLP Incentive Distribution Rights, and such general partner interest and MLP
Incentive Distribution Rights have been duly authorized and validly issued in
accordance with applicable Law and the MLP Partnership Agreement. Except as
provided in the MLP Partnership Agreement, MLP General Partner owns the
MLP General Partner Interest and MLP Incentive Distribution Rights free and
clear of any Encumbrances. As of the Execution Date, CW Gas Holdings is the sole
member of MLP General Partner and is the sole record and beneficial owner of all
limited liability company interests in MLP General Partner, and such limited
liability company interest has been duly authorized and validly issued in
accordance with applicable Law and the Governing Documents of MLP General
Partner. CW Gas Holdings owns such limited liability company interest free and
clear of any Encumbrances other than Permitted Encumbrances.

(b) As of the Execution Date, MLP has no partnership or other equity interests
issued and outstanding other than the following:

(i) 53,696,845 MLP Common Units (excluding any MLP Restricted Common Units and
MLP Phantom Units);

(ii) 6,190,469 MLP Class D Units, all of which are owned beneficially and of
record by CW Gas Holdings;

(iii) the MLP Incentive Distribution Rights;

(iv) 68,079 MLP Restricted Common Units;

(v) 269,969 MLP Phantom Units (of which 8,156 of such MLP Phantom Units are
payable solely in cash); and

(vi) the MLP General Partner Interest.

Each of the outstanding MLP Units and the limited partner interests represented
thereby have been duly authorized and validly issued in accordance with
applicable Law and the MLP Partnership Agreement, and are fully paid (to the
extent required under the MLP Partnership Agreement) and non-assessable (except
to the extent such non-assessability may be affected by Sections 17-607 and
17-804 of DRULPA). Such MLP Units were not issued in violation of any
pre-emptive or similar rights. Except as set forth in this Section 4.3 and in
Section 4.3(b) of the MLP Disclosure Schedule, (i) there are no outstanding
options, warrants, subscriptions, puts, calls or other rights, agreements,
arrangements or commitments (pre-emptive, contingent or otherwise) obligating
any of the MLP Group Entities to offer, issue, sell, redeem, repurchase,

 

25



--------------------------------------------------------------------------------

otherwise acquire or transfer, pledge or encumber any equity interest in any of
the MLP Group Entities; (ii) there are no outstanding securities or obligations
of any kind of any of the MLP Group Entities that are convertible into or
exercisable or exchangeable for any equity interest in any of the MLP Group
Entities or any other Person, and none of the MLP Group Entities has any
obligation of any kind to issue any additional securities or to pay for or
repurchase any securities; (iii) there are no outstanding equity appreciation
rights, phantom equity or similar rights based on the value of the equity, book
value, income or any other attribute of any of the MLP Group Entities;
(iv) there are no outstanding bonds, debentures or other evidences of
indebtedness of any of the MLP Group Entities having the right to vote (or that
are exchangeable for or convertible or exercisable into securities of any MLP
Group Entity or securities having the right to vote) with the Holders of the MLP
Units on any matter; and (v) except as described in the MLP Partnership
Agreement, there are no unitholder agreements, proxies, voting trusts, rights to
require registration under securities Law or other arrangements or commitments
to which any of the MLP Group Entities is a party or by which any of their
securities are bound with respect to the voting, disposition or registration of
any outstanding securities of any of the MLP Group Entities.

(c) Other than with respect to the MLP Group Entities, MLP does not own
beneficially, directly or indirectly, any equity securities or similar interests
of any Person. All of the outstanding shares of capital stock or other equity
interests of each MLP Subsidiary (i) have been duly authorized and validly
issued, (ii) except as provided in the applicable Governing Documents and for
Permitted Encumbrances, are owned, directly or indirectly, by MLP free and clear
of any Encumbrances and (iii) in the case of corporations, are fully paid and
non-assessable.

(d) Except with respect to the ownership of any equity or long-term debt
securities between or among the MLP Group Entities, none of the MLP Group
Entities owns or will own at the Closing Date, directly or indirectly, any
equity or long-term debt securities of any corporation, partnership, limited
liability company, joint venture, association or other entity.

SECTION 4.4 Financial Statements. The historical financial statements of MLP
included in the MLP SEC Reports, including all related notes and schedules (the
“MLP Financial Statements”): (i) comply as to form in all material respects with
the Securities Act, Exchange Act and applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto; (ii) fairly
present in all material respects the consolidated financial position of MLP and
the MLP Subsidiaries, as of the respective dates thereof, and the consolidated
results of operations, cash flows and changes in partners’ equity of the
entities to which such MLP Financial Statements relate for the periods
indicated; and (iii) have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited financial statements, as
permitted by Rule 10-01 of Regulation S-X) and subject, in the case of interim
financial statements, to normal year-end adjustments.

 

26



--------------------------------------------------------------------------------

SECTION 4.5 Absence of Undisclosed Liabilities.

(a) Neither MLP nor any of the MLP Subsidiaries has any indebtedness or
liability, absolute or contingent, which is of a nature required to be reflected
on the balance sheet of MLP or in the notes thereto, in each case prepared in
conformity with GAAP, and which is not shown or reserved against on the MLP
Financial Statements, other than

(i) liabilities incurred or accrued in the ordinary course of business
consistent with past practice since December 31, 2012, including liens for
current Taxes and assessments not in default;

(ii) liabilities of MLP or any of the MLP Subsidiaries that, individually or in
the aggregate, are not material to the MLP Group Entities, taken as a whole; or

(iii) liabilities that have been discharged or paid in full prior to the
Execution Date.

(b) Neither MLP nor any of the MLP Subsidiaries is a party to, or has any
commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar contract (including any contract or arrangement
relating to any transaction or relationship between or among MLP and any of the
MLP Subsidiaries, on the one hand, and any unconsolidated Affiliate, including
any structured finance, special purpose or limited purpose entity or person, on
the other hand, or any “off-balance sheet arrangements” (as defined in
Item 303(a) of Regulation S-K of the SEC)), where the purpose of such contract
is to avoid disclosure of any material transaction involving, or material
liabilities of, MLP in MLP’s published financial statements or any MLP SEC
Reports.

SECTION 4.6 MLP SEC Reports and Internal Controls.

(a) Since December 31, 2010, all reports (except for the Proxy
Statement/Prospectus, which is addressed in Section 4.7), including but not
limited to the Annual Reports on Form 10-K, the Quarterly Reports on Form 10-Q
and the Current Reports on Form 8-K, forms, schedules, statements and other
documents required to be filed or furnished by MLP with or to the SEC, as
applicable, pursuant to the Exchange Act or the Securities Act (the “MLP SEC
Reports”), have been timely filed or furnished in accordance with the rules and
regulations of the SEC. All such MLP SEC Reports (i) complied as to form in all
material respects in accordance with the requirements of the Exchange Act and
the Securities Act, as the case may be, and the rules and regulations thereunder
and (ii) as of its filing date in the case of any Exchange Act report and as of
its effective date in the case of any Securities Act filing, did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of the
Execution Date, there are no outstanding or unresolved comments received from
the SEC staff with respect to the MLP SEC Reports. To the Knowledge of the MLP,
none of the MLP SEC Reports is the subject of ongoing SEC review or
investigation.

 

27



--------------------------------------------------------------------------------

(b) MLP has established and maintains disclosure controls and procedures and
internal control over financial reporting (as such terms are defined in
paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as
required by Rule 13a-15 under the Exchange Act. MLP’s disclosure controls and
procedures are reasonably designed to ensure that all material information
required to be disclosed by MLP in the reports that it files under the Exchange
Act are recorded, processed, summarized and reported within the time periods
specified in the rules and forms of the SEC, and that all such material
information is accumulated and communicated to MLP’s management as appropriate
to allow timely decisions regarding required disclosure and to make the
certifications required pursuant to Sections 302 and 906 of the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated thereunder (the
“Sarbanes-Oxley Act”). MLP’s management has completed its assessment of the
effectiveness of MLP’s internal control over financial reporting in compliance
with the requirements of Section 404 of the Sarbanes-Oxley Act for the year
ended December 31, 2012, and such assessment concluded that such controls were
effective. To MLP’s Knowledge, it has disclosed, based on its most recent
evaluations, to MLP’s outside auditors and the audit committee of the MLP Board
(i) all significant deficiencies and material weaknesses in the design or
operation of internal control over financial reporting which are reasonably
likely to adversely affect MLP’s ability to record, process, summarize and
report financial information (as defined in Rule 13a-15(f) of the Exchange Act)
and (ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the MLP’s internal controls over
financial reporting.

SECTION 4.7 Information Supplied. None of the information to be supplied by the
MLP Group Entities for inclusion in (a) the Proxy Statement/Prospectus to be
filed with the SEC, and any amendments or supplements thereto, or (b) the
Registration Statement to be filed with the SEC in connection with the Merger,
and any amendments or supplements thereto, will, at the respective times such
documents are filed, and, in the case of the Proxy Statement/Prospectus, at the
time the Proxy Statement/Prospectus or any amendment or supplement thereto is
first mailed to MLP Unitholders, at the time of the MLP Unitholders’ Meeting and
at the Effective Time, and, in the case of the Registration Statement, when it
becomes effective under the Securities Act, contain any untrue statement of a
material fact or omit to state any material fact required to be made therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

SECTION 4.8 Compliance with Applicable Law; Permits.

(a) Except with respect to Tax matters (which are provided for in Section 4.14),
Environmental Law (which is provided for in Section 4.11) and employee benefit
matters (which are provided for in Section 4.15), each of the MLP Group Entities
is in compliance with all, and is not in default under or in violation of any,
applicable Law, other than any noncompliance, default or violation which would
not, individually or in the aggregate, constitute an MLP Material Adverse
Effect. No MLP Group Entity has received any written communication within the
past two years from a Governmental Entity that alleges that any MLP Group Entity
is not in compliance with or is in default or violation of any applicable Law,
except where such non-compliance, default or violation would not constitute,
individually or in the aggregate, an MLP Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

(b) The MLP Group Entities are in possession of all franchises, tariffs, grants,
authorizations, licenses, permits, easements, variances, exemptions, consents,
certificates, approvals and orders necessary under applicable Law to own, lease
and operate their properties and to lawfully carry on their businesses as they
are now being conducted (collectively, the “MLP Permits”), except where the
failure to be in possession of such MLP Permits would not, individually or in
the aggregate, constitute an MLP Material Adverse Effect. None of the MLP Group
Entities is in default or violation of any of the MLP Permits, except for any
such defaults or violations that would not, individually or in the aggregate,
constitute an MLP Material Adverse Effect. No suspension or cancellation of any
of the MLP Permits is pending or, to the Knowledge of MLP, threatened, except
where such suspension or cancellation would not constitute, individually or in
the aggregate, an MLP Material Adverse Effect. As of the Execution Date, to the
Knowledge of MLP, no event or condition has occurred or exists which would
result in a violation of, breach, default or loss of a benefit under, or
acceleration of an obligation of the MLP Group Entities under, any MLP Permit,
or has caused (or would cause) an applicable Governmental Entity to fail or
refuse to issue, renew or extend any MLP Permit (in each case, with or without
notice or lapse of time or both), except for violations, breaches, defaults,
losses, accelerations or failures that would not constitute, individually or in
the aggregate, an MLP Material Adverse Effect.

SECTION 4.9 Material Contracts.

(a) Except for those agreements filed as exhibits to the MLP SEC Reports and
those agreements set forth on Section 4.9(a) of the MLP Disclosure Schedule
(collectively, the “MLP Material Agreements”), none of the MLP Group Entities is
a party to, or is bound by, any agreements, contracts or commitments (whether
written or oral):

(i) which is a “material contract” (as such term is defined in Item 601(b)(10)
of Regulation S-K of the SEC);

(ii) which constitutes a contract or commitment relating to indebtedness for
borrowed money or the deferred purchase price of property (in either case,
whether incurred, assumed, guaranteed or secured by any asset) in excess of
$10,000,000;

(iii) which contains any provision that prior to or following the Effective Time
would materially restrict or alter the conduct of business of, or purport to
materially restrict or alter the conduct of business of, whether or not binding
on, MLP or any controlled Affiliate of MLP, including by materially restricting
the disposition of any business or assets;

 

29



--------------------------------------------------------------------------------

(iv) which is a lease or license (whether of real, personal or intangible
property) providing for annual rentals or fees of $5,000,000 or more that cannot
be terminated by any MLP Group Entity on not more than 60 days’ notice without
payment by such MLP Group Entity of any material penalty;

(v) which is an agreement for the purchase of materials, supplies, goods,
services, equipment or other assets that in each case both (A) cannot be
terminated by any MLP Group Entity on not more than 60 days’ notice without
payment by any of MLP Group Entity of any material penalty and (B) involves
annual revenues or payments in excess of $10,000,000;

(vi) which is a partnership, joint venture or other similar agreement or
arrangement;

(vii) which is a contract relating to the acquisition or disposition of any
business or assets (whether by merger, sale of stock, sale of assets or
otherwise) with a purchase price of $10,000,000 or more;

(viii) any contract that relates to any commodity or interest rate swap, cap or
collar or other similar hedging or derivate transactions, other than any
contract for purchase and sale of commodities and the associated hedging
instruments entered into in the ordinary course of business consistent with past
practice;

(ix) any contract relating to the gathering, processing, treating,
transportation, storage, sale or purchase of natural gas, condensate or other
liquid or gaseous hydrocarbons or the products therefrom, or the provision of
services related thereto (including any operation, operation servicing or
maintenance contract) in each case that involves annual revenues or payments in
excess of $10,000,000; or

(x) any contract relating to the construction of capital assets or other capital
expenditures in each case that involves annual revenues or payments in excess of
$10,000,000.

(b) Except to the extent that enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a Proceeding in equity or at law); provided, however, that any indemnity,
contribution and exoneration provisions contained in any such MLP Material
Agreement may be limited by applicable Law and public policy, each of the MLP
Material Agreements (i) constitutes the valid and binding obligation of the
applicable MLP Group Entity and, to the Knowledge of the MLP Parties,
constitutes the valid and binding obligation of the other parties thereto,
(ii) is in full force and effect as of the Execution Date and (iii) will be in
full force and effect upon

 

30



--------------------------------------------------------------------------------

the consummation of the transactions contemplated by this Agreement, in each
case unless the failure to be so would not constitute, individually or in the
aggregate, an MLP Material Adverse Effect.

(c) There is not, to the Knowledge of any of the MLP Parties, under any MLP
Material Agreement, any default or event which, with notice or lapse of time or
both, would constitute a default on the part of any of the parties thereto,
except such events of default and other events as to which requisite waivers or
consents have been obtained or which would not constitute, individually or in
the aggregate, an MLP Material Adverse Effect.

SECTION 4.10 Legal Proceedings. There are no pending (or, to the Knowledge of
the MLP Parties, threatened) Proceedings, with respect to which any MLP Group
Entity has been contacted in writing by counsel for the plaintiff or claimant,
against or affecting any MLP Group Entity or any of their properties, assets,
operations or business and which constitute, individually or in the aggregate,
an MLP Material Adverse Effect. Except as would not individually or in the
aggregate constitute an MLP Material Adverse Effect, none of the MLP Group
Entities is a party or subject to or in default under any Order applicable to it
or any of its properties, assets, operations or business.

SECTION 4.11 Environmental Matters. Except as reflected in the MLP Financial
Statements, and except for any such matter that individually or in the aggregate
would not constitute an MLP Material Adverse Effect:

(a) each of the MLP Group Entities and its assets, real properties and
operations are in compliance with all Environmental Law and Environmental
Permits;

(b) each of the MLP Group Entities has, as applicable, developed and submitted
or obtained and maintained all Environmental Permits necessary for the conduct
and operation of its business as currently conducted and operated, and all such
Environmental Permits are in full force and effect and to the Knowledge of the
MLP Parties, there is no pending or threatened challenge to any Environmental
Permit or reason to believe any pending application for any Environmental Permit
will not be approved in reasonably acceptable form and substance;

(c) none of the MLP Group Entities has received any written notice from any
Person alleging with respect to any of the MLP Group Entities, the violation of
or liability under any Environmental Law (including liability as a potentially
responsible party under CERCLA or any analogous state laws) or any Environmental
Permit, and to the Knowledge of the MLP Parties, no occurrence or condition
exists that would reasonably be expected to result in the receipt of such
notice;

(d) there has been no Release of any Hazardous Material at, on, under or from
any real properties or facilities as a result of the operations of the MLP Group
Entities that has not been remediated as required by any Environmental Law or
Environmental Permit or otherwise adequately reserved for in the MLP Financial
Statements and to the Knowledge of the MLP Parties, there is no occurrence or
condition relating to any such Release that would reasonably be expected to
result in any of the MLP Group Entities having liability under any Environmental
Law or Environmental Permit; and

 

31



--------------------------------------------------------------------------------

(e) the MLP Group Entities have provided or otherwise made available to the
Buyer Group Entities true and complete copies of all material written
environmental assessment reports that have been prepared by or on behalf of the
MLP Group Entities and that are in any of the MLP Group Entities’ possession.

This Section 4.11, and Sections 4.2(b) and 4.2(c), 4.5, 4.9 and 4.13 hereof,
constitute the sole and exclusive representation and warranty of the MLP Parties
with respect to Environmental Permits, the Release of or exposure to Hazardous
Materials and Environmental Law.

SECTION 4.12 Title to Properties and Rights of Way.

(a) Each of the MLP Group Entities has indefeasible title to all material real
property and good title to all material tangible personal property owned by such
MLP Group Entity, in each case which is material to the business of such MLP
Group Entity, free and clear of all Encumbrances except Permitted Encumbrances,
except as would not, individually or in the aggregate, constitute an MLP
Material Adverse Effect.

(b) Each of the MLP Group Entities owns or has the right to use such consents,
easements, rights-of-way, permits or licenses from each Person (collectively,
“rights-of-way”) as are necessary to conduct its business in the manner
described in the MLP SEC Reports, except for such rights-of-way the absence of
which would not, individually or in the aggregate, result in an MLP Material
Adverse Effect. Each such right-of-way is valid and enforceable, except to the
extent that enforceability thereof may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a Proceeding in
equity or at law), and grant the rights purported to be granted thereby and all
rights necessary thereunder for the current operation of the businesses of the
MLP Group Entities, except where the failure of any such right-of-way to be
valid or enforceable or to grant the rights purported to be granted thereby or
necessary thereunder would not, individually or in the aggregate, result in an
MLP Material Adverse Effect. Each of the MLP Group Entities has fulfilled and
performed all its material obligations with respect to such rights-of-way and,
to the Knowledge of the MLP Parties, no event has occurred that allows, or after
notice or lapse of time would allow, revocation or termination thereof or would
result in any impairment of the rights of the holder of any such rights-of-way,
except for any failure to fulfill or perform or any such revocations,
terminations and impairments that would not, individually or in the aggregate,
result in an MLP Material Adverse Effect; and no such rights-of-way contain any
restriction that materially prevents the operation of the businesses of the MLP
Group Entities, taken as a whole, and as currently conducted.

(c) There is no pending (or, to the Knowledge of the MLP Parties, threatened)
condemnation of any material part of the real property used and necessary for
the conduct of the businesses of the MLP Group Entities, as they are presently
conducted, by any Governmental Entity or other Person.

 

32



--------------------------------------------------------------------------------

SECTION 4.13 Insurance. The MLP Group Entities own, hold, maintain, or are
entitled to the benefits of, insurance covering their properties, operations,
personnel and businesses in amounts required by applicable Law and customary for
the businesses in which they operate. The MLP Group Entities are in compliance
with the terms of all insurance policies in all material respects; and there are
no material claims by any of the MLP Group Entities under any such insurance
policy as to which any insurance company is denying liability or defending under
a reservation of rights clause. Except as would not, individually or in the
aggregate, constitute an MLP Material Adverse Effect, none of the MLP Group
Entities has received any written notice from any insurer or agent of such
insurer that such insurer has cancelled or terminated or has initiated
procedures to cancel or terminate any insurance policy.

SECTION 4.14 Tax Matters. Except as would not, individually or in the aggregate,
constitute an MLP Material Adverse Effect:

(a) each of the MLP Parties and the MLP Subsidiaries has filed when due (taking
into account extensions of time for filing) all Tax Returns required to be filed
by it;

(b) all Taxes owed by the MLP Parties and the MLP Subsidiaries (whether or not
shown on any Tax Return) have been duly and timely paid in full;

(c) there is no Proceeding now pending against any of the MLP Parties or the MLP
Subsidiaries in respect of any Tax or Tax Return, nor has any written adjustment
with respect to a Tax Return or written claim for additional Tax been received
by any MLP Party or its Subsidiaries that is still pending;

(d) no written claim has been made by any Tax authority in a jurisdiction where
any of the MLP Parties or the MLP Subsidiaries does not currently file a Tax
Return that it is or may be subject to any material Tax in such jurisdiction,
nor has any such assertion been threatened or proposed in writing and received
by any MLP Party or its Subsidiaries;

(e) except as set forth in Section 4.14(e) of the MLP Disclosure Schedule, none
of the MLP Parties or the MLP Subsidiaries has any outstanding request for an
extension of time within which to pay Taxes or file Tax Returns;

(f) there is no outstanding waiver or extension of any applicable statute of
limitations for the assessment or collection of Taxes due from any of the MLP
Parties or the MLP Subsidiaries;

(g) each of the MLP Parties and the MLP Subsidiaries has complied in all
material respects with all applicable Law relating to the payment and
withholding of Taxes and has duly and timely withheld and paid all material
Taxes required to be withheld in connection with any amounts paid or owing to
any employee, creditor, independent contractor or other party;

 

33



--------------------------------------------------------------------------------

(h) each of the MLP Parties and the MLP Subsidiaries that is classified as a
partnership for U.S. federal tax purposes has in effect an election under
Section 754 of the Code;

(i) except as set forth in Section 4.14(i) of the MLP Disclosure Schedule, none
of the MLP Parties or the MLP Subsidiaries has been a member of an Affiliated
group filing a consolidated federal income Tax Return and none of the MLP
Parties or the MLP Subsidiaries has any liability for the Taxes of any Person
(other than an MLP Party or the MLP Subsidiaries) under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local, or foreign Law), as
a transferee or successor, by contract or otherwise;

(j) in each tax year since the formation of MLP up to and including the current
tax year, at least 90% of the gross income of MLP has been income which is
“qualifying income” within the meaning of Section 7704(d) of the Code; and

(k) except for Crestwood Midstream Finance Corporation, none of the MLP Group
Entities is treated as a corporation for U.S. federal tax purposes.

SECTION 4.15 Employees/Employee Benefits.

(a) (i) Section 4.15(a)(i) of the MLP Disclosure Schedule sets forth a complete
and accurate list of each material MLP Employee Benefit Plan and (ii) true,
correct and complete copies (or, to the extent no such copy exists, an accurate
description thereof) of each such material MLP Employee Benefit Plan and any
related documents, including all amendments thereto, have been furnished or made
available to Buyer. To the extent applicable, there has also been furnished or
made available to Buyer, with respect to each material MLP Employee Benefit
Plan, any related trust agreement or other funding instrument, the most recent
favorable determination letter from the Internal Revenue Service (or opinion
letter, as applicable), the reports on Form 5500 for the immediately preceding
year and the attached schedules and the most recent summary plan description and
summaries of material modifications thereto, if applicable, with respect to each
material MLP Employee Benefit Plan.

(b) Neither MLP nor any company or other entity that is required to be treated
as a single employer together with MLP under Sections 414(b), (c), (m) or (o) of
the Code has any liability (whether secondary, contingent or otherwise) with
respect to an Employee Benefit Plan that (i) is subject to Title IV of ERISA or
the minimum funding requirements of Section 412 of the Code or Section 302 of
ERISA; (ii) is a multiemployer plan or a “multiple employer plan” (as such term
is defined in Section 413(c) of the Code); or (iii) provides for any
post-employment welfare benefits or coverage, except as required under Part 6 of
Subtitle B of Title I of ERISA and Code Section 4980B (or similar state or local
law).

 

34



--------------------------------------------------------------------------------

(c) Except as would not constitute, individually or in the aggregate, an MLP
Material Adverse Effect:

(i) the MLP Employee Benefit Plans (A) have been established and maintained (in
form and in operation) in accordance with their terms and with ERISA, the Code
and all other applicable Laws and (B) if intended to be qualified under
Section 401(a) of the Code, are so qualified and have received a favorable
determination letter as to their qualification, or if such plan is a prototype
plan, an opinion or notification letter and nothing has occurred, whether by
action or failure to act that could reasonably be expected to cause the loss of
such qualification;

(ii) each MLP Group Entity and each entity employing or engaging any current or
former MLP Related Employees is, and has been, in compliance in all respects
with all applicable Law relating to the employment of labor, including all such
applicable Law relating to wages, hours, collective bargaining, discrimination,
civil rights, safety and health and workers’ compensation;

(iii) no event has occurred and no condition exists that would subject an MLP
Group Entity either directly or by reason of their affiliation with any company
or other entity that is required to be treated as a single employer together
with MLP under Sections 414(b), (c), (m) or (o) of the Code to any Tax, fine,
lien, penalty or other liability imposed by ERISA, the Code or other applicable
Laws;

(iv) all contributions, premium payments and other payments required to be made
in connection with each MLP Employee Benefit Plan have been timely made or, if
applicable, accrued to the extent required by GAAP;

(v) each MLP Employee Benefit Plan maintained or sponsored by an MLP Group
Entity can be unilaterally amended or terminated at any time by an MLP Group
Entity without liability other than liability for benefits accrued to the date
of such amendment or termination pursuant to the terms of the plan;

(vi) there are no actions, suits, or claims pending (other than routine claims
for benefits) or, to the knowledge of any MLP Group Entity, threatened against,
or with respect to, any of the Employee Benefit Plans and no facts or
circumstances exist that could reasonably be expected to give rise to any such
actions, suits or claims; and

(vii) there is no administrative investigation, audit or other administrative
proceeding pending (other than routine qualification determination filings) or,
to the knowledge of any MLP Group Entity, threatened, with respect to any of the
MLP Employee Benefit Plans by the Internal Revenue Service, the Department of
Labor, the Pension Benefit Guaranty Corporation or any other governmental
agency.

 

35



--------------------------------------------------------------------------------

(d) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not, either alone or in combination with
any other event, (i) entitle any current or former director or current or former
MLP Related Employee to any retirement, severance, change of control,
unemployment compensation or any other payment or enhanced or accelerated
benefit, (ii) accelerate the time of payment or vesting, or increase the amount
of compensation due any such director or MLP Related Employee, or result in any
limitation on the right of the MLP Group Entities and their Affiliates to amend,
merge, terminate or receive a reversion of assets from any MLP Employee Benefit
Plan or related trust, (iii) result in any payment (whether in cash or property
or the vesting of property) to any “disqualified individual” (as such term is
defined in Treasury Regulation Section 1.280G-1) with respect to an MLP Group
Entity or its Affiliates that could reasonably be construed, individually or in
combination with any other such payment, to constitute an “excess parachute
payment” (as defined in Section 280G(b)(1) of the Code) or (iv) result in the
funding of any “rabbi” or similar trust pursuant to any MLP Employee Benefit
Plan. No MLP Employee Benefit Plan provides for the gross-up or reimbursement of
Taxes under Sections 4999 or 409A of the Code.

(e) Except as disclosed in Section 4.15(e) of the MLP Disclosure Schedule, no
MLP Group Entity or entity employing or engaging MLP Related Employees is a
party to, or subject to, or negotiating a collective bargaining agreement or any
other contract with a labor union or representative of employees. There is no
pending or, to the Knowledge of any MLP Group Entity, threatened strike, walkout
or other work stoppage or any union organizing effort by or with respect to any
MLP Related Employees, nor has there been any such material strike, walkout or
other work stoppage or, to the Knowledge of any MLP Group Entity, union
organizing effort within the past five (5) years. There is no unfair labor
practice charge pending or, to the Knowledge of any MLP Group Entity, threatened
against any MLP Group Entity.

SECTION 4.16 Books and Records. The minute books of MLP General Partner contain
true and correct copies of all of the minutes of actions taken at all meetings
of the MLP Board or audit committee thereof as of April 17, 2013 and all written
consents executed in lieu of such meetings. Complete copies of all such minute
books for the fiscal years ended or ending, as applicable, December 31, 2011 and
2012 through April 17, 2013 (excluding any minutes of the MLP Board or any
committee thereof relating to (a) the approval or consideration of this
Agreement or the transactions contemplated hereby or (b) any other strategic
alternative considered by the MLP Board or any committee thereof at any time,
including any MLP Takeover Proposal) have been made available to Buyer and its
advisors and outside counsel subject to the obligations of the Parties contained
in Section 6.2 of this Agreement.

 

36



--------------------------------------------------------------------------------

SECTION 4.17 Absence of Certain Changes. Since December 31, 2012 through the
Execution Date, (a) no events, changes, effects or developments have occurred
that have had or would be reasonably expected to have, individually or in the
aggregate, an MLP Material Adverse Effect, and (b) no MLP Group Entity has taken
any action which would be in violation of Section 6.1(b)(i),
Section 6.1(b)(iii), Section 6.1(viii), Section 6.1(x), Section 6.1(xi), or
Section 6.1(xiv) or which would have required the consent of Buyer if taken
after the Execution Date.

SECTION 4.18 Regulation. None of the MLP Group Entities is an “investment
company” or a company “controlled by” an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

SECTION 4.19 Intellectual Property. MLP and the MLP Subsidiaries own or have the
right to use all other Intellectual Property necessary for the operation of the
businesses of each of MLP and the MLP Subsidiaries as presently conducted
(collectively, the “MLP Intellectual Property”), free and clear of all
Encumbrances except for Permitted Encumbrances, except where the failure to own
or have the right to use such Intellectual Property would not, individually or
in the aggregate, constitute an MLP Material Adverse Effect. To the Knowledge of
the MLP Parties, (i) the use of the MLP Intellectual Property by MLP and the MLP
Subsidiaries and the operation of the business of each of MLP and the MLP
Subsidiaries as presently conducted does not infringe or misappropriate any
Intellectual Property of any other Person; (ii) no Person is infringing or
misappropriating the Intellectual Property of MLP and the MLP Subsidiaries; and
(iii) MLP and the MLP Subsidiaries reasonably protect the operation and security
of their material software and systems (and the data therein) and there have
been no breaches or outages of same, except, in each case, for such matters that
would not constitute, individually or in the aggregate, an MLP Material Adverse
Effect.

SECTION 4.20 State Takeover Laws. No approvals are required under state takeover
or similar laws in connection with the performance by the MLP Parties of their
obligations under this Agreement.

SECTION 4.21 Opinion of Financial Advisor. The MLP Conflicts Committee has
received the opinion of the MLP Conflicts Committee Financial Advisor, dated the
Execution Date, to the effect that, as of such date, and based upon and subject
to the assumptions, qualifications and limitations and other matters set forth
therein, the Merger Consideration is fair, from a financial point of view, to
the Holders of MLP Units (other than MLP General Partner, CW Gas Holdings and
their respective Affiliates) (the “MLP Fairness Opinion”). MLP has been
authorized by the MLP Conflicts Committee Financial Advisor to permit the
inclusion of the MLP Fairness Opinion and, with the prior consent of the MLP
Conflicts Committee Financial Advisor as required by the engagement letter
between the MLP Conflicts Committee Financial Advisor and MLP, references
thereto in the Proxy Statement.

SECTION 4.22 Approvals.

(a) MLP General Partner has approved this Agreement, the Merger and the other
transactions contemplated by this Agreement (the “MLP Merger Transactions”) as
required by applicable Law and the MLP Partnership Agreement. The MLP Board, at
a

 

37



--------------------------------------------------------------------------------

meeting duly called and held, has by unanimous vote of the members of the MLP
Board present, has (a) determined that this Agreement and the MLP Merger
Transactions are advisable, fair to and in the best interests of MLP and the MLP
Unitholders; (b) approved this Agreement and the MLP Merger Transactions;
(c) directed that this Agreement be submitted to the MLP Unitholders for
adoption; and (d) recommended that this Agreement be adopted by the MLP
Unitholders.

(b) The MLP Conflicts Committee, at a meeting duly called and held, has by
unanimous vote approved this Agreement and the Merger by “Special Approval” (as
such term is defined by the MLP Partnership Agreement).

SECTION 4.23 Brokers’ Fees. Except for the fees and expenses payable to the MLP
Financial Advisor and the MLP Conflicts Committee Financial Advisor (which
amounts have been disclosed to Buyer prior to the Execution Date), none of the
MLP Group Entities, nor any of their respective officers or directors has
employed any broker, finder or other Person or incurred any liability on behalf
of any MLP Group Entity, any Buyer Group Entity or itself for any advisory,
brokerage, finder, success, deal completion or similar fees or commissions in
connection with the transactions contemplated by this Agreement.

SECTION 4.24 Limitation of Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE IV, THE MLP PARTIES ARE
NOT MAKING ANY OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL, STATUTORY,
EXPRESS OR IMPLIED, CONCERNING THE MLP UNITS OR THE BUSINESS, ASSETS OR
LIABILITIES OF ANY MLP GROUP ENTITY, INCLUDING, IN PARTICULAR, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY
EXPRESSLY EXCLUDED AND DISCLAIMED.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYER PARTIES

Except as disclosed in the Buyer SEC Reports (excluding any disclosures set
forth in any “risk factor” section and in any section relating to
forward-looking statements, to the extent that they are cautionary, predictive
or forward-looking in nature) filed prior to the Execution Date or as set forth
in a section of the Buyer Disclosure Schedule corresponding to the applicable
Sections of this Article V to which such disclosure applies (provided that any
information set forth in one section of the Buyer Disclosure Schedule shall be
deemed to apply to each other section thereof to which its relevance is
reasonably apparent on its face, except that no such information shall be deemed
to apply, and no disclosure in the Buyer SEC reports shall be deemed to be an
exception, to Section 5.2(a), Section 5.3(a), Section 5.3(b) or
Section 5.17(a)), the Buyer Parties hereby represent and warrant, jointly and
severally, to the MLP Parties that:

SECTION 5.1 Organization; Qualification.

(a) Each of the Buyer Group Entities is a limited partnership, limited liability
company, corporation or otherwise duly organized, validly existing and in good
standing under the law of its jurisdiction of organization. Each of the Buyer
Group Entities has all

 

38



--------------------------------------------------------------------------------

requisite partnership, limited liability company, corporate or other power and
authority, as the case may be, to own, lease or otherwise hold and operate its
properties and assets and to carry on its business as presently conducted,
except in each case where the failure to be organized, validly existing or to
have such power or authority, individually or in the aggregate, does not
constitute a Buyer Material Adverse Effect.

(b) Section 5.1(b) of the Buyer Disclosure Schedule sets forth, as of the
Execution Date, a true and complete list of the Buyer Group Entities, together
with (i) the legal nature of each such Person, (ii) the jurisdiction of
organization or formation of such Person, (iii) the name of the Buyer Group
Entity that owns directly or of record any equity or similar interest in such
Person and (iv) the interest (expressed in a percentage or other amount) owned
by such Buyer Group Entity in such Person. Each of the Buyer Group Entities is
duly qualified and in good standing to do business as a foreign limited
partnership, limited liability company, corporation or otherwise, as the case
may be, in each jurisdiction in which the conduct or nature of its business or
the ownership, leasing, holding or operating of its properties makes such
qualification necessary, except such jurisdictions where the failure to be so
qualified or in good standing, individually or in the aggregate, does not
constitute a Buyer Material Adverse Effect.

(c) Each of the Buyer Parties has heretofore made available to MLP complete and
correct copies of its Governing Documents, in each case as amended to the
Execution Date, and such Governing Documents are in full force and effect.

SECTION 5.2 Authority; No Violation; Consents and Approvals.

(a) Each of the Buyer Parties has all requisite limited liability company or
partnership power and authority, as applicable, to enter into this Agreement and
to carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution, delivery and performance by each Buyer Party
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite limited liability company or
partnership action, as applicable, on the part of such Buyer Party, and no other
limited liability company or partnership proceedings are necessary to consummate
the transactions contemplated by this Agreement (except for the filing of the
appropriate merger documents as required by Delaware law). This Agreement has
been duly executed and delivered by each Buyer Party and, assuming the due
authorization, execution and delivery hereof by the Other Parties, constitutes a
legal, valid and binding agreement of each Buyer Party, enforceable against such
Buyer Party in accordance with its terms (except insofar as such enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a Proceeding in equity or at law)).

(b) After giving effect to the transactions contemplated by the documents
referred to in Section 5.2(b) of the Buyer Disclosure Schedule, neither the
execution and delivery by the Buyer Parties of this Agreement, nor the
consummation by the Buyer Parties of the transactions contemplated hereby, nor
compliance by the Buyer Parties

 

39



--------------------------------------------------------------------------------

with any of the terms or provisions of this Agreement, will (i) violate any
provision of the Governing Documents of any of the Buyer Group Entities;
(ii) result in any breach of or constitute a default (or an event that, with
notice or lapse of time or both, would become a default) under, or give to
others any right of termination, cancellation, amendment or acceleration of any
obligation or the loss of any benefit under any agreement, permit, franchise,
note, indenture, bond, mortgage, lease or instrument to which any of the Buyer
Group Entities is a party or by or to which any of their properties are bound;
(iii) result in the creation of an Encumbrance, other than Permitted
Encumbrances, upon or require the sale or give any Person the right to acquire
any of the assets of any of the Buyer Group Entities, or restrict, hinder,
impair or limit the ability of any of the Buyer Group Entities to carry on its
business as and where it is now being carried on; or (iv) violate any Law
applicable to the Buyer Group Entities, except for matters described in clauses
(ii), (iii) or (iv) that do not, individually or in the aggregate, constitute a
Buyer Material Adverse Effect.

(c) No consent, approval, order or authorization of, or registration,
declaration or filing with, or permit from, any Governmental Entity, is required
to be obtained or made by any Buyer Group Entity in connection with the
execution and delivery of this Agreement by the Buyer Parties or the
consummation by the Buyer Parties of the transactions contemplated by this
Agreement, except for: (i) the filing with the SEC of (A) the Registration
Statement and (B) such reports under Section 13(a) of the Exchange Act, and such
other compliance with the Exchange Act and the rules and regulations thereunder,
as may be required in connection with this Agreement and the transactions
contemplated by this Agreement; (ii) filings with the NYSE; (iii) any filings,
consents, authorizations, approvals or exemptions in connection with compliance
with the rules of the NYSE; (iv) such filings, consents, authorizations,
approvals or exemptions as may be required by any applicable state securities or
“blue sky” or takeover laws; and (v) any such consent, approval, order,
authorization, registration, filing, or permit that the failure to obtain or
make do not constitute, individually or in the aggregate, a Buyer Material
Adverse Effect.

SECTION 5.3 Capitalization.

(a) Buyer General Partner is the sole general partner of Buyer. Buyer General
Partner is the sole record and beneficial owner of the non-economic general
partner interest in Buyer, and such general partner interest has been duly
authorized and validly issued in accordance with applicable Law and the Buyer
Partnership Agreement. Buyer General Partner owns such general partner interest
free and clear of any Encumbrances, except for Encumbrances (i) contained in the
Governing Documents of Buyer and Buyer General Partner; (ii) Encumbrances
required under the NRGY Credit Agreement; and (iii) under the DLLCA or
applicable securities Law. Inergy Midstream Holdings, L.P. is the sole record
and beneficial owner of the membership interests in Buyer General Partner and
the Buyer Incentive Distribution Rights, and such membership interests and Buyer
Incentive Distribution Rights have been duly authorized and validly issued in
accordance with applicable Law and the Governing Documents of Buyer General
Partner and Buyer. Inergy Midstream Holdings, L.P. owns such membership
interests and Buyer Incentive Distribution Rights free and clear of any
Encumbrances, except for

 

40



--------------------------------------------------------------------------------

Encumbrances (i) contained in the Governing Documents of Buyer and Buyer General
Partner; (ii) Encumbrances required under the NRGY Credit Agreement; and
(iii) under the DRULPA or applicable securities Law. Inergy, L.P. is the sole
record and beneficial owner of the limited partner interests in Inergy Midstream
Holdings, L.P. and such limited partner interests have been duly authorized and
validly issued in accordance with applicable Law and the agreement of limited
partnership of Inergy Midstream Holdings, L.P. Inergy, L.P. owns such limited
partner interests free and clear of any Encumbrances, except for Encumbrances
(i) contained in the Governing Documents of Inergy Midstream Holdings, L.P.;
(ii) Encumbrances required under the Buyer Credit Agreement; and (iii) under the
DRULPA or applicable securities Law. Merger Sub has no assets or liabilities and
was formed solely for the purposes of consummating the transactions contemplated
hereby.

(b) As of the Execution Date, Buyer has no partnership or other equity interests
issued and outstanding other than the following:

(i) 85,515,730 Buyer Common Units (excluding any Buyer Restricted Common Units);

(ii) the Buyer Incentive Distribution Rights;

(iii) 427,334 Buyer Restricted Common Units;

(iv) the Buyer General Partner Interest.

Each of the outstanding Buyer Common Units and the limited partner interests
represented thereby have been duly authorized and validly issued in accordance
with applicable Law and the Buyer Partnership Agreement, and are fully paid (to
the extent required under the Buyer Partnership Agreement) and non-assessable
(except to the extent such non-assessability may be affected by Sections 17-607
and 17-804 of DRULPA). Such Buyer Common Units were not issued in violation of
any pre-emptive or similar rights. Except as set forth in this Section 5.3 and
in Section 5.3(b) of the Buyer Disclosure Schedule, (i) there are no outstanding
options, warrants, subscriptions, puts, calls or other rights, agreements,
arrangements or commitments (pre-emptive, contingent or otherwise) obligating
any of the Buyer Group Entities to offer, issue, sell, redeem, repurchase,
otherwise acquire or transfer, pledge or encumber any equity interest in any of
the Buyer Group Entities; (ii) there are no outstanding securities or
obligations of any kind of any of the Buyer Group Entities that are convertible
into or exercisable or exchangeable for any equity interest in any of the Buyer
Group Entities or any other Person, and none of the Buyer Group Entities has any
obligation of any kind to issue any additional securities or to pay for or
repurchase any securities; (iii) there are no outstanding equity appreciation
rights, phantom equity or similar rights based on the value of the equity, book
value, income or any other attribute of any of the Buyer Group Entities;
(iv) there are no outstanding bonds, debentures or other evidences of
indebtedness of any of the Buyer Group Entities having the right to vote (or
that are exchangeable for or convertible or exercisable into securities of any
Buyer Group Entity or securities having the right to vote) with the Holders of
the Buyer Common Units on

 

41



--------------------------------------------------------------------------------

any matter; and (v) except as described in the Buyer Partnership Agreement,
there are no unitholder agreements, proxies, voting trusts, rights to require
registration under securities Law or other arrangements or commitments to which
any of the Buyer Group Entities is a party or by which any of their securities
are bound with respect to the voting, disposition or registration of any
outstanding securities of any of the Buyer Group Entities.

(c) Other than with respect to the Buyer Group Entities, the Buyer does not own,
beneficially, directly or indirectly, any equity securities or similar interests
of any Person. All of the outstanding shares of capital stock or other equity
interests of each Buyer Subsidiary (i) have been duly authorized and validly
issued, (ii) except as provided in the applicable Governing Documents and for
Permitted Encumbrances, are owned, directly or indirectly, by Buyer free and
clear of any Encumbrances and (iii) in the case of corporations, are fully paid
and non-assessable.

(d) Except with respect to the ownership of any equity or long-term debt
securities between or among the Buyer Group Entities, none of the Buyer Group
Entities owns or will own at the Closing Date, directly or indirectly, any
equity or long-term debt securities of any corporation, partnership, limited
liability company, joint venture, association or other entity.

SECTION 5.4 Financial Statements. The historical financial statements of Buyer
included in the Buyer SEC Reports, including all related notes and schedules
(the “Buyer Financial Statements”): (i) comply as to form in all material
respects with the Securities Act, Exchange Act and applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto; (ii) fairly present in all material respects the consolidated financial
position of Buyer and the Buyer Subsidiaries, as of the respective dates
thereof, and the consolidated results of operations, cash flows and changes in
partners’ equity of the entities to which such Buyer Financial Statements relate
for the periods indicated; and (iii) have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited financial
statements, as permitted by Rule 10-01 of Regulation S-X) and subject, in the
case of interim financial statements, to normal year-end adjustments.

SECTION 5.5 Absence of Undisclosed Liabilities.

(a) Neither Buyer nor any of the Buyer Subsidiaries has any indebtedness or
liability, absolute or contingent, which is of a nature required to be reflected
on the balance sheet of Buyer or in the notes thereto, in each case prepared in
conformity with GAAP, and which is not shown or reserved against on the Buyer
Financial Statements, other than

(i) liabilities incurred or accrued in the ordinary course of business
consistent with past practice since September 30, 2012, including liens for
current Taxes and assessments not in default;

 

42



--------------------------------------------------------------------------------

(ii) liabilities of Buyer or any of the Buyer Subsidiaries that, individually or
in the aggregate, are not material to the Buyer Group Entities, taken as a
whole; or

(iii) liabilities that have been discharged or paid in full prior to the
Execution Date.

(b) Neither Buyer nor any of the Buyer Subsidiaries is a party to, or has any
commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar contract (including any contract or arrangement
relating to any transaction or relationship between or among Buyer and any of
the Buyer Subsidiaries, on the one hand, and any unconsolidated Affiliate,
including any structured finance, special purpose or limited purpose entity or
person, on the other hand, or any “off-balance sheet arrangements” (as defined
in Item 303(a) of Regulation S-K of the SEC)), where the purpose of such
contract is to avoid disclosure of any material transaction involving, or
material liabilities of, Buyer in Buyer’s published financial statements or any
Buyer SEC Reports.

SECTION 5.6 Buyer SEC Reports and Internal Controls.

(a) Since September 30, 2010, all reports (except for the Proxy
Statement/Prospectus, which is addressed in Section 5.7), including but not
limited to the Annual Reports on Form 10-K, the Quarterly Reports on Form 10-Q
and the Current Reports on Form 8-K, forms, schedules, statements and other
documents required to be filed or furnished by Buyer with or to the SEC, as
applicable, pursuant to the Exchange Act or the Securities Act (the “Buyer SEC
Reports”), have been timely filed or furnished in accordance with the rules and
regulations of the SEC. All such Buyer SEC Reports (i) complied as to form in
all material respects in accordance with the requirements of the Exchange Act
and the Securities Act, as the case may be, and the rules and regulations
thereunder and (ii) as of its filing date in the case of any Exchange Act report
and as of its effective date in the case of any Securities Act filing, did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of the Execution Date, there are no outstanding or unresolved
comments received from the SEC staff with respect to the Buyer SEC Reports. To
the Knowledge of Buyer, none of the Buyer SEC Reports is the subject of ongoing
SEC review or investigation.

(b) Buyer has established and maintains disclosure controls and procedures and
internal control over financial reporting (as such terms are defined in
paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) as
required by Rule 13a-15 under the Exchange Act. Buyer’s disclosure controls and
procedures are reasonably designed to ensure that all material information
required to be disclosed by Buyer in the reports that it files under the
Exchange Act are recorded, processed, summarized and reported within the time
periods specified in the rules and forms of the SEC, and that all such material
information is accumulated and communicated to Buyer’s management as appropriate
to allow timely decisions regarding required disclosure and to make the

 

43



--------------------------------------------------------------------------------

certifications required pursuant to Sections 302 and 906 of the Sarbanes-Oxley
Act. Buyer’s management has completed its assessment of the effectiveness of
Buyer’s internal control over financial reporting in compliance with the
requirements of Section 404 of the Sarbanes-Oxley Act for the year ended
September 30, 2012, and such assessment concluded that such controls were
effective. To Buyer’s Knowledge, it has disclosed, based on its most recent
evaluations, to Buyer’s outside auditors and the audit committee of the Buyer
Board (i) all significant deficiencies and material weaknesses in the design or
operation of internal control over financial reporting which are reasonably
likely to adversely affect Buyer’s ability to record, process, summarize and
report financial information (as defined in Rule 13a-15(f) of the Exchange Act)
and (ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Buyer’s internal controls over
financial reporting.

SECTION 5.7 Information Supplied. None of the information to be supplied by the
Buyer Group Entities for inclusion in (a) the Proxy Statement/Prospectus to be
filed with the SEC, and any amendments or supplements thereto, or (b) the
Registration Statement to be filed with the SEC in connection with the Merger,
and any amendments or supplements thereto, will, at the respective times such
documents are filed, and, in the case of the Proxy Statement/Prospectus, at the
time the Proxy Statement/Prospectus or any amendment or supplement thereto is
first mailed to MLP Unitholders, at the time of the MLP Unitholders’ Meeting and
at the Effective Time, and, in the case of the Registration Statement, when it
becomes effective under the Securities Act, contain any untrue statement of a
material fact or omit to state any material fact required to be made therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

SECTION 5.8 Compliance with Applicable Law; Permits.

(a) Except with respect to Tax matters (which are provided for in Section 5.14),
Environmental Law (which is provided for in Section 5.11) and employee benefit
matters (which are provided for in Section 5.15), each of the Buyer Group
Entities is in compliance with all, and is not in default under or in violation
of, applicable Law, other than any noncompliance, default or violation which
would not, individually or in the aggregate, constitute a Buyer Material Adverse
Effect. No Buyer Group Entity has received any written communication within the
past two years from a Governmental Entity that alleges that any Buyer Group
Entity is not in compliance with or is in default or violation of any applicable
Law, except where such non-compliance, default or violation would not
constitute, individually or in the aggregate, a Buyer Material Adverse Effect.

(b) The Buyer Group Entities are in possession of all franchises, tariffs,
grants, authorizations, licenses, permits, easements, variances, exemptions,
consents, certificates, approvals and orders necessary under applicable Law to
own, lease and operate their properties and to lawfully carry on their
businesses as they are now being conducted (collectively, the “Buyer Permits”),
except where the failure to be in possession of such Buyer Permits would not,
individually or in the aggregate, constitute a Buyer Material Adverse Effect.
None of the Buyer Group Entities in default or violation

 

44



--------------------------------------------------------------------------------

of any of the Buyer Permits, except for any such defaults or violations that
would not, individually or in the aggregate, constitute a Buyer Material Adverse
Effect. No suspension or cancellation of any of the Buyer Permits is pending or,
to the Knowledge of Buyer, threatened, except where such suspension or
cancellation would not constitute, individually or in the aggregate, a Buyer
Material Adverse Effect. As of the Execution Date, to the Knowledge of Buyer, no
event or condition has occurred or exists which would result in a violation of,
breach, default or loss of a benefit under, or acceleration of an obligation of
the Buyer Group Entities under, any Buyer Permit, or has caused (or would cause)
an applicable Governmental Entity to fail or refuse to issue, renew or extend
any Buyer Permit (in each case, with or without notice or lapse of time or
both), except for violations, breaches, defaults, losses, accelerations or
failures that would not constitute, individually or in the aggregate, a Buyer
Material Adverse Effect.

SECTION 5.9 Material Contracts.

(a) Except for those agreements filed as exhibits to the Buyer SEC Reports and
those agreements set forth on Section 5.9(a) of the Buyer Disclosure Schedule
(collectively, the “Buyer Material Agreements”), none of the Buyer Group
Entities is a party to, or is bound by, any agreements, contracts or commitments
(whether written or oral):

(i) which is a “material contract” (as such term is defined in Item 601(b)(10)
of Regulation S-K of the SEC);

(ii) which constitutes a contract or commitment relating to indebtedness for
borrowed money or the deferred purchase price of property (in either case,
whether incurred, assumed, guaranteed or secured by any asset) in excess of
$10,000,000;

(iii) which contains any provision that prior to or following the Effective Time
would materially restrict or alter the conduct of business of, or purport to
materially restrict or alter the conduct of business of, whether or not binding
on, Buyer or any controlled Affiliate of Buyer, including by materially
restricting the disposition of any business or assets;

(iv) which is a lease or license (whether of real, personal or intangible
property) providing for annual rentals or fees of $2,000,000 or more that cannot
be terminated by any Buyer Group Entity on not more than 60 days’ notice without
payment by such Buyer Group Entity of any material penalty;

(v) which is an agreement for the purchase of materials, supplies, goods,
services, equipment or other assets that in each case both (A) cannot be
terminated by any Buyer Group Entity on not more than 60 days’ notice without
payment by any of Buyer Group Entity of any material penalty and (B) involves
annual revenues or payments in excess of $10,000,000;

 

45



--------------------------------------------------------------------------------

(vi) which is a partnership, joint venture or other similar agreement or
arrangement;

(vii) which is a contract relating to the acquisition or disposition of any
business or assets (whether by merger, sale of stock, sale of assets or
otherwise) with a purchase price of $10,000,000 or more;

(viii) any contract that relates to any commodity or interest rate swap, cap or
collar or other similar hedging or derivate transactions, other than any
contract for purchase and sale of commodities and the associated hedging
instruments entered into in the ordinary course of business consistent with past
practice;

(ix) any contract relating to the gathering, processing, treating,
transportation, storage, sale or purchase of natural gas, condensate or other
liquid or gaseous hydrocarbons or the products therefrom, or the provision of
services related thereto (including any operation, operation servicing or
maintenance contract) in each case that involves annual revenues or payments in
excess of $10,000,000; or

(x) any contract relating to the construction of capital assets or other capital
expenditures in each case that involves annual revenues or payments in excess of
$10,000,000.

(b) Except to the extent that enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a Proceeding in equity or at law); provided, however, that any indemnity,
contribution and exoneration provisions contained in any such Buyer Material
Agreement may be limited by applicable Law and public policy, each of the Buyer
Material Agreements (i) constitutes the valid and binding obligation of the
applicable Buyer Group Entity and, to the knowledge of the Buyer Parties,
constitutes the valid and binding obligation of the other parties thereto,
(ii) is in full force and effect as of the Execution Date, and (iii) will be in
full force and effect upon the consummation of the transactions contemplated by
this Agreement, in each case unless the failure to be so would not constitute,
individually or in the aggregate, a Buyer Material Adverse Effect.

(c) There is not, to the Knowledge of any of the Buyer Parties, under any Buyer
Material Agreement, any default or event which, with notice or lapse of time or
both, would constitute a default on the part of any of the parties thereto,
except such events of default and other events as to which requisite waivers or
consents have been obtained or which would not constitute, individually or in
the aggregate, a Buyer Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

SECTION 5.10 Legal Proceedings. There are no pending (or to the Knowledge of the
Buyer Parties, threatened) Proceedings, with respect to which any Buyer Group
Entity has been contacted in writing by counsel for the plaintiff or claimant,
against or affecting any Buyer Group Entity or any of their properties, assets,
operations or business and which constitute, individually or in the aggregate, a
Buyer Material Adverse Effect. Except as would not individually constitute a
Buyer Material Adverse Effect, none of the Buyer Group Entities is a party or
subject to or in default under any Order applicable to it or any of its
properties, assets, operations or business.

SECTION 5.11 Environmental Matters. Except as reflected in the Buyer Financial
Statements, and except for any such matter that individually or in the aggregate
would not constitute a Buyer Material Adverse Effect:

(a) each of the Buyer Group Entities and its assets, real properties and
operations are in compliance with all Environmental Law and Environmental
Permits;

(b) each of the Buyer Group Entities has, as applicable, developed and submitted
or obtained and maintained all Environmental Permits necessary for the conduct
and operation of its business as currently conducted and operated, and all such
Environmental Permits are in full force and effect and to the Knowledge of the
Buyer Parties, there is no pending or threatened challenge to any Environmental
Permit or reason to believe any pending application for any Environmental Permit
will not be approved in reasonably acceptable form and substance;

(c) none of the Buyer Group Entities has received any written notice from any
Person alleging, with respect to any of the Buyer Group Entities, the violation
of or liability under any Environmental Law (including liability as a
potentially responsible party under CERCLA or any analogous state laws) or any
Environmental Permit, and to the Knowledge of the Buyer Parties, no occurrence
or condition exists that would reasonably be expected to result in the receipt
of such notice;

(d) there has been no Release of any Hazardous Material at, on, under or from
any real properties or facilities as a result of the operations of the Buyer
Group Entities that has not been remediated as required by any Environmental Law
or Environmental Permit or otherwise adequately reserved for in the Buyer
Financial Statements and to the Knowledge of the Buyer Parties, there is no
occurrence or condition relating to any such Release that would reasonably be
expected to result in any of the Buyer Group Entities having liability under any
Environmental Law or Environmental Permit; and

(e) the Buyer Group Entities have provided or otherwise made available to the
MLP Group Entities true and complete copies of all material written
environmental assessment reports that have been prepared by or on behalf of the
Buyer Group Entities and that are in any of the Buyer Group Entities’
possession.

This Section 5.11, and Sections 5.2(b) and 5.2(c), 5.5, 5.9 and 5.13 hereof,
constitute the sole and exclusive representation and warranty of the Buyer
Parties with respect to Environmental Permits, the Release of or exposure to
Hazardous Materials and Environmental Law.

 

47



--------------------------------------------------------------------------------

SECTION 5.12 Title to Properties and Rights of Way.

(a) Each of the Buyer Group Entities has indefeasible title to all material real
property and good title to all material tangible personal property owned by such
Buyer Group Entity, in each case which is material to the business of such Buyer
Group Entity, free and clear of all Encumbrances except Permitted Encumbrances
except as would not, individually or in the aggregate, constitute a Buyer
Material Adverse Effect.

(b) Each of the Buyer Group Entities owns or has the right to use such
rights-of-way as are necessary to conduct its business in the manner described
in the Buyer SEC Reports, except for such rights-of-way the absence of which
would not, individually or in the aggregate, result in a Buyer Material Adverse
Effect. Each such right-of-way is valid and enforceable, except to the extent
that enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a Proceeding in equity or at law),
and grant the rights purported to be granted thereby and all rights necessary
thereunder for the current operation of the businesses of the Buyer Group
Entities, except where the failure of any such right-of-way to be valid or
enforceable or to grant the rights purported to be granted thereby or necessary
thereunder would not, individually or in the aggregate, result in an Buyer
Material Adverse Effect. Each of the Buyer Group Entities has fulfilled and
performed all its material obligations with respect to such rights-of-way and,
to the knowledge of the Buyer Parties, no event has occurred that allows, or
after notice or lapse of time would allow, revocation or termination thereof or
would result in any impairment of the rights of the holder of any such
rights-of-way, except any failure to fulfill or perform any for such
revocations, terminations and impairments that would not, individually or in the
aggregate, result in a Buyer Material Adverse Effect; and no such rights-of-way
contain any restriction that materially prevents the operation of the businesses
of the Buyer Group Entities, taken as a whole, and as currently conducted.

(c) There is no pending (or, to the Knowledge of the Buyer Parties, threatened)
condemnation of any material part of the real property used and necessary for
the conduct of the businesses of the Buyer Group Entities, as they are presently
conducted, by any Governmental Entity or other Person.

SECTION 5.13 Insurance. The Buyer Group Entities own, hold, maintain, or are
entitled to the benefits of, insurance covering their properties, operations,
personnel and businesses in amounts required by applicable Law and customary for
the businesses in which they operate. The Buyer Group Entities are in compliance
with the terms of all insurance policies in all material respects; and there are
no material claims by any of the Buyer Group Entities under any such insurance
policy as to which any insurance company is denying liability or defending under
a reservation of rights clause. Except as would not, individually or in the
aggregate, constitute a Buyer Material Adverse Effect, none of the Buyer Group
Entities has received any written notice from any insurer or agent of such
insurer that such insurer has cancelled or terminated or has initiated
procedures to cancel or terminate any insurance policy.

 

48



--------------------------------------------------------------------------------

SECTION 5.14 Tax Matters. Except as would not, individually or in the aggregate,
constitute a Buyer Material Adverse Effect:

(a) each of the Buyer Parties and the Buyer Subsidiaries has filed when due
(taking into account extensions of time for filing) all Tax Returns required to
be filed by it;

(b) all Taxes owed by the Buyer Parties and the Buyer Subsidiaries (whether or
not shown on any Tax Return) have been duly and timely paid in full;

(c) there is no Proceeding now pending against any of the Buyer Parties or the
Buyer Subsidiaries in respect of any Tax or Tax Return, nor has any written
adjustment with respect to a Tax Return or written claim for additional Tax been
received by any Buyer Party or its Subsidiaries that is still pending;

(d) no written claim has been made by any Tax authority in a jurisdiction where
any of the Buyer Parties or the Buyer Subsidiaries does not currently file a Tax
Return that it is or may be subject to any material Tax in such jurisdiction,
nor has any such assertion been threatened or proposed in writing and received
by any Buyer Party or its Subsidiaries;

(e) none of the Buyer Parties or the Buyer Subsidiaries has any outstanding
request for an extension of time within which to pay Taxes or file Tax Returns;

(f) there is no outstanding waiver or extension of any applicable statute of
limitations for the assessment or collection of Taxes due from any of the Buyer
Parties or the Buyer Subsidiaries;

(g) each of the Buyer Parties and the Buyer Subsidiaries has complied in all
material respects with all applicable Law relating to the payment and
withholding of Taxes and has duly and timely withheld and paid all material
Taxes required to be withheld in connection with any amounts paid or owing to
any employee, creditor, independent contractor or other party;

(h) each of the Buyer Parties and the Buyer Subsidiaries that is classified as a
partnership for U.S. federal tax purposes has in effect an election under
Section 754 of the Code;

(i) none of the Buyer Parties or the Buyer Subsidiaries has been a member of an
Affiliated group filing a consolidated federal income Tax Return and none of the
Buyer Parties or the Buyer Subsidiaries has any liability for the Taxes of any
Person (other than a Buyer Party or the Buyer Subsidiaries) under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local, or
foreign Law), as a transferee or successor, by contract or otherwise;

 

49



--------------------------------------------------------------------------------

(j) in each tax year since the formation of Buyer up to and including the
current tax year, at least 90% of the gross income of Buyer has been income
which is “qualifying income” within the meaning of Section 7704(d) of the Code;
and

(k) none of the Buyer Group Entities is treated as a corporation for U.S.
federal tax purposes.

SECTION 5.15 Employees/Employee Benefits.

(a) (i) Section 5.15(a)(i) of the Buyer Disclosure Schedule sets forth a
complete and accurate list of each material Buyer Employee Benefit Plan and
(ii) true, correct and complete copies (or, to the extent no such copy exists,
an accurate description thereof) of each such material Buyer Employee Benefit
Plan and any related documents, including all amendments thereto, have been
furnished or made available to MLP. To the extent applicable, there has also
been furnished or made available to MLP, with respect to each material Buyer
Employee Benefit Plan, any related trust agreement or other funding instrument,
the most recent favorable determination letter from the Internal Revenue Service
(or opinion letter, as applicable), the reports on Form 5500 for the immediately
preceding year and the attached schedules and the most recent summary plan
description and summaries of material modifications thereto, if applicable, with
respect to each material Buyer Employee Benefit Plan.

(b) Neither Buyer nor any company or other entity that is required to be treated
as a single employer together with Buyer under Sections 414(b), (c), (m) or
(o) of the Code has any liability (whether secondary, contingent or otherwise)
with respect to an Employee Benefit Plan that (i) is subject to Title IV of
ERISA or the minimum funding requirements of Section 412 of the Code or
Section 302 of ERISA; (ii) is a multiemployer plan or a “multiple employer plan”
(as such term is defined in Section 413(c) of the Code); or (iii) provides for
any post-employment welfare benefits or coverage, except as required under Part
6 of Subtitle B of Title I of ERISA and Code Section 4980B (or similar state or
local law).

(c) Except as would not constitute, individually or in the aggregate, a Buyer
Material Adverse Effect:

(i) the Buyer Employee Benefit Plans (A) have been established and maintained
(in form and in operation) in accordance with their terms and with ERISA, the
Code and all other applicable Laws and (B) if intended to be qualified under
Section 401(a) of the Code, are so qualified and have received a favorable
determination letter as to their qualification, or if such plan is a prototype
plan, an opinion or notification letter and nothing has occurred, whether by
action or failure to act that could reasonably be expected to cause the loss of
such qualification;

(ii) each Buyer Group Entity and each entity employing or engaging any current
or former Buyer Related Employees is, and has

 

50



--------------------------------------------------------------------------------

been, in compliance in all respects with all applicable Law relating to the
employment of labor, including all such applicable Law relating to wages, hours,
collective bargaining, discrimination, civil rights, safety and health and
workers’ compensation;

(iii) no event has occurred and no condition exists that would subject a Buyer
Group Entity either directly or by reason of their affiliation with any company
or other entity that is required to be treated as a single employer together
with Buyer under Sections 414(b), (c), (m) or (o) of the Code to any Tax, fine,
lien, penalty or other liability imposed by ERISA, the Code or other applicable
Laws;

(iv) all contributions, premium payments and other payments required to be made
in connection with each Buyer Employee Benefit Plan have been timely made or, if
applicable, accrued to the extent required by GAAP;

(v) each Buyer Employee Benefit Plan maintained or sponsored by a Buyer Group
Entity can be unilaterally amended or terminated at any time by a Buyer Group
Entity without liability other than liability for benefits accrued to the date
of such amendment or termination pursuant to the terms of the plan;

(vi) there are no actions, suits, or claims pending (other than routine claims
for benefits) or, to the knowledge of any Buyer Group Entity, threatened
against, or with respect to, any of the Employee Benefit Plans and no facts or
circumstances exist that could reasonably be expected to give rise to any such
actions, suits or claims; and

(vii) there is no administrative investigation, audit or other administrative
proceeding pending (other than routine qualification determination filings) or,
to the knowledge of any Buyer Group Entity, threatened, with respect to any of
the Buyer Employee Benefit Plans by the Internal Revenue Service, the Department
of Labor, the Pension Benefit Guaranty Corporation or any other governmental
agency.

(d) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not, either alone or in combination with
any other event, (i) entitle any current or former director or current or former
Buyer Related Employee to any retirement, severance, change of control,
unemployment compensation or any other payment or enhanced or accelerated
benefit, (ii) accelerate the time of payment or vesting, or increase the amount
of compensation due any such director or Buyer Related Employee, or result in
any limitation on the right of the Buyer Group Entities and their Affiliates to
amend, merge, terminate or receive a reversion of assets from any Buyer Employee
Benefit Plan or related trust, (iii) result in any payment (whether in cash or
property or the vesting of property) to any “disqualified individual” (as such
term is defined in Treasury Regulation Section 1.280G-1) with respect to a

 

51



--------------------------------------------------------------------------------

Buyer Group Entity or its Affiliates that could reasonably be construed,
individually or in combination with any other such payment, to constitute an
“excess parachute payment” (as defined in Section 280G(b)(1) of the Code) or
(iv) result in the funding of any “rabbi” or similar trust pursuant to any Buyer
Employee Benefit Plan. No Buyer Employee Benefit Plan provides for the gross-up
or reimbursement of Taxes under Sections 4999 or 409A of the Code.

(e) Except as disclosed in Section 5.15(e) of the Buyer Disclosure Schedule, no
Buyer Group Entity or entity employing or engaging Buyer Related Employees is a
party to, or subject to, or negotiating a collective bargaining agreement or any
other contract with a labor union or representative of employees. There is no
pending or, to the Knowledge of any Buyer Group Entity, threatened strike,
walkout or other work stoppage or any union organizing effort by or with respect
to any Buyer Related Employees, nor has there been any such material strike,
walkout or other work stoppage or, to the Knowledge of any Buyer Group Entity,
union organizing effort within the past five (5) years. There is no unfair labor
practice charge pending or, to the Knowledge of any Buyer Group Entity,
threatened against any Buyer Group Entity or entity employing Buyer Related
Employees.

SECTION 5.16 Books and Records. The minute books of Buyer General Partner
contain true and correct copies of all of the minutes of actions taken at all
meetings of the Buyer Board or audit committee thereof as of January 24, 2013
and all written consents executed in lieu of such meetings. Complete copies of
all such minute books for the fiscal years ended or ending, as applicable,
September 30, 2011 and 2012 through January 24, 2013 (excluding any minutes of
the Buyer Board or any committee thereof relating to (a) the approval or
consideration of this Agreement or the transactions contemplated hereby or
(b) any other strategic alternative considered by the Buyer Board or any
committee thereof at any time) have been made available to MLP and its advisors
and outside counsel subject to the obligations of the Parties contained in
Section 6.2 of this Agreement.

SECTION 5.17 Absence of Certain Changes. Since September 30, 2012 through the
Execution Date, (a) no events, changes, effects or developments have occurred
that have had or would be reasonably expected to have, individually or in the
aggregate, a Buyer Material Adverse Effect; and (b) no Buyer Group Entity has
taken any action which would be in violation of has taken any action which would
be in violation of Section 6.1(b)(i), Section 6.1(b)(iii), Section 6.1(viii),
Section 6.1(x), Section 6.1(xi), or Section 6.1(xiv) or which would have
required the consent of MLP if taken after the Execution Date.

SECTION 5.18 Regulation. None of the Buyer Group Entities is, nor will any of
the Buyer Group Entities be following the consummation of the Merger, an
“investment company” or a company “controlled by” an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

SECTION 5.19 Intellectual Property. Buyer and the Buyer Subsidiaries own or have
the right to use all other Intellectual Property necessary for the operation of
the businesses of each of Buyer and the Buyer Subsidiaries as presently
conducted (collectively, the “Buyer Intellectual Property”), free and clear of
all Encumbrances except for Permitted Encumbrances,

 

52



--------------------------------------------------------------------------------

except where the failure to own or have the right to use such Intellectual
Property would not, individually or in the aggregate, constitute a Buyer
Material Adverse Effect. To the Knowledge of the Buyer Parties, (i) the use of
the Buyer Intellectual Property by Buyer and the Buyer Subsidiaries and the
operation of the business of each of Buyer and the Buyer Subsidiaries as
presently conducted does not infringe or misappropriate any Intellectual
Property of any other Person; (ii) no Person is infringing or misappropriating
the Intellectual Property of Buyer and the Buyer Subsidiaries; and (iii) the
Buyer and Buyer Subsidiaries reasonably protect the operation and security of
their material software and systems (and the data therein) and there have been
no breaches or outages of same, except for such matters that would not
constitute, individually or in the aggregate, a Buyer Material Adverse Effect.

SECTION 5.20 State Takeover Laws. No approvals are required under state takeover
or similar laws in connection with the performance by the Buyer Parties of their
obligations under this Agreement.

SECTION 5.21 Opinion of Financial Advisor. The Buyer Special Committee has
received the opinion of the Buyer Special Committee Financial Advisor, dated the
Execution Date, to the effect that, as of such date, and based upon and subject
to the assumptions, qualifications and limitations and other matters set forth
therein, the payment by Buyer of the Merger Consideration, together with the CW
Holder Merger Consideration, pursuant to this Agreement is fair, from a
financial point of view, to the Holders of Buyer Common Units (other than Buyer
General Partner, Affiliates of Buyer General Partner, MLP, and Affiliates of
MLP).

SECTION 5.22 Approvals.

(a) Buyer General Partner has approved this Agreement and the Merger, the
issuance of New Buyer Common Units (the “Buyer Unit Issuance”) and the other
transactions contemplated by this Agreement (the “Buyer Merger Transactions”) as
required by applicable Law and the Buyer Partnership Agreement. The Buyer Board,
at a meeting duly called and held, has by vote of the members of the Buyer
Board, (i) determined that this Agreement and the Buyer Merger Transactions are
in the best interests of Buyer; and (ii) approved this Agreement and the Buyer
Merger Transactions. The Buyer Special Committee, at a meeting duly called and
held, has by unanimous vote approved this Agreement and the Merger.

(b) NRGY General Partner has approved this Agreement. The NRGY Special
Committee, at a meeting duly called and held, has by unanimous vote approved
this Agreement and the transactions contemplated hereby.

SECTION 5.23 Brokers’ Fees. Except for the fees and expenses payable to the
Buyer Financial Advisor and the Buyer Special Committee Financial Advisor (which
amounts have been disclosed to MLP prior to the Execution Date), none of the
Buyer Group Entities, nor any of their respective officers or directors has
employed any broker, finder or other Person or incurred any liability on behalf
of any MLP Group Entity, any Buyer Group Entity or itself for any advisory,
brokerage, finder, success, deal completion or similar fees or commissions in
connection with the transactions contemplated by this Agreement.

 

53



--------------------------------------------------------------------------------

SECTION 5.24 Commitment Letters. Buyer has, and will have at Closing, sufficient
cash to pay the Cash Consideration. Buyer has delivered prior to the Execution
Date to the MLP Parties true and complete copies of (a) the debt commitment
letter, dated as of the date hereof, among Buyer, Citigroup Global Markets Inc.
and Bank of America N.A., providing for a commitment to refinance the MLP Credit
Agreements and the Buyer Credit Agreement (the “Debt Refinancing”) (such letter,
including all exhibits, schedules, annexes and amendments thereof in effect as
of the Execution Date, the “Refinancing Commitment Letter”); and (b) the debt
commitment letter, dated as of the date hereof, among Buyer, Citigroup Global
Markets Inc. and Bank of America N.A., providing for a commitment to finance any
required repurchase of the Buyer Notes (the “Repurchase Financing”; and together
with the Debt Refinancing, the “Debt Financing”) (such letter, including all
exhibits, schedules, annexes and amendments thereof in effect as of the
Execution Date, the “Repurchase Commitment Letter” and, together with the
Refinancing Commitment Letter, the “Commitment Letters”). The Commitment Letters
have been duly executed and delivered by Buyer and, assuming the due
authorization, execution and delivery hereof by the other parties thereto,
constitute a legal, valid and binding agreement of Buyer, enforceable against
Buyer in accordance with its terms (except insofar as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a Proceeding in equity or at law)), and, to the Knowledge of
the Buyer Parties, are not subject to any conditions precedent related to or
other contingencies (including pursuant to any “flex” provisions other than the
“flex” provisions contained in the “Fee Letter” as defined in the Commitment
Letters) to the funding of the full amounts contemplated thereby that are not
set forth in the copies of the Commitment Letters. The Commitment Letters have
not been amended or modified prior to the Execution Date and the respective
commitments contained in the Commitment Letters have not been reduced, withdrawn
or rescinded prior to the Execution Date. As of the Execution Date, the Buyer
Parties are not aware of any event that has occurred which, with or without
notice, lapse of time or both, would constitute a default or breach by Buyer
under any term or condition of the Commitment Letters, and, as of the Execution
Date, the Buyer Parties have no reason to believe that Buyer or any other party
thereto will be unable to satisfy on a timely basis any of the conditions to the
Debt Financing to be satisfied pursuant to the Commitment Letters. Buyer or an
Affiliate thereof on its behalf has fully paid any and all commitment or other
fees required by the Commitment Letters to be paid by the Execution Date.

SECTION 5.25 Limitation of Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE V, THE BUYER PARTIES
ARE NOT MAKING ANY OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL,
STATUTORY, EXPRESS OR IMPLIED, CONCERNING THE BUYER COMMON UNITS OR THE
BUSINESS, ASSETS OR LIABILITIES OF ANY BUYER GROUP ENTITY, INCLUDING, IN
PARTICULAR, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
ALL OF WHICH ARE HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.

 

54



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL AGREEMENTS, COVENANTS, RIGHTS AND OBLIGATIONS

SECTION 6.1 Conduct of Business. Except (i) as otherwise expressly contemplated
by this Agreement, the MLP GP Contribution Agreement, or the NRGY GP Purchase
Agreement, (ii) as otherwise required by Law, Environmental Law, Environmental
Permit or ERISA or (iii) as set forth in Section 6.1 of the MLP Disclosure
Schedule or in Section 6.1 of the Buyer Disclosure Schedule, without the prior
written consent of the Other Parties (which consent shall not be unreasonably
withheld, delayed or conditioned), each Party Group agrees that from the
Execution Date through the Closing Date:

(a) Ordinary Course. Each Party Group, with respect to the business of its
Consolidated Group, shall, except as permitted under this Section 6.1,
(i) conduct the business of such Consolidated Group in the ordinary course in
all material respects consistent with past practices, (ii) use its reasonable
best efforts to maintain and preserve intact the present business organizations
and material rights and franchises of such Consolidated Group, to keep available
the services of the current MLP Related Employees or the current Buyer Related
Employees, as applicable, and the current officers and employees of such
Consolidated Group, and to maintain and preserve the material relationships of
such Consolidated Group with customers, suppliers and others having business
dealings with them, and (iii) maintain and keep the material properties and
assets of such Consolidated Group in as good repair and condition, including any
material insurance coverage thereon, as at the Execution Date, subject to
ordinary wear and tear.

(b) Certain Covenants. Without limiting the generality of Section 6.1(a) and
except (i) as otherwise expressly contemplated by this Agreement, (ii) as
otherwise required by Law, Environmental Law, Environmental Permit or ERISA or
(iii) as set forth in Section 6.1 of the MLP Disclosure Schedule or in
Section 6.1 of the Buyer Disclosure Schedule, each Party Group shall not, and
agrees that it shall cause its respective Consolidated Group not to:

(i) make any change in its Governing Documents, other than changes to the
Governing Documents of a member of a Consolidated Group that is not an MLP Party
or a Buyer Party that would not be adverse to the Other Parties or otherwise
prevent or materially impede, interfere with, hinder or delay the consummation
of the Merger;

(ii) issue, deliver or sell or authorize or propose the issuance, delivery or
sale of, any of its equity securities or securities convertible into its equity
securities, or subscriptions, rights, warrants or options to acquire or other
agreements or commitments of any character obligating it to issue any such
securities (other than (A) issuances pursuant to outstanding options, restricted
units and phantom unit awards in existence on the Execution Date, in each case,
under the MLP Unit Plan or the Buyer Unit Plan, as applicable; (B) grants
pursuant to the MLP Unit Plan or the Buyer Unit Plan, as applicable, of
restricted units,

 

55



--------------------------------------------------------------------------------

phantom units or unit options to current employees in the ordinary course of
business, consistent with past practice or to newly-hired employees consistent
with past practice); and (C) in connection with a distribution permitted by
clause (iii)(B);

(iii) except for (A) distributions to the Holders of MLP Units of no more than
$0.51 per MLP Common Unit or MLP Class D Unit per quarter plus the proportionate
distribution on the general partner interest in MLP and payments under the MLP
Incentive Distribution Rights in accordance with the MLP Partnership Agreement,
(B) distributions of additional MLP Class D Units issued in kind to the Holders
of MLP Class D Units and the holder of the MLP Incentive Distribution Rights in
accordance with the MLP Partnership Agreement, (C) distributions to the Holders
of Buyer Common Units of no more than $0.40 per Buyer Common Unit per quarter,
plus payments under the Buyer Incentive Distribution Rights in accordance with
the Buyer Partnership Agreement and (D) any distributions from a wholly owned
Subsidiary of MLP to MLP or another wholly owned Subsidiary of MLP, or from a
wholly owned Subsidiary of the Buyer to the Buyer or to another wholly owned
Subsidiary of the Buyer, declare, set aside or pay any distributions in respect
of its equity securities, or split, combine or reclassify any of its equity
securities or issue or authorize the issuance of any other securities in respect
of, in lieu of or in substitution for any of its equity securities, or purchase,
redeem or otherwise acquire, directly or indirectly, any of its equity
securities;

(iv) merge into or consolidate with or sell all or substantially all of their
assets to any other Person (other than (A) mergers among wholly owned
Subsidiaries of the same Person, (B) mergers between an MLP Party and its wholly
owned Subsidiaries, (C) mergers between a Buyer Party and its wholly owned
Subsidiaries or (D) as permitted by clause (v), in each case as would not
reasonably be expected to prevent or materially delay or impede the consummation
of the Merger and the other transactions contemplated hereby);

(v) acquire, through merger, consolidation or otherwise, all or substantially
all of the business or assets of any Person, or acquire any interest in or
contribute any assets to any partnership or joint venture, purchase any
securities of or make any investment in any Person or enter into any similar
arrangement, for consideration in excess of, in the case of MLP Group Entities,
$20 million in the aggregate, or, in the case of Buyer Group Entities, in excess
of $20 million in the aggregate;

(vi) except as permitted by exclusions under other clauses of this
Section 6.1(b), (i) enter into any contract or agreement that would be an MLP
Material Agreement or Buyer Material Agreement, as applicable, if such contract
or agreement were in effect as of the

 

56



--------------------------------------------------------------------------------

Execution Date other than in the ordinary course of business consistent with
past practice (it being understood that, without limiting other circumstances
that may not be considered ordinary course of business consistent with past
practice, entry into any such contract or amendment will not be considered in
the ordinary course of business consistent with past practice if such contract
or agreement (A) would reasonably be expected to impair in any material respect
the ability of the Party Groups to conduct their respective businesses after the
Closing Date in the same manner as currently conducted or (B) would reasonably
be expected to prevent or materially impede, interfere with, hinder or delay the
consummation of the Merger or the other transactions contemplated by this
Agreement or adversely affect in a material respect the expected benefits (taken
as a whole) of the Merger) or (ii) terminate or amend in any material respect
any MLP Material Agreement or Buyer Material Agreement or waive any material
rights under any MLP Material Agreement or Buyer Material Agreement to which it
is a party;

(vii) except as contemplated by Section 6.16 and Section 6.17, incur, assume or
guarantee any indebtedness for borrowed money, issue, assume or guarantee any
debt securities, grant any option, warrant or right to purchase any debt
securities, or issue any securities convertible into or exchangeable for any
debt securities, other than borrowings in the ordinary course of business by MLP
under the MLP Credit Agreements or by Buyer under the Buyer Credit Agreement;

(viii) sell, assign, transfer, abandon, lease or otherwise dispose of any
material portion of its assets or properties, other than any sale, assignment,
transfer, abandonment, lease or disposition in the ordinary course of business
or as set forth in Section 6.1(b)(viii) of the MLP Disclosure Schedule and
Section 6.1(b)(viii) of the Buyer Disclosure Schedule;

(ix) except as set forth in Section 6.1(b)(ix) of the MLP Disclosure Schedule or
in Section 6.1(b)(ix) of the Buyer Disclosure Schedule or as required on an
emergency basis or for the safety of Persons or the environment, make any
capital expenditure in excess of $50 million in the aggregate, in the case of
MLP Group Entities, and $50 million in the aggregate, in the case of Buyer Group
Entities (other than as permitted by clause (v));

(x) make any material change in its Tax accounting methods, principles or
elections;

(xi) make any material change to its financial reporting and accounting methods
other than as required by a change in GAAP;

 

57



--------------------------------------------------------------------------------

(xii) except (A) as set forth in Section 6.1(b)(xii) of the MLP Disclosure
Schedule or in Section 6.1(b)(xii) of the Buyer Disclosure Schedule, as
applicable; (B) as may be required by (1) any MLP Employee Benefit Plan set
forth on Section 4.15(a)(i) of the MLP Disclosure Schedule or (2) any Buyer
Employee Benefit Plan set forth on Section 5.15(a)(i) of the Buyer Disclosure
Schedule, as applicable; or (C) as may be required by applicable Law, (w) grant
any increases in the compensation of any MLP Related Employee or Buyer Related
Employee, as applicable, except for increases in salary or wages to
non-management MLP Related Employees or Buyer Related Employees, as applicable,
in the ordinary course of business consistent with past practices; (x) amend any
existing employment, consulting or severance or termination contract with any
MLP Related Employee or Buyer Related Employee, as applicable; (y) grant any
severance or termination pay to any MLP Related Employee or Buyer Related
Employee; or (z) establish, adopt, enter into, amend or terminate any MLP
Employee Benefit Plan or Buyer Employee Benefit Plan, as applicable, or any
plan, agreement, program, policy, trust, fund or other arrangement that would be
an MLP Employee Benefit Plan or Buyer Employee Benefit Plan, as applicable, if
it were in existence as of the Execution Date;

(xiii) enter into any transaction or take any action that could reasonably be
expected to (A) prevent or materially delay or impair the ability of such Party
Group to consummate the Merger and the other transactions contemplated hereby or
(B) result in any of the conditions to the Merger set forth in Article VII not
being satisfied;

(xiv) except as provided under any agreement entered into prior to the Execution
Date as set forth in Section 6.1(b)(xiv) of the MLP Disclosure Schedule or in
Section 6.1(b)(xiv) of the Buyer Disclosure Schedule, as applicable, pay,
discharge, settle or satisfy any Proceeding, other than any such payments,
discharges, settlements or satisfactions that involve only the payment of
monetary damages in excess of $1 million dollars individually or $5 million in
the aggregate and do not require the imposition of equitable relief on, or the
admission of wrongdoing by, such Party Group; or

(xv) agree or commit to do any of the foregoing.

SECTION 6.2 Access to Information; Confidentiality.

(a) Subject to Section 6.2(b) and applicable Law and Environmental Law, upon
reasonable notice, each Party Group shall (and shall cause its Consolidated
Group to) afford the Representatives of the requesting Party Group reasonable
access, during normal business hours from the Execution Date until the Closing
Date, to its properties, books, contracts and records as well as to their
management personnel; provided, however, that such access shall be provided on a
basis that minimizes the disruption to

 

58



--------------------------------------------------------------------------------

the operations of the disclosing Party Group and its Consolidated Group and, in
no event, shall include invasive sampling or testing of the environment
(including any soils, sediments, groundwater, surface water, atmosphere) or any
improvements. The disclosing Party Group shall not be responsible to the
requesting Party Group for personal injuries sustained by the requesting Party
Group’s Representatives in connection with the access provided pursuant to this
Section 6.2(a) and shall be indemnified and held harmless by the requesting
Party Group from and against any losses suffered by the disclosing Party Group
or Representatives in connection with any such personal injuries. Subject to
Section 6.2(b) and applicable Law or Environmental Law, during such period, each
Party Group shall (and shall cause its Consolidated Group to) furnish promptly
to the Other Parties (i) a copy of each report, schedule, registration statement
and other document filed, published, announced or received by it in connection
with the transactions contemplated by this Agreement during such period pursuant
to the requirements of federal, state or foreign laws (including pursuant to the
Securities Act, the Exchange Act and the rules of any Governmental Entity
thereunder, as applicable (other than documents which such Party Group is not
permitted to disclose under applicable Law and Environmental Law) and (ii) all
information concerning the disclosing Party Group’s business, properties and
personnel as the requesting Party Group may reasonably request, including all
information relating to environmental matters that is in the possession of the
disclosing Party Group; provided, however, that neither Party Group shall be
obligated to furnish to the Other Parties any reports, schedules, documents,
analyses, projections or other information relating to (A) the approval or
consideration of this Agreement or the transactions contemplated hereby or
(B) any other strategic alternative considered by such Party Group at any time,
including any MLP Takeover Proposal). Information that a Party Group concludes
in good faith may be subject to any applicable privilege shall be shared under a
joint defense agreement or such similar arrangement so as to preserve the
applicable privilege. Notwithstanding the foregoing, a Party Group shall have no
obligation to disclose or provide access to any information the disclosure of
which such Party Group has concluded would be in violation of a confidentiality
obligation owed to a third party and binding on such Party Group or Consolidated
Group.

(b) The Parties acknowledge that certain information received pursuant to
Section 6.2(a) will be non-public or proprietary in nature and as such shall be
deemed to be “Evaluation Material” for purposes of the Confidentiality
Agreement. Each Party further agrees to be bound by the terms and conditions of
the Confidentiality Agreement and to maintain the confidentiality of such
Evaluation Material in accordance with the Confidentiality Agreement; provided,
however, that the provisions of Section 13 of the Confidentiality Agreement
shall be inapplicable with respect to the transactions contemplated by this
Agreement, the NRGY GP Purchase Agreement and the MLP GP Contribution Agreement
or any proposals or negotiations by or on behalf of the Buyer Parties related to
this Agreement (including in response to a Superior Proposal Notice or
Recommendation Change Notice).

SECTION 6.3 Securities Laws Filings. As promptly as practicable following the
Execution Date (and in any event no later than four weeks following the
Execution Date), the Parties shall cooperate to prepare and file with the SEC a
proxy statement/prospectus relating to

 

59



--------------------------------------------------------------------------------

the matters to be submitted to the MLP Unitholders at the MLP Unitholders’
Meeting (the “Proxy Statement/Prospectus”) to be included in a registration
statement on Form S-4 with respect to the issuance of the New Buyer Common Units
in connection with the Merger (such registration statement, including the Proxy
Statement/Prospectus, and any amendments or supplements thereto, the
“Registration Statement”). As promptly as practicable following the Execution
Date, the Parties shall make all required filings under applicable state
securities and blue sky Laws; provided, however, that no such filings shall be
required in any jurisdiction where, as a result thereof, Buyer would become
subject to general service of process or to qualification to do business as a
foreign partnership doing business in such jurisdiction solely as a result of
such filing. The Registration Statement and each such filing shall comply in all
material respects with the applicable provisions of the Securities Act and
Exchange Act and the rules and regulations promulgated thereunder and all other
applicable Law. Each of the Parties further agrees that if it shall become aware
prior to the date of the MLP Unitholders’ Meeting of any information that would
cause any of the statements in the Registration Statement to become false or
misleading with respect to any material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not false or misleading, it shall, to the extent
permitted by Law, promptly inform the Other Parties thereof and take the
necessary steps to correct the Registration Statement. Each of Parties shall
provide the Other Parties with reasonable opportunity to review and comment on
the Registration Statement and any amendment or supplement thereto prior to
filing the on the Registration Statement or any such amendment or supplement,
and further agree that each Party shall be provided with such number of copies
of all filings made with the SEC as such Party shall reasonably request. No
filings of the Registration Statement (or any amendments or supplements thereto)
shall be made without the consent of all Parties (which consent shall not be
unreasonably withheld, delayed or conditioned); provided, however, that with
respect to documents that are incorporated by reference into the Registration
Statement, the foregoing consent right shall only apply with respect to
information relating to the Other Parties or their businesses, financial
conditions or results of operations; provided, further, that in connection with
an MLP Recommendation Change, the MLP Parties may file an amendment or
supplement to the Proxy Statement/Prospectus without the consent of the Buyer
Parties (and without providing the Buyer Parties the opportunity to review and
comment on such amendment or supplement) in order to effect an MLP
Recommendation Change, describe the reasons for such MLP Recommendation Change
and disclose any additional information reasonably related to the MLP
Recommendation Change. The Parties shall (a) promptly notify the Other Parties
of receipt of any comments from the SEC or any other applicable government
official and of any requests by the SEC or any other applicable government
official for amendments or supplements to any of the filings with the SEC in
connection with the Merger and other transactions contemplated hereby or for
additional information; and (b) promptly supply the Other Parties with copies of
all correspondence with the SEC or any other applicable government official with
respect thereto. Each of the Parties shall use its respective reasonable best
efforts to respond to any comments of the SEC or its staff with respect to the
Registration Statement as promptly as practicable. Each of the Parties shall use
its reasonable best efforts to have the Registration Statement declared
effective by the SEC as soon as practicable.

 

60



--------------------------------------------------------------------------------

SECTION 6.4 MLP Unitholders’ Meeting.

(a) The MLP Parties shall, in accordance with applicable Law and the MLP
Partnership Agreement, cause a meeting of the Holders of MLP Units (the “MLP
Unitholders’ Meeting”) to be duly called and held, as soon as practicable after
the Registration Statement is declared effective under the Securities Act (and
in any event no later than 45 days thereafter), for the purpose of obtaining the
MLP Unitholder Approval. Unless there has been an MLP Recommendation Change,
(i) the MLP Parties shall use their reasonable best efforts to solicit and
obtain the MLP Unitholder Approval; and (ii) the MLP Parties shall include in
the Proxy Statement/Prospectus the recommendation by the MLP Board of the
adoption of this Agreement by the Holders of MLP Units (the “MLP
Recommendation”). The MLP Parties shall be required to cause the MLP
Unitholders’ Meeting be called and held even if the MLP Board (or the MLP
Conflicts Committee) effected an MLP Recommendation Change.

(b) The MLP Parties shall not adjourn or postpone the MLP Unitholders’ Meeting
except to the extent the MLP Board or the MLP Conflicts Committee determines in
good faith, after consultation with outside counsel, that such adjournment or
postponement is required by applicable securities Law; provided, however, that
the MLP Parties (or the MLP Conflicts Committee), after consultation with Buyer,
may adjourn or postpone the MLP Unitholders’ Meeting (i) to the extent the MLP
Board or the MLP Conflicts Committee believes in good faith, after consultation
with outside legal counsel, that such adjournment or postponement is necessary
to ensure that any required supplement or amendment to the Proxy
Statement/Prospectus or other required public disclosure is provided to Holders
of MLP Units and that such Holders of MLP Units have a reasonable period of time
to review any such supplement or amendment; (ii) if as of the time for which the
MLP Unitholders’ Meeting is originally scheduled (as set forth in the Proxy
Statement/Prospectus) there are insufficient MLP Units represented (either in
Person or by proxy) to constitute a quorum necessary to conduct business at such
meeting; or (iii) to solicit additional proxies for the purpose of obtaining the
MLP Unitholder Approval; provided, further, that unless otherwise agreed to by
the Parties, the MLP Unitholders’ Meeting may not be adjourned or postponed to a
date that is more than 20 Business Days after the date for which the meeting was
originally scheduled (excluding any adjournments or postponements required by
applicable securities Law); provided further, that, notwithstanding the
foregoing, the MLP Parties may postpone or adjourn such meeting until the fifth
Business Day after the expiration of any Recommendation Change Notice Period or
Superior Proposal Notice Period.

SECTION 6.5 Non-Solicitation; Change in Recommendation.

(a) The MLP Parties shall, and shall cause their respective Subsidiaries and
shall use their reasonable best efforts to cause their respective
Representatives to, immediately cease and terminate any solicitation,
discussions or negotiations with any Person that may be ongoing with respect to
or that may reasonably be expected to lead to an MLP Takeover Proposal.

 

61



--------------------------------------------------------------------------------

(b) The MLP Parties shall not, and shall cause their respective Subsidiaries and
shall use their reasonable best efforts to cause their respective
Representatives not to, directly or indirectly, (i) initiate, solicit, knowingly
encourage or knowingly facilitate (including by way of furnishing information)
any inquiries regarding, or the making or submission of any proposal or offer
that constitutes an MLP Takeover Proposal (provided that the nothing in this
Agreement shall prohibit any of the MLP Parties or their Representatives from
informing any Person of the provisions of this Section 6.5 or from contacting
any Person or group of Persons who has made an MLP Takeover Proposal after
Execution Date solely to request the clarification of terms and condition
thereof to determine whether the MLP Takeover Proposal is, or could reasonably
be expected to lead to, a Superior Proposal); (ii) conduct or participate in any
discussions or negotiations regarding any MLP Takeover Proposal; (iii) furnish
to any Person any non-public information or data relating to MLP or any of its
Subsidiaries or afford access to the business, properties, assets, or, except as
required by Law or the MLP Partnership Agreement, books or records of MLP or any
of its Subsidiaries in any such case in connection with an MLP Takeover
Proposal; or (iv) approve or recommend, or propose to approve or recommend, or
allow any MLP Group Entity to execute or enter into, any letter of intent,
memorandum of understanding, agreement in principle, merger agreement,
acquisition agreement, option agreement, joint venture agreement, partnership
agreement or other similar agreement constituting or related to, or that is
intended to lead to any MLP Takeover Proposal (other than a confidentiality
agreement permitted to be entered into by, and in accordance with, the next
sentence). Notwithstanding the foregoing, at any time prior to obtaining the MLP
Unitholder Approval, the MLP Parties and their Subsidiaries and Representatives
may take the actions described in clauses (ii) and (iii) of this Section 6.5(b)
with respect to a third Person that makes a bona fide unsolicited written MLP
Takeover Proposal that did not result from a material breach of this
Section 6.5(b) (a “Receiving Party”), if (A) the MLP Board (or the MLP Conflicts
Committee) determines in good faith (after consultation with outside legal
counsel) that such MLP Takeover Proposal is, or could reasonably be expected to
lead to, an MLP Superior Proposal; (B) the MLP Board (or the MLP Conflicts
Committee), after consultation with its outside legal counsel and financial
advisors, determines in good faith that the failure to take such action would be
inconsistent with its duties under the MLP Partnership Agreement or applicable
Law; and (C) prior to furnishing any such non-public information to such
Receiving Party, MLP receives from such Receiving Party an executed
confidentiality agreement on terms substantially similar to, and not materially
less favorable to the MLP Parties in the aggregate than, those contained in the
Confidentiality Agreement (including the standstill obligations contained in
Section 13 and the non-solicitation obligations contained in Section 14 of the
Confidentiality Agreement). The MLP Parties shall as promptly as practicable (in
all events within 24 hours) provide to Buyer a copy of such confidentiality
agreement. The MLP Parties shall, as promptly as practicable (and in any event
within 24 hours), advise Buyer in writing of any request for non-public
information in connection with an MLP Takeover Proposal, any MLP Takeover
Proposal received from any third person, or any request for discussions or
negotiations with respect to any MLP Takeover Proposal, and, in the case of any
MLP Takeover Proposal received, the material terms and conditions of such MLP
Takeover Proposal. The MLP Parties shall, as promptly as practicable (and in all
events

 

62



--------------------------------------------------------------------------------

within 24 hours), provide to Buyer complete copies of any written proposal or
offers (including proposed agreements) received by the MLP Parties or any of
their Subsidiaries or Representatives in connection with any of the foregoing,
and the identity of the Person making any such request or MLP Takeover Proposal.

(c) The MLP Board and the MLP Conflicts Committee shall not, in each case unless
permitted by Section 6.5(d), (i) fail to include the MLP Recommendation in the
Proxy Statement/Prospectus; (ii) withdraw, or modify in any manner adverse to
the Buyer Parties, or propose publicly to withdraw, or modify in any manner
adverse to the Buyer Parties), the MLP Recommendation; or (iii) recommend, adopt
or approve, or propose publicly to recommend, adopt or approve, any MLP Takeover
Proposal (any action described in this Section 6.5(c) being referred to as an
“MLP Recommendation Change”); provided, however, that nothing in this Agreement
shall prohibit accurate disclosure (and such disclosure shall not be deemed to
be an MLP Recommendation Change) of factual information regarding the business,
financial condition or results of operations of the MLP Parties or the Buyer
Parties or the fact that an MLP Takeover Proposal has been made, the identity of
the Person making such proposal or the material terms of such proposal in the
Proxy Statement/Prospectus or otherwise, in each case to the extent the MLP
Parties in good faith determine, after consultation with its outside legal
counsel, that such information, facts, identity or terms is required to be
disclosed under applicable Law.

(d) Notwithstanding any other provision of this Agreement, at any time prior to
obtaining the MLP Unitholder Approval, the MLP Board (and/or the MLP Conflicts
Committee) may effect an MLP Recommendation Change if the MLP Board (or the MLP
Conflicts Committee), after consultation with its outside legal counsel and
financial advisors, determines in good faith that the failure to take such
action would be inconsistent with its duties under the MLP Partnership Agreement
or applicable Law and:

(i) if the MLP Board (or the MLP Conflicts Committee) intends to effect such MLP
Recommendation Change in response to an MLP Takeover Proposal:

(A) such MLP Takeover Proposal is bona fide, in writing and has not been
withdrawn or abandoned;

(B) the MLP Board (or MLP Conflicts Committee) has determined, after
consultation with its outside legal counsel and financial advisors, that such
MLP Takeover Proposal constitutes an MLP Superior Proposal after giving effect
to all of the adjustments offered by the Buyer Parties pursuant to clause
(E) below;

(C) the MLP Parties have provided prior written notice to the Buyer Parties in
accordance with Section 9.3 (the “Superior Proposal Notice”) of the MLP Board’s
(or the MLP Conflicts Committee’s) intention to effect an MLP Recommendation
Change, and such Superior Proposal Notice has specified the identity of the
Person making such MLP Takeover Proposal, the material terms and conditions of
such MLP Takeover Proposal, and complete copies of any written proposal or
offers (including proposed agreements) received by the MLP Parties in connection
with such MLP Takeover Proposal;

 

63



--------------------------------------------------------------------------------

(D) during the period that commences on the date of delivery of the Superior
Proposal Notice as determined in accordance with Section 9.3 and ends at 11:59
p.m. Central time on the date that is the fifth calendar day following the date
of such delivery (the “Superior Proposal Notice Period”), the MLP Parties shall,
and shall cause their Representatives to, (1) negotiate with the Buyer Parties
and its Representatives in good faith to make such adjustments to the terms and
conditions of this Agreement as would permit the MLP Board (or the MLP Conflicts
Committee) not to effect an MLP Recommendation Change; and (2) keep the Buyer
Parties and its Representatives reasonably informed with respect to the status
and changes in the material terms and conditions of such MLP Takeover Proposal
or other change in circumstances related thereto; provided, however, any
material revisions to such MLP Takeover Proposal (it being agreed that any
change in the purchase price in such MLP Takeover Proposal shall be deemed a
material revision) shall require delivery of a subsequent Superior Proposal
Notice and a subsequent Superior Proposal Notice Period in respect of such
revised MLP Takeover Proposal, except that such subsequent Superior Proposal
Notice Period shall expire upon the later of (x) the end of the initial Superior
Proposal Notice Period and (y) 11:59 p.m. Central time on the date that is the
third calendar day following the date of the delivery of such subsequent
Superior Proposal Notice; and

(E) the MLP Board (or the MLP Conflicts Committee) shall have considered all
revisions to the terms of this Agreement irrevocably offered in writing by the
Buyer Parties and, at the end of the Superior Proposal Notice Period, shall have
determined in good faith that such MLP Takeover Proposal continues to constitute
a Superior Proposal even if such revisions were to be given effect; or

(ii) if the MLP Board (or the MLP Conflicts Committee) intends to effect such
MLP Recommendation Change due to circumstances not involving an MLP Takeover
Proposal:

(A) the MLP Parties have provided prior written notice to the Buyer Parties in
accordance with Section 9.3 (the “Recommendation Change Notice”) of the MLP
Board’s (or the MLP Conflicts Committee’s) intention to effect an MLP
Recommendation Change, and such Recommendation Change Notice has specified the
reasons for the MLP Recommendation Change;

(B) during the period that commences on the date of delivery of the
Recommendation Change Notice as determined in accordance with Section 9.3 and
ends at 11:59 p.m. Central time the date that is the fifth calendar day
following the date of such delivery (the “Recommendation Change Notice Period”),
the MLP Parties shall, and shall cause their Representatives to, (A) negotiate
with the Buyer Parties and its Representatives in good faith to make such
adjustments to the terms and conditions of this Agreement as would permit the
MLP Board (or the MLP Parties) not to effect an MLP Recommendation Change; and
(B) keep the Buyer Parties and its Representatives reasonably informed of any
change in circumstances related thereto; and

 

64



--------------------------------------------------------------------------------

(C) the MLP Board (or the MLP Conflicts Committee) shall have considered all
revisions to the terms of this Agreement irrevocably offered in writing by the
Buyer Party and, at the end of the Recommendation Change Notice Period, shall
have determined in good faith that the failure to effect an MLP Recommendation
Change would be inconsistent with its duties under the MLP Partnership Agreement
or applicable Law even if such revisions were to be given effect.

(e) Nothing contained in this Agreement shall prevent the MLP Board (or the MLP
Conflicts Committee) from taking and disclosing to the limited partners of MLP a
position contemplated by Rule 14d-9 and Rule 14e-2(a) promulgated under the
Exchange Act (or any similar communication to Holders of MLP Units) or from
making any legally required disclosure to the limited partners of MLP. Any
“stop-look-and-listen” communication by the MLP Board (or the MLP Conflicts
Committee) to the limited partners of MLP pursuant to Rule 14d-9(f) promulgated
under the Exchange Act (or any similar communication to the Holders of MLP
Units) shall not be considered an MLP Recommendation Change.

(f) The MLP Parties shall, and shall cause their respective Subsidiaries to,
request all Persons (other than the Buyer Parties and their Representatives) who
have been furnished confidential information regarding the MLP Parties or their
Subsidiaries in connection with the solicitation of or discussions regarding an
MLP Takeover Proposal within the 12 months prior to the Execution Date promptly
to return or destroy such information to the extent that the MLP Parties or
their respective Subsidiaries are entitled to have such documents returned or
destroyed.

(g) Except to the extent the MLP Board (or the MLP Conflicts Committee)
determines in good faith that the failure to take such action would be
inconsistent with its duties under the MLP Partnership Agreement or applicable
Law, each of the MLP Parties agrees not to, and to cause its Subsidiaries not
to, release any third Person from the confidentiality and standstill provisions
of any agreement to which such MLP Party or its Subsidiaries is or may become a
party.

(h) Each MLP Party shall use its reasonable best efforts to inform all
Representatives of such MLP Party and its Subsidiaries of the restrictions
described in this Section 6.5. Notwithstanding anything to the contrary in this
Section 6.5, any action, or failure to take action, in violation of the
restrictions set forth in this Section 6.5 by any Representative of an MLP Party
or any of its Subsidiaries at the direction or with the consent of such MLP
Party or any of its Subsidiaries shall be deemed to be a breach of this
Section 6.5.

SECTION 6.6 Reasonable Best Efforts; Further Assurances. From and after the
Execution Date, upon the terms and subject to the conditions hereof, each of the
Parties shall use its reasonable best efforts to take, or cause to be taken, all
appropriate action, and to do or cause to be done, all things necessary, proper
or advisable under applicable Law and Environmental Law to consummate and make
effective the transactions contemplated by this Agreement as promptly as
practicable. Without limiting the foregoing but subject to the other terms of
this Agreement, the Parties agree that, from time to time, whether before, at or
after the

 

65



--------------------------------------------------------------------------------

Closing Date, each of them shall execute and deliver, or cause to be executed
and delivered, such instruments of assignment, transfer, conveyance,
endorsement, direction or authorization as may be necessary to consummate and
make effective the transactions contemplated by this Agreement.

SECTION 6.7 No Public Announcement. On the Execution Date, the Parties shall
issue a joint press release with respect to the execution of this Agreement and
the Merger, which press release shall be reasonably satisfactory to Buyer
General Partner and MLP General Partner. No Party shall issue any other press
release or make any other public announcement concerning this Agreement or the
transactions contemplated by this Agreement (other than an MLP Recommendation
Change, as may be required by Law or by obligations pursuant to any listing
agreement with the NYSE, in which event the Party making the public announcement
or press release shall, to the extent practicable, (a) notify the Buyer General
Partner or MLP General Partner, as applicable, in advance of such public
announcement or press release; and (b) allow the Other Party reasonable time to
comment on such public announcement in advance of such issuance) without the
prior approval of the Buyer General Partner or MLP General Partner, as
applicable, which approval shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding the foregoing, the Buyer Parties and the MLP
Parties may respond to inquiries from securities analysts and the news media to
the extent necessary to respond to such inquiries; provided, however, that such
responses shall be in compliance with applicable securities Law.

SECTION 6.8 Expenses. Whether or not the Merger is consummated, all costs and
expenses incurred in connection with this Agreement, including legal fees,
accounting fees, financial advisory fees and other professional and
non-professional fees and expenses, shall be paid by the Party incurring such
expenses.

SECTION 6.9 Tax Matters.

(a) The Parties intend to take the position that the Merger will constitute an
“assets-over” partnership merger within the meaning of Treasury Regulations
Section 1.708-1(c)(3)(i) and any cash deemed received by MLP will be treated as
reimbursement of preformation expenditures in accordance with Treasury
Regulations Section 1.707-4(d).

(b) The Buyer Parties and the MLP Parties acknowledge and agree that, for U.S.
federal income tax purposes, the transactions contemplated by this Agreement
shall cause a termination of MLP pursuant to Section 708(a)(1)(A) of the Code.
As a result, for U.S. federal income tax purposes, the taxable year of MLP shall
end as of the Closing Date and the Parties shall take all actions permitted
under applicable Laws to close the Tax periods of the subsidiaries of MLP other
than Crestwood Midstream Finance Corporation as of the Closing Date. Allocation
of income or deductions relating to the period ending on the Closing Date shall
be taken into account by means of an interim closing of the books; provided,
however, that exemptions, allowances or deductions that are calculated for an
entire Tax period (including, but not limited to, depreciation and amortization
deductions) shall be allocated between the portion of such Tax period

 

66



--------------------------------------------------------------------------------

ending on the Closing Date and the remaining portion of such period in
proportion to the number of days in each such period. Buyer shall prepare and
file, or cause to be prepared and filed, all Tax Returns of MLP and its
subsidiaries required to be filed after the Closing Date; provided, however,
that Buyer shall timely provide the MLP Representative with a copy of any Tax
Return (together with all supporting documentation and workpapers) to be filed
by or with respect to MLP or any of its subsidiaries for any Tax period that
begins on or before the Closing Date at least thirty (30) days prior to the due
date for filing such Tax Return for the MLP Representative’s review and
reasonable comment. Buyer shall take into account any changes reasonably
requested by the MLP Representatives and cause such Tax Return to be filed
timely, providing a copy of the Tax Return as filed to the MLP Representatives.

(c) All sales, use, stamp, registration, value added, documentary, filing,
recording, transfer or similar fees or Taxes or governmental charges levied by
any Governmental Entity in connection with the transactions contemplated by this
Agreement, shall be borne by Buyer. The Parties shall cooperate in good faith to
minimize, to the extent permissible under applicable Law, the amount of any such
Taxes.

SECTION 6.10 Section 16(b). Prior to the Effective Time, MLP and Buyer shall
take such actions as may be necessary to cause acquisitions or dispositions of
equity securities of MLP and Buyer resulting from the transactions contemplated
by this Agreement by each Person (including any Person who may be deemed to be a
“director by deputization” under applicable securities laws) who may be subject
to Section 16 of the Exchange Act with respect to MLP, or may become subject to
such requirements with respect to Buyer, to be exempt under Rule 16b-3
promulgated under the Exchange Act in accordance with the procedures set forth
in such Rule 16b-3 and the Skadden, Arps, Slate, Meagher & Flom LLP SEC
No-Action Letter (January 12, 1999).

SECTION 6.11 Indemnification, Exculpation and Insurance.

(a) Without limiting any other rights that any Indemnified Person may have
pursuant to any employment agreement or indemnification agreement or under the
MLP Partnership Agreement, the Governing Documents of the MLP General Partner or
this Agreement in effect on the Execution Date, from the Effective Time and
until the six (6) year anniversary of the Effective Time, Buyer shall indemnify,
defend and hold harmless each Person who is now, or has been at any time prior
to the Execution Date or who becomes prior to the Effective Time, a director or
officer of any of the MLP Group Entities or who acts as a fiduciary under any
Employee Benefit Plan of the MLP Group Entities (the “Indemnified Persons”)
against all losses, claims, damages, costs, fines, penalties, expenses
(including reasonable attorneys’ and other professionals’ fees and expenses),
liabilities or judgments or amounts that are paid in settlement (with the
approval of the indemnifying party, which approval shall not be unreasonably
withheld, delayed or conditioned), of or incurred in connection with any
threatened or actual Proceeding to which such Indemnified Person is a party by
reason of the fact that such Person is or was a director or officer of any of
the MLP Group Entities, a fiduciary under any Employee Benefit Plan or is or was
serving at the request of any of the MLP Group Entities as a director, officer,
employee or agent of another corporation, partnership,

 

67



--------------------------------------------------------------------------------

limited liability company, joint venture, trust or other enterprise existing
prior to or at the Effective Time and whether asserted or claimed prior to, at
or after the Effective Time (“Indemnified Liabilities”), including all
Indemnified Liabilities based in whole or in part on, or arising in whole or in
part out of, or pertaining to, this Agreement or the transactions contemplated
hereby, in each case to the fullest extent permitted under applicable Law (and
Buyer shall pay expenses incurred in connection therewith promptly as statements
therefor are received to each Indemnified Person to the fullest extent permitted
under applicable Law).

(b) Without limiting the foregoing, in the event any such Proceeding is brought
or threatened to be brought against any Indemnified Persons (whether arising
before or after the Effective Time): (i) the Indemnified Persons may retain
MLP’s regularly engaged legal counsel or other counsel satisfactory to them, and
Buyer shall pay all reasonable fees and expenses of such counsel for the
Indemnified Persons promptly as statements therefor are received, and (ii) Buyer
shall use its reasonable best efforts to assist in the defense of any such
matter (and the Indemnified Persons shall cooperate with Buyer with respect
thereto); provided, however, that Buyer shall not be liable for any settlement
effected without its prior written consent (which consent shall not be
unreasonably withheld, delayed or conditioned). Any Indemnified Person wishing
to claim indemnification or advancement of expenses under this Section 6.11,
upon learning of any such Proceeding, shall notify Buyer (but the failure so to
notify shall not relieve a Party from any obligations that it may have under
this Section 6.11 except to the extent such failure materially prejudices such
Party’s position with respect to such claims); provided, further, that Buyer
shall not be obligated pursuant to this Section 6.11(b) to pay the fees and
disbursements of more than one (1) counsel for all Indemnified Persons in any
single action, unless, in the good faith judgment of any of the Indemnified
Persons, there is or may be a conflict of interest between two or more of such
Indemnified Persons, in which case there may be separate counsel for each
similarly situated group. With respect to any determination of whether any
Indemnified Person is entitled to indemnification by Buyer under this
Section 6.11, such Indemnified Person shall have the right to require that such
determination be made by special, independent legal counsel jointly selected by
the Indemnified Person and Buyer, and who has not otherwise performed material
services for Buyer or the Indemnified Person within the last three (3) years.

(c) Buyer and the Surviving Entity shall not amend, repeal or otherwise modify
(i) the certificate of limited partnership or MLP Partnership Agreement of the
Surviving Entity or (ii) the certificate of limited partnership of Buyer or the
Buyer Partnership Agreement, in each case, in any manner that would affect
adversely the rights thereunder of any Indemnified Person to indemnification,
exculpation and advancement except to the extent required by applicable Law.
Buyer shall, and shall cause the Surviving Entity to, fulfill and honor any
indemnification, expense advancement or exculpation agreements between the MLP
Group Entities and any of their directors, officers or employees existing
immediately prior to the Effective Time.

(d) Buyer and the Surviving Entity shall, to the fullest extent permitted by
Law, indemnify any Indemnified Person against, and advance expenses to any

 

68



--------------------------------------------------------------------------------

Indemnified Person with respect to, all reasonable costs and expenses (including
reasonable attorneys’ fees and expenses) relating to the enforcement of such
Indemnified Person’s rights under this Section 6.11 or under any Governing
Documents or contract; provided that such indemnification shall be provided only
if such Indemnified Person is ultimately determined to be entitled to
indemnification hereunder or thereunder promptly following such determination.

(e) In the event that Buyer or the Surviving Entity or any of their respective
successors or assigns: (i) consolidates with or merges into any other Person and
is not the continuing or surviving entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its assets to any Person,
then, and in each such case, Buyer and the Surviving Entity shall cause proper
provision to be made so that the successors and assigns of Buyer or the
Surviving Entity, as the case may be, assume the obligations set forth in this
Section 6.11 contemporaneous with the closing of any such consolidation, merger,
transfer or conveyance.

(f) At or prior to the Effective Time, MLP may cause to be put in place, or, if
requested by MLP, the Buyer shall cause to be put in place, and, in either case,
Buyer shall fully prepay immediately prior to the Effective Time, “tail”
insurance policies covering claims for at least for six (6) years following the
Effective Time from an insurance carrier with the same or better credit rating
as MLP’s current insurance carrier with respect to directors’ and officers’
liability insurance in an amount and scope of not less than the existing
coverage and having other terms at least as favorable to the insured Persons as
the directors’ and officers’ liability insurance coverage maintained by the MLP
Group Entities as of the Execution Date; provided, however, that in no event
shall Buyer or the Surviving Entity be required to expend pursuant to this
Section 6.11(f) more than an amount per year equal to 300% of current annual
premiums paid by MLP for such insurance (the “Premium Cap”), in which case the
Surviving Entity shall, and Buyer shall cause the Surviving Entity to, use
reasonable best efforts to maintain in effect, at no expense to the
beneficiaries, for a period of at least six (6) years from the Effective Time
for the persons who are covered by MLP’s existing directors’ and officers’
liability insurance, with the best overall terms, conditions, retentions and
levels of coverage reasonably available for an annual premium equal to the
Premium Cap. Buyer shall maintain such policy in full force and effect and
continue to honor the obligations thereunder.

SECTION 6.12 Distributions. The Buyer Parties and the MLP Parties shall
coordinate with each other the declaration of, and the setting of record dates
and payment dates for, distributions in respect of their respective units so
that, in respect of any fiscal quarter, Holders of MLP Units do not (a) receive
more than one distribution in respect of both (i) MLP Units and (ii) Buyer
Common Units received pursuant to the Merger in exchange therefor; or (b) fail
to receive a distribution in respect of one of (i) MLP Units or (ii) Buyer
Common Units received pursuant to the Merger in exchange therefor.

SECTION 6.13 Limited Liability Company Interests of MLP General Partner. At or
prior to the Effective Time, NRGY shall transfer 100% of its limited liability
company interest in MLP General Partner to Buyer General Partner, which MLP
General Partner will at the time of such transfer own 100% of the MLP Incentive
Distribution Rights. At or prior to the Effective Time, Buyer shall cause New
General Partner to be formed as a Subsidiary of Buyer.

 

69



--------------------------------------------------------------------------------

SECTION 6.14 Amendment of the MLP Partnership Agreement. At the Effective Time,
the MLP Partnership Agreement shall be amended and restated so that it reads
substantially in the form of the MLP Amended and Restated Partnership Agreement.

SECTION 6.15 Buyer Board Directors. NRGY shall not change, or cause to be
changed, any of the directors of the Buyer Board until the earlier of (a) the
termination of the Option Agreement pursuant to its terms and (b) the Effective
Time; provided, however, that NRGY may add, or cause to be added, additional
directors to the Buyer Board if NRGY causes the Buyer Board to delegate to the
Buyer Special Committee all its authority to negotiate and/or approve any
amendments, supplements, waivers or modifications in respect of this Agreement
and all other agreements contemplated hereby (including the Voting Agreement and
the Option Agreement), or approve or agree to any termination of this Agreement
or any other agreement contemplated hereby (including the Voting Agreement and
the Option Agreement), and exercise all rights under this Agreement and any
other agreement contemplated hereby (including the Voting Agreement and the
Option Agreement).

SECTION 6.16 Financing.

(a) The Buyer Parties shall use their commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary to arrange the Debt Refinancing on the terms and conditions described
in the Refinancing Commitment Letter, including using their commercially
reasonable efforts to (i) maintain in effect the Refinancing Commitment Letter;
(ii) satisfy on a timely basis all conditions applicable to the Buyer Parties to
obtaining the Debt Refinancing as set forth in the Refinancing Commitment Letter
that are within its control; (iii) negotiate and enter into definitive
agreements with respect thereto on the terms and conditions (including, if
necessary, the flex provisions) contemplated by the Refinancing Commitment
Letter or on other terms no less favorable to Buyer; (iv) comply with the
Buyer’s obligations under the Refinancing Commitment Letter and the definitive
agreements with respect thereto; (v) subject to the terms and conditions
contemplated in the Refinancing Commitment Letter, consummate the Debt
Refinancing at or prior to the Effective Time; and (vi) enforce its rights under
the Refinancing Commitment Letter. If any portion of the Debt Refinancing
becomes unavailable on the terms and conditions (including the flex provisions)
contemplated in the Refinancing Commitment Letter or the definitive agreements
with respect thereto, the Buyer Parties shall promptly notify the MLP Parties
and use their commercially reasonable efforts to amend, modify, supplement,
alter, restate, substitute or replace the Debt Refinancing with other
alternative financing, on terms no less favorable to Buyer, as promptly as
possible; provided, however, that the Buyer Parties shall not permit any
amendment, modification, supplement, alteration, restatement, substitution or
replacement of the Refinancing Commitment Letter or the Debt Refinancing on
terms that are less favorable to Buyer, without the prior consent of the MLP
Parties, such consent not to be unreasonably withheld, delayed or conditioned.
In such event, the term “Refinancing Commitment Letter” as used herein shall be
deemed to include the amended, modified, supplemented, altered, restated,
substituted or

 

70



--------------------------------------------------------------------------------

replacement, commitment letter. The Buyer Parties shall promptly (and in any
event within two Business Days) notify the MLP Parties: (A) of any default or
breach by any party to the Refinancing Commitment Letter or definitive documents
related to the Debt Refinancing of which the Buyer Parties are aware; (B) of the
receipt of any written notice from any party to the Refinancing Commitment
Letter with respect to (1) any default, breach, termination or repudiation by
any party to the Refinancing Commitment Letter or definitive documents related
to the Debt Refinancing or (2) any material dispute or disagreement between or
among parties to the Refinancing Commitment Letter or definitive documents
related to the Debt Refinancing of which the Buyer Parties become aware; and
(C) if for any reason the Buyer Parties determine in good faith that they will
not be able to obtain all or any portion of the Debt Refinancing on the terms,
in the manner or from the sources contemplated by the Refinancing Commitment
Letters. The Buyer Parties shall keep the MLP Parties informed on a reasonably
current basis of the status of their efforts to arrange the Debt Refinancing and
provide copies of all draft and executed documents related to the Debt
Refinancing to the MLP Parties. In the event that the Buyer Parties are unable
to obtain the Debt Refinancing or alternative financing on terms no less
favorable to Buyer, the Buyer Parties will obtain an amendment to the Buyer
Credit Agreement so that the Buyer will be permitted thereunder to, and will
have sufficient funds available thereunder to, refinance the MLP Credit
Agreements at the Closing; provided, however, that the Buyer Parties shall be
permitted to pay any and all fees to the lenders and administrative agent in
connection with any such amendment without the prior consent of the MLP Parties.

(b) The Buyer Parties shall use their reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary to
maintain in effect the Repurchase Commitment Letter. If a “Ratings Decline” (as
defined in the Buyer Indenture) has occurred within 90 days following the
consummation of the General Partner Transactions (or the Parties reasonably
expect such a Ratings Decline to occur) and there has not been a successful
consent solicitation as described in Section 6.17(a), the Buyer Parties shall
comply with all the terms of Section 4.15 of the Buyer Indenture and conduct a
“Change of Control Offer” (as defined in the Buyer Indenture) under the terms
required by the Buyer Indenture and shall use their commercially reasonable
efforts to arrange the Repurchase Financing on the terms and conditions
described in the Repurchase Commitment Letter, including using their
commercially reasonable efforts to (i) satisfy on a timely basis all conditions
applicable to the Buyer to obtaining the Repurchase Financing as set forth in
the Repurchase Commitment Letter that are within its control; (ii) negotiate and
enter into definitive agreements with respect thereto on the terms and
conditions contemplated by the Repurchase Commitment Letter (including, if
necessary, the flex provisions) or on other terms no less favorable to the
Buyer; (iii) comply with the Buyer’s obligations under the Repurchase Commitment
Letter and the definitive agreements with respect thereto; (iv) subject to the
terms and conditions contemplated in the Repurchase Commitment Letter, conduct
and consummate the Repurchase Financing at or prior to the time any repurchases
of the Buyer Notes are required to be made under Section 4.15 of the Buyer
Indenture; and (v) enforce its rights under the Repurchase Commitment Letter. If
any portion of the Repurchase Refinancing becomes unavailable on the terms and
conditions (including the flex provisions) contemplated in the Repurchase
Commitment Letter or the

 

71



--------------------------------------------------------------------------------

definitive agreements with respect thereto, the Buyer Parties shall promptly
notify the MLP Parties and use their commercially reasonable efforts to amend,
modify, supplement, alter, restate, substitute or replace the Repurchase
Financing with other alternative financing, on terms no less favorable, taken as
a whole, to Buyer, as promptly as possible; provided, however, that the Buyer
Parties shall not permit any amendment, modification, supplement, alteration,
restatement, substitution or replacement of the Repurchase Commitment Letter
without the consent of the MLP Parties, such consent not to be unreasonably
withheld. In such event, the term “Repurchase Commitment Letter” as used herein
shall be deemed to include the amended, modified, supplemented, altered,
restated, substituted or replacement, commitment letter. The Buyer Parties shall
promptly (and in any event within two Business Days) notify the MLP Parties:
(A) of any default or breach by any party to the Repurchase Commitment Letter or
definitive documents related to the Repurchase Financing or of which the Buyer
Parties are aware; (B) of the receipt of any written notice from any party to
the Repurchase Commitment Letter with respect to (1) any default, breach,
termination or repudiation by any party to the Repurchase Commitment Letter or
definitive documents related to the Repurchase Financing or (2) any material
dispute or disagreement between or among parties to the Repurchase Commitment
Letter or definitive documents related to the Repurchase Refinancing of which
the Buyer Parties become aware; and (C) if for any reason the Buyer Parties
determine in good faith that they will not be able to obtain all or any portion
of the Repurchase Financing on the terms, in the manner or from the sources
contemplated by the Repurchase Commitment Letter. The Buyer Parties shall keep
the MLP Parties informed on a reasonably current basis of the status of their
efforts to arrange the Repurchase Financing and provide copies of all draft and
executed documents related to the Repurchase Financing to the MLP Parties. The
obligations of the Buyer Parties under this Section 6.16(b) shall terminate on
the earlier of (x) the 91st day following the consummation of the General
Partner Transactions if a “Ratings Decline” (as defined in the Buyer Indenture)
has not occurred prior to such time and (y) the date of a successful consent
solicitation as described in Section 6.17(a).

(c) From and after the Execution Date until the Effective Time, the Parties
shall provide one another such reasonable cooperation as may be reasonably
requested by another Party and that is customary in connection with a financing
comparable to the Debt Financing, including (i) furnishing to a Party (and, with
respect to Buyer, its Financing Sources), as promptly as practicable all
financial, business and other pertinent information related to the disclosing
Party and its Affiliates reasonably required by the requesting Party for such
Party to produce the financial statements and other marketing document
information to consummate the Debt Financing, including all historical financial
statements (including, on a timely basis, unaudited financial statements and
related management’s discussion and analysis and summary and selected financial
statements for each subsequent fiscal quarter after any quarter (other than the
fourth fiscal quarter) ended at least 45 days prior to the Effective Time), and
all pro forma financial statements required by Regulation S-X under the
Securities Act, and, to the extent required by the Repurchase Commitment Letter,
the financial and other data and information, including a description of the
business, of the type and in the form required by Regulation S-X and Regulation
S-K under the Securities Act and of type and in the form customarily included in
an offering memorandum or circular under Rule 144A of

 

72



--------------------------------------------------------------------------------

the Securities Act in the event an offering of debt securities is required by
the terms of the Repurchase Commitment Letter and; (ii) using commercially
reasonable efforts to cause its senior executive officers to participate in a
reasonable number of meetings, presentations, due diligence sessions, drafting
sessions and sessions with prospective lenders, investors and rating agencies in
connection with the Debt Financing, including through a customary “road show”;
(iii) assisting with the preparation of (A) an offering memorandum or circular,
bank information memoranda, private placement memoranda and similar documents,
including “roadshow” or investor meeting slides required in connection with the
Debt Financing (including requesting any consents of accountants for use of
their reports in any materials relating to the Debt Financing and the delivery
of one or more customary representation letters); and (B) materials for rating
agency presentations; (iv) reasonably cooperating with the marketing efforts of
a Party and, with respect to Buyer, the Financing Sources, for any portion of
the Debt Financing; (v) facilitating the pledging of collateral in connection
with the Debt Financing, including executing and delivering any customary pledge
and security documents, currency or interest hedging arrangements or other
definitive financing documents or other certificates, legal opinions, surveys
and title insurance and documents as may be reasonably requested by a Party
(including a certificate of the chief financial officer of a Party and its
subsidiaries on a consolidated basis with respect to solvency matters as of the
Effective Time on a pro forma basis); (vi) providing to the Financing Sources
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act; (vii) using commercially reasonable efforts to obtain
accountants’ comfort letters, legal opinions, surveys and title insurance as
reasonably requested by a Party; (viii) taking corporate actions reasonably
necessary to permit the completion of the Debt Financing; and (ix) facilitating
the execution and delivery (at the Effective Time) of definitive documents
related to the Debt Financing as may be reasonably requested by a Party;
provided, however, that no MLP Group Entity shall be required to pay any
commitment or other similar fee or incur any other liability in connection with
the Debt Financing prior to the Effective Time. Each Party hereby consents to
the reasonable use of its and its Affiliates’ logos in connection with the Debt
Financing; provided, however, that such logos may not be used in a manner that
is reasonably likely to harm or disparage such Party, its Affiliates or their
marks.

SECTION 6.17 Consent Solicitation.

(a) Subject to the terms and conditions of this Agreement, if requested by the
MLP Parties following a (or prior to an expected) Ratings Decline (as defined in
the Buyer Indenture), the Buyer Parties shall take all actions necessary to
consummate a successful consent solicitation (the “Consent Solicitation”) to
waive or otherwise amend the “Change of Control” provision under the Buyer
Indenture, at or prior to the time that the Buyer would be required to
repurchase any Buyer Notes under Section 4.15 of the Buyer Indenture. The
Parties shall use their commercially reasonable efforts to (i) prepare a consent
solicitation statement, including, among other things, (A) a summary of the
Merger and the other transactions contemplated hereby and (B pro forma financial
statements for the Buyer in accordance with Regulation S-X under the Securities
Act that give effect to the transactions contemplated hereby, including the Debt
Financings; and

 

73



--------------------------------------------------------------------------------

(ii) commence a consent solicitation with respect to the Buyer Notes, on the
terms and conditions in compliance with the Buyer Indenture and the Buyer Notes.
Notwithstanding the foregoing, any Consent Solicitation shall otherwise be
consummated in compliance with applicable Laws and SEC rules and regulations.

(b) The Buyer Parties covenant and agree that, promptly following the consent
solicitation expiration date, assuming the requisite consents are received, each
of the Buyer Parties and their applicable Subsidiaries as is necessary, shall
(and shall use their commercially reasonable efforts to cause the applicable
trustee to) execute a supplemental indenture to the Buyer Indenture, which
supplemental indenture shall implement the amendments described in the consent
solicitation statement, related letter of transmittal and other related
documents (collectively, the “Consent Solicitation Documents”). Concurrent with
the effectiveness of such supplemental indenture, the Buyer shall pay the
Consent Solicitation consideration in accordance with the Consent Solicitation
Documents.

(c) The Parties shall, and shall cause their respective Subsidiaries to,
reasonably cooperate with the Other Parties in the preparation of the necessary
and appropriate documentation in connection with the Consent Solicitation
Documents. The Consent Solicitation Documents (including all amendments or
supplements) and all mailings to the holders of the Buyer Notes in connection
with the Consent Solicitation shall be subject to the prior review of MLP and
shall be reasonably acceptable to it. If at any time prior to the completion of
the Consent Solicitation any information in the Consent Solicitation Documents
should be discovered by the Buyer Parties, which should be set forth in an
amendment or supplement to the Consent Solicitation Documents, so that the
Consent Solicitation Documents shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of circumstances
under which they are made, not misleading, the party that discovers such
information shall use commercially reasonable efforts to promptly notify the
other party, and an appropriate amendment or supplement prepared by the Buyer
Parties describing such information shall be disseminated to the holders of the
Buyer Notes (which supplement or amendment and dissemination may, at the
reasonable direction of the Buyer Parties, take the form of a filing of a
Current Report on Form 8-K). Notwithstanding anything to the contrary in this
Section 6.17, the Buyer Parties shall and shall cause their Subsidiaries to
comply with the requirements of Rule 14e-1 under the Exchange Act and any other
applicable Law to the extent such Laws are applicable in connection with the
Consent Solicitation

SECTION 6.18 Investigation; No Other Representations or Warranties.

(a) Investigation.

(i) Each of the Buyer Parties acknowledges and agrees that it has made its own
inquiry and investigation into, and, based thereon, has formed an independent
judgment concerning, the MLP Group Entities and their businesses and operations,
and each of the Buyer Parties has requested such documents and information from
MLP as it considers

 

74



--------------------------------------------------------------------------------

material in determining whether to enter into this Agreement and to consummate
the transactions contemplated in this Agreement. Each of the Buyer Parties
acknowledges and agrees that it has had an opportunity to ask questions of and
receive answers from MLP with respect to matters it considers material in
determining whether to enter into this Agreement and to consummate the
transactions contemplated in this Agreement.

(ii) Each of the MLP Parties acknowledges and agrees that it has made its own
inquiry and investigation into, and, based thereon, has formed an independent
judgment concerning, the Buyer Group Entities and their businesses and
operations, and each of the MLP Parties has requested such documents and
information from Buyer as it considers material in determining whether to enter
into this Agreement and to consummate the transactions contemplated in this
Agreement. Each of the MLP Parties acknowledges and agrees that it has had an
opportunity to ask questions of and receive answers from Buyer with respect to
matters it considers material in determining whether to enter into this
Agreement and to consummate the transactions contemplated in this Agreement.

(b) No Other Representations or Warranties.

(i) Each of the Buyer Parties agrees that, except for the representations and
warranties made by the MLP Parties that are expressly set forth in Article IV
and in any certificate provided pursuant to Section 7.2(e), neither the MLP
Parties nor any other Person has made and shall not be deemed to have made any
representation or warranty of any kind. Except for the representations and
warranties made by the MLP Parties that are expressly set forth in Article IV
and in any certificate provided pursuant to Section 7.2(e), without limiting the
generality of the foregoing, each of the Buyer Parties agrees that none of the
MLP Parties, any holder of MLP’s securities or any of the MLP Parties’
respective Affiliates or Representatives, makes or has made any representation
or warranty to the Buyer Parties or any of their Representatives or Affiliates
with respect to:

(A) any projections, forecasts or other estimates, plans or budgets of future
revenues, expenses or expenditures, future results of operations (or any
component thereof), future cash flows (or any component thereof) or future
financial condition (or any component thereof) of MLP or any of the MLP
Subsidiaries or the future business, operations or affairs of MLP or any of the
MLP Subsidiaries heretofore or hereafter delivered to or made available to the
Buyer Parties or their respective Representatives or Affiliates; or

 

75



--------------------------------------------------------------------------------

(B) any other information, statement or documents heretofore or hereafter
delivered to or made available to the Buyer Parties or their respective
Representatives or Affiliates.

(ii) Each of the MLP Parties agrees that, except for the representations and
warranties made by the Buyer Parties that are expressly set forth in Article V
and in any certificate provided pursuant to Section 7.3(e), neither the Buyer
Parties nor any other Person has made and shall not be deemed to have made any
representation or warranty of any kind. Except for the representations and
warranties made by the Buyer Parties that are expressly set forth in Article V
and in any certificate provided pursuant to Section 7.3(e), without limiting the
generality of the foregoing, each of the MLP Parties agrees that none of the
Buyer Parties, any holder of Buyer’s securities or any of the Buyer Parties’
respective Affiliates or Representatives, makes or has made any representation
or warranty to the MLP Parties or any of their Representatives or Affiliates
with respect to:

(A) any projections, forecasts or other estimates, plans or budgets of future
revenues, expenses or expenditures, future results of operations (or any
component thereof), future cash flows (or any component thereof) or future
financial condition (or any component thereof) of Buyer or any of the Buyer
Subsidiaries or the future business, operations or affairs of Buyer or any of
the Buyer Subsidiaries heretofore or hereafter delivered to or made available to
the MLP Parties or their respective Representatives or Affiliates; or

(B) any other information, statement or documents heretofore or hereafter
delivered to or made available to the MLP Parties or their respective
Representatives or Affiliates.

SECTION 6.19 Listing. Prior to the Effective Time, Buyer shall cause the New
Buyer Common Units to be issued in accordance with this Agreement to be approved
for listing (subject, if applicable, to notice of issuance) for trading on the
NYSE.

SECTION 6.20 Business Opportunities. Except for the assets or business
opportunities described in Section 6.20 of the Buyer Disclosure Schedule or
Section 6.20 of the MLP Disclosure Schedule, from and after the date of the
consummation of the General Partner Transactions and until the earliest of
(a) the date that is two years following the valid termination of this Agreement
pursuant to its terms, (b) the Effective Time and (c) the termination of this
Agreement pursuant to Section 8.3(b), Buyer and MLP hereby agree, and shall
cause their respective controlled Affiliates to agree, that in the event that an
opportunity to develop, acquire or invest in an asset or business is presented
to Buyer, MLP or any of their respective controlled Affiliates, each of Buyer
and MLP shall jointly determine the allocation of participation in such
opportunity by Buyer, MLP and their respective controlled Affiliates; provided,
however, that if the Buyer and MLP are not able to make such joint determination
with respect to an opportunity, Buyer and MLP shall participate in such
opportunity on an equal (50/50) basis. In the event that the provisions of this
Section 6.20 terminate as a result of the occurrence of the event described

 

76



--------------------------------------------------------------------------------

in clause (c) above and an MLP Takeover Proposal has not been consummated within
twelve months of the date of such termination, then the provisions of this
Section 6.20 shall apply during the period from such twelve month anniversary to
the date that is two years from such termination (provided, however, that for
purposes of the foregoing, “50%” shall be substituted for “15%” in the
definition of MLP Takeover Proposal). Notwithstanding anything to the contrary
in this Agreement, the rights in this Section 6.20 are not assignable by Buyer
or MLP without the prior written consent of the Other Parties.

SECTION 6.21 Resignations of MLP Directors. At or prior to the Effective Time,
the directors of the MLP Board, and the directors of such other MLP Group
Entities reasonably designated by Buyer at least five Business Days prior to the
Closing Date, shall tender to Buyer their resignations as directors, effective
as of the Effective Time.

SECTION 6.22 Omnibus Agreement. Promptly following the execution of this
Agreement and in any event prior to the scheduled closing of the General Partner
Transactions, Buyer and Buyer GP shall deliver to MLP and the Recipient Parties
(as defined in the MLP GP Contribution Agreement) a waiver of any rights they
may otherwise have to terminate the Omnibus Agreement, dated December 21, 2011,
by and among, NRGY General Partner, NRGY, Buyer GP and Buyer as a result of the
General Partners Transactions or the transactions contemplated by this
Agreement.

SECTION 6.23 Advice of Changes. Each Party shall promptly advise the Other
Parties of any change or event (a) having or reasonably likely to have a Buyer
Material Adverse, as applicable or an MLP Material Adverse Effect, as applicable
or (b) that it believes would or would be reasonably likely to cause or
constitute breach of any of the representations, warranties or covenants
contained in this Agreement that would result in, if occurring or continuing on
the Closing Date, the failure of any of the conditions set forth in Article VII;
provided, however, that a failure to comply with this Section 6.22 shall not
constitute the failure of any condition set forth in Article VII to be satisfied
unless the underlying Material Adverse Effect or material breach would
independently result in the failure of a condition set forth in Article VII to
be satisfied.

SECTION 6.24 Transaction Litigation. Subject to applicable Law, and without
affecting the right of any Party and its directors or executive offices to
retain counsel and direct the defense of any Proceeding by any unitholder naming
such Party or its directors and officers as defendants, each of MLP Parties and
the Buyer Parties shall allow the Other Parties the opportunity to participate
in the defense or settlement of any Proceeding against such Party and its
directors or executive officers relating to the Merger, the Buyer Unit Issuance,
the MLP Partnership Agreement and the other transactions contemplated by this
Agreement. No MLP Party or Buyer Party shall settle or offer to settle any
Proceeding commenced prior to or after the Execution Date against such Party or
its directors, executive officers or similar persons by any unitholder of such
Party relating to the Merger or the other transactions contemplated by this
Agreement without the prior written consent of the Other Parties (such consent
not to be unreasonably withheld, delayed or conditioned).

 

77



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO CLOSING

SECTION 7.1 Conditions to Each Party’s Obligations. The obligation of the
Parties to proceed with the Closing is subject to the satisfaction on or prior
to the Closing Date of all of the following conditions, any one or more of which
may be waived in writing, in whole or in part, as to a Party by such Party:

(a) MLP Unitholder Approval. The MLP Unitholder Approval shall have been
obtained in accordance with the MLP Partnership Agreement and applicable Law.

(b) Approvals. All consents, approvals, permits and authorizations required to
be obtained prior to the Effective Time from any Governmental Entity, shall have
been obtained, and any applicable waiting period shall have expired or been
terminated, except where the failure to comply would not be reasonably expected
to have, individually or in the aggregate, an MLP Material Adverse Effect or a
Buyer Material Adverse Effect.

(c) Registration Statement. The Registration Statement shall have become
effective under the Securities Act, no stop order suspending the effectiveness
of the Registration Statement shall be in effect, and no unresolved Proceedings
seeking to suspend the effectiveness of the Registration Statement shall have
been initiated or threatened by the SEC or any other Governmental Entity.

(d) NYSE Listing. The Buyer Common Units to be issued in the Merger shall have
been approved for listing on the NYSE subject to official notice of issuance.

(e) No Governmental Restraint. (i) No Order shall be in effect, and no Law shall
have been enacted or adopted, that restrains, enjoins, makes illegal or
otherwise prohibits the consummation of any of the transactions contemplated by
this Agreement; and (ii) no Proceeding by any Governmental Entity with respect
to the Merger or the other transactions contemplated by this Agreement shall be
pending that seeks to restrain, enjoin, prohibit or delay consummation of the
Merger or such other transactions or to impose any material restrictions or
requirements thereon or on the Buyer Parties or the MLP Parties with respect
thereto that would, individually or in the aggregate, constitute an MLP Material
Adverse Effect or a Buyer Material Adverse Effect.

(f) General Partner Transactions. The General Partner Transactions shall have
been consummated.

SECTION 7.2 Conditions to the Buyer Parties’ Obligations. The obligation of the
Buyer Parties to proceed with the Closing is subject to the satisfaction on or
prior to the Closing Date of all of the following conditions, any one or more of
which may be waived in writing, in whole or in part, by the Buyer Parties (in
their sole discretion):

(a) Representations and Warranties. (i) The representations and warranties of
the MLP Parties set forth in Article IV (other than those set forth in
Section 4.2(a), Section 4.3 and Section 4.17(a)) shall be true and correct
(without giving effect to any qualifications or limitations as to materiality,
MLP Material Adverse Effect or words of

 

78



--------------------------------------------------------------------------------

similar import contained therein) as of the Closing, as if remade on the date
thereof (except for representations and warranties made as of a specific date,
which shall be true and correct as of such specific date), except where the
failure of such representations and warranties to be true and correct have not
had and would not reasonably be expected to have, individually or in the
aggregate, an MLP Material Adverse Effect; (ii) the representations and
warranties of the MLP Parties set forth in Section 4.3 shall be true and correct
as of the Closing, as if remade on the date thereof (except for representations
and warranties made as of a specific date, which shall be true and correct as of
such specific date), other than in de minimis respects; and (iii) the
representations and warranties of the MLP Parties set forth in Section 4.2(a)
and Section 4.17(a) shall be true and correct.

(b) Agreements and Covenants. Each of the MLP Parties shall have performed or
complied in all material respects with all agreements and covenants required to
be performed by it hereunder.

(c) Tax Opinion. The Buyer Parties shall have received an opinion of Vinson &
Elkins LLP or another nationally-recognized tax counsel dated as of the Closing
Date to the effect that, for U.S. federal income tax purposes, (i) no Buyer
Group Entity shall recognize any income or gain as a result of the Merger (other
than any gain resulting from any decrease in partnership liabilities pursuant to
Section 752 of the Code), (ii) no gain or loss shall be recognized by holders of
Buyer Common Units as a result of the Merger (other than any gain resulting from
any decrease in partnership liabilities pursuant to Section 752 of the Code),
and (iii) 90% of the gross income of Buyer for the most recent four completed
calendar quarters ending before the Closing Date for which the necessary
financial information is available are from sources treated as “qualifying
income” within the meaning of Section 7704(d) of the Code. In rendering such
opinion, such counsel shall be entitled to receive and rely upon representations
of officers of the Buyer Parties, the MLP Parties and any of their respective
affiliates as to such matters as such counsel may reasonably request.

(d) Absence of an MLP Material Adverse Effect. There shall not have occurred
after the Execution Date any events, changes, effects or developments that have
had or that would reasonably be expected to have, individually or in the
aggregate, an MLP Material Adverse Effect.

(e) Contribution of Cash. CW Holdings shall have deposited with the Exchange
Agent the CW Holdings Cash Payment Amount.

(f) Officer Certificate. The Buyer Parties shall have received a certificate,
dated as of the Closing Date, of an executive officer of MLP General Partner
certifying to the matters set forth in Section 7.2(a), Section 7.2(b) and
Section 7.2(d).

 

79



--------------------------------------------------------------------------------

SECTION 7.3 Conditions to the MLP Parties’ Obligations. The obligation of the
MLP Parties to proceed with the Closing is subject to the satisfaction on or
prior to the Closing Date of all of the following conditions, any one or more of
which may be waived in writing, in whole or in part, by the MLP Parties (in
their sole discretion):

(a) Representations and Warranties. (i) The representations and warranties of
the Buyer Parties set forth in Article V (other than those set forth in
Section 5.2(a), Section 5.3 and Section 5.17(a)) shall be true and correct
(without giving effect to any qualifications or limitations as to materiality,
Buyer Material Adverse Effect or words of similar import contained therein) as
of the Closing, as if remade on the date thereof (except for representations and
warranties made as of a specific date, which shall be true and correct as of
such specific date), except where the failure of such representations and
warranties to be true and correct have not had and would not reasonably be
expected to have, individually or in the aggregate, a Buyer Material Adverse
Effect; (ii) the representations and warranties of the Buyer Parties set forth
in Section 5.3 shall be true and correct as of the Closing, as if remade on the
date thereof (except for representations and warranties made as of a specific
date, which shall be true and correct as of such specific date), other than in
de minimis respects; and (iii) the representations and warranties of the Buyer
Parties set forth in Section 5.2(a) and Section 5.17(a) shall be true and
correct.

(b) Agreements and Covenants. Each of the Buyer Parties shall have performed or
complied in all material respects with all agreements and covenants required to
be performed by it hereunder.

(c) Tax Opinion. The MLP Parties shall have received an opinion dated as of the
Closing Date of Akin Gump Strauss Hauer & Feld LLP or another
nationally-recognized tax counsel to the effect that, for U.S. federal income
tax purposes, (i) no MLP Group Entity shall recognize any income or gain as a
result of the Merger (other than (1) any gain resulting from any decrease in
partnership liabilities pursuant to Section 752 of the Code and (2) as a result
of any expense reimbursements, Fractional Unit Payments or other cash payments
received or to be received pursuant to this Agreement), (ii) no gain or loss
shall be recognized by holders of MLP Common Units (other than the CW
Affiliates, any Buyer Group Entity or holders of Buyer Common Units) as a result
of the Merger (other than (1) any gain resulting from any decrease in
partnership liabilities pursuant to Section 752 of the Code or (2) as a result
of any expense reimbursements, Fractional Unit Payments or other cash payments
received or to be received pursuant to this Agreement), and (iii) 90% of the
combined gross income of MLP and Buyer for the most recent four completed
calendar quarters ending before the Closing Date for which the necessary
financial information is available are from sources treated as “qualifying
income” within the meaning of Section 7704(d) of the Code. In rendering such
opinion, such counsel shall be entitled to receive and rely upon representations
of officers of the MLP Parties, the Buyer Parties and any of their respective
affiliates as to such matters as such counsel may reasonably request.

(d) Absence of a Buyer Material Adverse Effect. There shall not have occurred
after the Execution Date any events, changes, effects or developments that have
had or would reasonably be expected to have, individually or in the aggregate, a
Buyer Material Adverse Effect.

(e) Officer Certificate. The MLP Parties shall have received a certificate,
dated as of the Closing Date, of an executive officer of Buyer General Partner
certifying to the matters set forth in Section 7.3(a), Section 7.3(b) and
Section 7.3(d).

 

80



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION

SECTION 8.1 Termination by Mutual Consent. This Agreement may be terminated at
any time prior to the Effective Time by the mutual written agreement of MLP and
the Buyer.

SECTION 8.2 Termination by MLP or Buyer. At any time prior to the Effective
Time, this Agreement may be terminated by MLP or Buyer if:

(a) the Effective Time shall not have occurred on or before November 5, 2013
(the “Drop-Dead Date”); provided, further, that the right to terminate this
Agreement pursuant to this Section 8.2(a) shall not be available to any Party
whose failure to perform or observe in any material respect any of its
obligations under this Agreement in any manner shall have been the principal
cause of, or resulted in, the failure of the Effective Time to occur on or
before such date;

(b) a Governmental Entity having jurisdiction over any Party hereto shall have
issued an Order or adopted a Law permanently restraining, enjoining or otherwise
prohibiting the Merger or making consummation of the Merger illegal and such
Order or Law shall have become final and non-appealable; provided, however, that
the right to terminate this Agreement pursuant to this Section 8.2(b) shall not
be available to any Party whose failure to perform or observe in any material
respect any of its obligations under this Agreement in any manner shall have
been the principal cause of, or resulted in, such action;

(c) the MLP Unitholders’ Meeting has been held and completed and the MLP
Unitholder Approval shall not have been obtained at the MLP Unitholders’ Meeting
(which shall include any reconvened meeting after an adjournment or postponement
thereof); or

(d) if the NRGY GP Purchase Agreement or the MLP GP Contribution Agreement shall
have been validly terminated in accordance with its terms.

SECTION 8.3 Termination by MLP. This Agreement may be terminated by MLP at any
time prior to the Effective Time:

(a) if any Buyer Party has breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this
Agreement (or any of its representations and warranties contained in this
Agreement shall fail to be true), which breach or failure (i) would (if
occurring or continuing on the Closing Date) give rise to the failure of the
condition set forth in Section 7.3(a) or Section 7.3(b) and (ii) is incapable of
being cured by the Buyer Parties or, if capable of being cured, is not cured by
the Buyer Parties at the earlier of (A) the date that follows 30 days after
receipt

 

81



--------------------------------------------------------------------------------

of written notice from MLP of such a breach or failure and (B) the Drop-Dead
Date; provided, however, that the right to terminate this Agreement pursuant to
this Section 8.3(a) shall not be available to MLP if, at such time, a condition
set forth in Section 7.2(a), Section 7.2(b) or Section 7.2(d) would not be
satisfied if the Closing Date were to occur on the date of termination; or

(b) if an MLP Recommendation Change that is permitted by this Agreement shall
have occurred in response to an MLP Takeover Proposal.

SECTION 8.4 Termination by Buyer. This Agreement may be terminated by Buyer at
any time prior to the Effective Time (or in the case of clause (b) of this
Section 8.4, at any time prior to the time that the MLP Unitholder Approval is
obtained):

(a) if any MLP Party has breached or failed to perform in all material respects
any of its representations, warranties, covenants or other agreements contained
in this Agreement (or any of its representations and warranties contained in
this Agreement shall fail to be true), which breach or failure to perform
(i) would (if occurring or continuing on the Closing Date) give rise to the
failure of the condition set forth in Section 7.2(a) or Section 7.2(b) and
(ii) is incapable of being cured by the MLP Parties or, if capable of being
cured, is not cured by the MLP Parties at the earlier of (A) the date that
follows 30 days after receipt of written notice from Buyer of such a breach or
failure and (B) the Drop-Dead Date; provided, however, that the right to
terminate this Agreement pursuant to this Section 8.4(a) shall not be available
to Buyer if, at such time, a condition set forth in Section 7.3(a),
Section 7.3(b) or Section 7.3(d) would not be satisfied if the Closing Date were
to occur on the date of termination;

(b) if any MLP Party commits a Willful and Material Breach of Section 6.3,
Section 6.4 or Section 6.5; provided, however, that, solely in the event of a
Willful and Material Breach of Section 6.3 or Section 6.4, Buyer’s right to
terminate this Agreement pursuant to this Section 8.4(b) shall be exercisable
only if such Willful and Material Breach is incapable of being cured by the MLP
Parties or, if capable of being cured, is not cured by the MLP Parties at the
date that follows ten calendar days after receipt of written notice from Buyer
of such a breach or failure; provided, further, that the right to terminate this
Agreement pursuant to this Section 8.4(b) shall not be available to Buyer if, at
such time, a condition set forth in Section 7.3(a), Section 7.3(b) or
Section 7.3(d) would not be satisfied if the Closing Date were to occur on the
date of termination.

(c) if an MLP Recommendation Change shall have occurred, whether or not
permitted by this Agreement; provided, however, that Buyer’s right to terminate
this Agreement pursuant to this Section 8.4(c) is only exercisable prior to the
commencement of the MLP Unitholders’ Meeting.

SECTION 8.5 Effect of Certain Terminations. In the event of a valid termination
of this Agreement pursuant to this Article VIII, all rights and obligations of
the Parties under this Agreement shall terminate, except the provisions of
Section 6.2(b), Section 6.8, Section 6.15, Section 6.20, Article VIII and
Article IX shall survive such termination; and none of the Parties or any of
their respective Affiliates or Representatives shall

 

82



--------------------------------------------------------------------------------

have any liability of any nature whatsoever under this Agreement, or in
connection with the transactions contemplated by this Agreement, except (a) as
provided in Section 8.6; (b) for a Willful and Material Breach of this
Agreement, for which the aggrieved Party shall be entitled to all rights and
remedies available at law or equity against the Party that committed a Willful
and Material Breach of this Agreement; provided, however, that if MLP pays the
Termination Fee in accordance with Section 8.6(a), the MLP Parties shall not
have any further liability of any kind for any reason in connection with any
breach of Section 6.3, Section 6.4 or Section 6.5; (c) for fraud, for which the
aggrieved Party shall be entitled to all rights and remedies available at law or
equity; or (d) for breaches of the Confidentiality Agreement, for which the
aggrieved Party shall be entitled to all rights and remedies provided for in the
Confidentiality Agreement.

SECTION 8.6 Termination Fee and Expense Reimbursement.

(a) In the event this Agreement is terminated by Buyer pursuant to
Section 8.4(b) or Section 8.4(c), or by MLP pursuant to Section 8.3(b), MLP
shall pay to the Escrow Agent for the benefit of Buyer an amount equal to $50.8
million (the “Termination Fee”) within three Business Days of the date of such
termination (in the case of a termination pursuant to Section 8.4(b) or
Section 8.4(c)) or concurrently with such termination (in the case of a
termination pursuant to Section 8.3(b)).

(b) In the event this Agreement is terminated by MLP or Buyer pursuant to
Section 8.2(c), MLP shall reimburse the Buyer Parties for all their documented
out-of-pocket costs and expenses actually incurred in connection with this
Agreement and the transactions contemplated hereby, including all legal fees,
accounting fees, financial advisory fees and other professional and
non-professional fees and expenses as well as any commitment fees or other fees
required by the Commitment Letters to be paid by the Buyer Parties, in an amount
not exceeding $10.0 million in the aggregate (the “Expense Reimbursement”),
within three Business Days of the date of such termination.

(c) In the event that (i) a bona fide MLP Takeover Proposal has been publicly
communicated to or otherwise publicly made known to the unitholders of MLP or
any Person has publicly announced an intention (whether or not conditional) to
make an MLP Takeover Proposal and such MLP Takeover Proposal or intention to
make an MLP Takeover Proposal has not been withdrawn prior to the MLP Unitholder
Meeting (or if the MLP Unitholder Meeting has not occurred, prior to the
termination of this Agreement pursuant to 8.2(a) or Section 8.4(a));
(ii) thereafter this Agreement is terminated pursuant to Section 8.2(a),
Section 8.2(c) or Section 8.4(a); and (iii) prior to the date that is 12 months
after the date of such termination, MLP enters into any definitive agreement
related to an MLP Takeover Proposal, then MLP shall pay to the Escrow Agent for
the benefit of Buyer an amount equal to the Termination Fee less any previously
paid Expense Reimbursement, if and when such Takeover Proposal is consummated;
provided, however, that for purposes of this Section 8.6(c) “50%” shall
substituted for “15%” in the definition of MLP Takeover Proposal.

(d) Any Termination Fee and Expense Reimbursement shall be paid by wire transfer
of same day funds to an account designated by Buyer in writing in accordance
with Section 9.3. Each of the MLP Parties acknowledges that the agreements
contained

 

83



--------------------------------------------------------------------------------

in this Section 8.6 are an integral part of the transactions contemplated by
this Agreement, and that, without these agreements, the Buyer Parties would not
enter into this Agreement. Each of the MLP Parties further acknowledges and
agrees that a Termination Fee is not a penalty, but rather liquidated damages in
amounts reasonably estimated by the Parties to compensate the Buyer Parties for
efforts and resources expended and opportunities foregone while negotiating this
Agreement and in reliance on this Agreement and on the expectation of the
consummation of the transactions contemplated hereby. Accordingly, if MLP fails
promptly to pay the amount due pursuant to this Section 8.6 and, in order to
obtain such payment, Buyer commences a Proceeding which results in an order
against MLP for the Termination Fee or Expense Reimbursement, MLP shall pay to
Buyer its costs and expenses (including attorneys’ fees and expenses) in
connection with such Proceeding, together with interest on any unpaid amount of
the Termination Fee or Expense Reimbursement at the rate on six-month U.S.
Treasury obligations plus 500 basis points in effect on the date such payment
was required to be made, calculated on a daily basis from the date the
Termination Fee or Expense Reimbursement was required to be paid until the date
of the actual payment. Notwithstanding anything contained in this Agreement to
the contrary, if a Termination Fee becomes due and payable and MLP pays a
Termination Fee, none of the MLP Parties shall have any further liability of any
kind for any reason in connection with this Agreement or the termination
contemplated hereby. For the avoidance of doubt, under no circumstances shall
MLP be required to pay more than one Termination Fee or more than one Expense
Reimbursement.

(e) Any amounts paid to the Escrow Agent pursuant to this Section 8.6, together
with interest thereon (the “Escrow Fund”), shall be released by the Escrow Agent
to Buyer as follows:

(i) at any time prior to the end of the fiscal year in which the payment was
made to the Escrow Agent, Buyer shall submit to the Escrow Agent a certificate
demanding a portion of the Escrow Fund equal to no greater than 70% of the
maximum remaining amount that, in the good faith view of Buyer, may still be
taken into the gross revenues of Buyer and be treated as if such amount were not
“qualifying income” (as defined in Section 7704 of the Code) while satisfying
the qualifying income exception required for partnership treatment for publicly
traded partnerships, after taking into consideration all other sources of
non-qualifying income (such maximum remaining amount, the “Non-Qualifying Income
Cushion”), and the Escrow Agent shall within one Business Day thereafter, pay
Buyer the amount demanded, by wire transfer of immediately available funds to an
account designated by the Buyer;

(ii) during the fiscal year following the date that the payment was made to the
Escrow Agent but prior to the passage of 30 calendar days following the filing
of the IRS Form 1065 for the prior fiscal year, Buyer shall submit to the Escrow
Agent a certificate identifying the actual Non-Qualifying Income Cushion from
the prior year. If the payment contemplated by clause (i) above was (A) less
than 80% of the actual Non-Qualifying Income Cushion, then Buyer shall submit to
the Escrow Agent a certificate demanding a portion of the Escrow Fund equal

 

84



--------------------------------------------------------------------------------

to an amount which, when combined with the payment contemplated by clause
(i) shall equal 90% of the actual Non-Qualifying Income Cushion, and the Escrow
Agent shall within one Business Day thereafter, pay Buyer the amount demanded;
(B) greater than or equal to 80%, but less than or equal to 90% of the actual
Non-Qualifying Income Cushion, then Buyer shall notify the Escrow Agent that it
shall not demand any additional payments from the Escrow Account; and
(C) greater than 90% of the actual Non-Qualifying Income Cushion, then Buyer
shall deliver a certificate to such effect to the Escrow Agent and return to the
Escrow Fund an amount equal to the excess of the payment contemplated by clause
(i) over 80% of the Non-Qualifying Income Cushion. Any payment under this clause
(ii) shall be made by the Escrow Agent, or Buyer, as the case may be, by wire
transfer of immediately available funds to an account designated by Buyer or the
Escrow Agent, as the case may be; and

(iii) within one Business Day following the earlier of (A) completion of the
procedures as contemplated by Section 8.6(e)(ii) above and (B) the passage of 30
days following the filing of the IRS Form 1065 for the prior fiscal year, the
Escrow Agent shall pay MLP the remainder, if any, of the Escrow Fund, by wire
transfer of immediately available funds to an account designated MLP.

(f) Each Party acknowledges and agrees that (i) the amount of a payment, if any,
pursuant to clause (ii) of Section 8.6(e) is uncertain, and that depending on
the amount of the demands made by Buyer pursuant to clause (ii) of
Section 8.6(e), the Escrow Fund may be insufficient to permit payments to MLP
pursuant to clause (iii) of Section 8.6(e); and (ii) MLP shall have no rights to
any amounts in the Escrow Fund or to audit or inquire into the amounts demanded
by or paid to Buyer.

(g) In the event Buyer exercises the “Option” as defined, and in accordance
with, the Option Agreement, the Escrow Agent or Buyer, as applicable, shall
return to MLP an amount equal to $21.8 million upon the full performance by MLP
General Partner, CW Gas Holdings and CW Holdings of their obligations pursuant
to Section 2.3(a) of the Option Agreement within three Business Days of the date
of such performance. Section 8.6(e) shall apply mutatis mutandis in respect of
any such return as if “MLP” was the “Buyer” referred to herein.

SECTION 8.7 Procedure for Termination. A termination of this Agreement pursuant
to this Article VIII shall, in order to be effective, require, in the case of
Buyer, action by the Buyer Board (or a committee thereof to which the Buyer
Board has delegated decision making authority with respect to the applicable
termination right), and, in the case of MLP, action by the MLP Board (or a
committee thereof to which the MLP Board has delegated decision making authority
with respect to the applicable termination right) or, in the case of a
termination pursuant to Section 8.3(b), action by the MLP Conflicts Committee.

 

85



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.1 Survival. None of the representations, warranties, agreements,
covenants or obligations in this Agreement or in any instrument delivered
pursuant to this Agreement shall survive the consummation of the Merger, except
for those agreements, covenants and obligations contained herein (including
Article III, Section 6.11 and Section 6.18) that by their terms are to be
performed in whole or in part after the Effective Time and this Article IX).

SECTION 9.2 Enforcement of this Agreement. The Parties acknowledge and agree
that an award of money damages would be inadequate for any breach of this
Agreement by any Party and any such breach would cause the non-breaching Parties
irreparable harm. Accordingly, the Parties agree that prior to the termination
of this Agreement, in the event of any breach or threatened breach of this
Agreement by one of the Parties, the Parties shall also be entitled, without the
requirement of posting a bond or other security, to equitable relief, including
injunctive relief and specific performance. Such remedies shall not be the
exclusive remedies for any breach of this Agreement but shall be in addition to
all other remedies available at law or equity to each of the Parties.

SECTION 9.3 Notices. Any notice, request, instruction, correspondence or other
document to be given hereunder by any Party to the Other Parties (each, a
“Notice”) shall be in writing and delivered in Person or by courier service
requiring acknowledgment of receipt of delivery or mailed by U.S. registered or
certified mail, postage prepaid and return receipt requested, or by telecopier,
as follows; provided, however, that copies to be delivered below shall not be
required for effective notice and shall not constitute notice:

If to any of the MLP Parties, addressed to:

Crestwood Midstream Partners L.P.

Crestwood Gas Services GP LLC

700 Louisiana Street, Suite 2060

Houston, Texas 77002

Attention: Robert G. Phillips

Facsimile No.: 832-519-2250

with copies to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: William E. Curbow

Facsimile No.: 212-455-2502

and

 

86



--------------------------------------------------------------------------------

Conflicts Committee of the Board of Directors

Crestwood Gas Services GP LLC

700 Louisiana Street, Suite 2060

Houston, Texas 77002

Attention: Philip D. Gettig, Chairman of the Conflicts Committee

and

Morris, Nichols, Arsht & Tunnell LLP

1201 N. Market Street

Wilmington, Delaware 19801

Attention: Louis G. Hering

Facsimile: (302) 425-4662

If to any of the Buyer Parties, addressed to:

Inergy Midstream, L.P.

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: General Counsel

Facsimile: (816) 531-4680

and

Inergy, L.P.

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: General Counsel

Facsimile: (816) 531-4680

with copies to (which copies shall not constitute Notice):

Vinson & Elkins LLP

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Attention: Mike Rosenwasser and Gillian A. Hobson

Facsimile: (713) 615-5794

and

Conflicts Committee of the Board of Directors

Inergy Midstream, L.P.

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: Randy E. Moeder, Chairman of the Conflicts Committee

Facsimile: (405) 286-9192

 

87



--------------------------------------------------------------------------------

and

Potter Anderson & Corroon LLP

1313 North Market Street

P.O. Box 951

Wilmington, DE 19899-0951

Attention: Thomas A. Mullen

Facsimile: (302) 778-6204

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by telecopier shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next Business Day after receipt if not received during the
recipient’s normal business hours. All Notices by telecopier shall be confirmed
promptly after transmission in writing by certified mail or personal delivery.
Any Party may change any address to which Notice is to be given to it by giving
Notice as provided above of such change of address.

SECTION 9.4 Governing Law; Jurisdiction; Waiver of Jury Trial. To the maximum
extent permitted by applicable Law, the provisions of this Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware, without regard to principles of conflicts of law; provided,
however, the provisions of this Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York with respect to
any action including any Financing Source. Each of the Parties agrees that this
Agreement involves at least $100,000 and that this Agreement has been entered
into in express reliance upon 6 Del. C. § 2708. Each of the Parties irrevocably
and unconditionally confirms and agrees that it is and shall continue to be
(a) subject to the jurisdiction of the courts of the State of Delaware and of
the federal courts sitting in the State of Delaware and (b) subject to service
of process in the State of Delaware. Each Party hereby irrevocably and
unconditionally (i) consents and submits to the exclusive jurisdiction of the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (and, if such court shall not have subject matter
jurisdiction, any Delaware state court and the federal court of the United
States located in the State of Delaware (together with the Delaware Court of
Chancery, the “Delaware Courts”) for any Proceedings arising out of or relating
to this Agreement or the transactions contemplated by this Agreement (and agrees
not to commence any litigation relating thereto except in such courts);
(ii) waives any objection to the laying of venue of any such litigation in the
Delaware Courts and agrees not to plead or claim in any Delaware Court that such
litigation brought therein has been brought in any inconvenient forum; and
(iii) acknowledges and agrees that any controversy which may arise under this
Agreement is likely to involve complicated and difficult issues, and therefore
each such Party hereby irrevocably and unconditionally waives any right such
Party may have to a trial by jury in respect of any litigation directly or
indirectly arising or relating to this Agreement or the transactions
contemplated by this Agreement. Each of the Parties agrees that it will not, and
will not permit its Affiliates to, bring or support any Proceeding of any kind
or description, whether in law or in equity, whether in contract or in tort or
otherwise, against the Financing Sources in any way relating to this Agreement
or any of the transactions contemplated by this Agreement, including with
respect to any dispute arising out of or relating in any way to the Debt
Financing or the performance thereof, in any forum other than the United States
District Court for the

 

88



--------------------------------------------------------------------------------

Southern District of New York or any court of the State of New York sitting in
the Borough of Manhattan in the City of New York and agree that the waiver of
jury trial set forth in this Section 9.4 hereof shall be applicable to any such
proceeding.

SECTION 9.5 Entire Agreement; Amendments and Waivers.

(a) Except for the Confidentiality Agreement, this Agreement and the exhibits
and schedules hereto constitute the entire agreement between and among the
Parties pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties, and there are no representations, warranties or other
agreements between or among the Parties in connection with the subject matter
hereof except as set forth specifically herein or contemplated hereby. Except as
expressly set forth in this Agreement (including the representations and
warranties set forth in Article IV and Article V), (i) the Parties acknowledge
and agree that neither the MLP Group Entities nor any other Person has made, and
the Buyer Group Entities are not relying upon, any covenant, representation or
warranty, express or implied, as to the MLP Group Entities or as to the accuracy
or completeness of any information regarding any MLP Group Entity furnished or
made available to any Buyer Group Entity; and (ii) the MLP Parties shall not
have or be subject to any liability to any Buyer Group Entity or any other
Person, or any other remedy in connection herewith, based upon the distribution
to any Buyer Group Entity of, or any Buyer Group Entity’s use of or reliance on,
any such information or any information, documents or material made available to
the Buyer Group Parties in any “data rooms,” “virtual data rooms,” management
presentations or in any other form in expectation of, or in connection with, the
transactions contemplated hereby.

(b) This Agreement may be amended by the Parties at any time before or after the
MLP Unitholder Approval, but, after any such MLP Unitholder Approval was
obtained, no amendment shall be made which by Law requires further approval by
the unitholders of MLP without such further approval. No supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the Party to be bound thereby. The failure of a Party to exercise any
right or remedy shall not be deemed or constitute a waiver of such right or
remedy in the future. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (regardless
of whether similar), nor shall any such waiver constitute a continuing waiver
unless otherwise expressly provided. Notwithstanding the foregoing, no amendment
shall be made to Section 9.4, Section 9.5, Section 9.6 or Section 9.10 which
would be adverse to the Financing Sources without the prior written consent of
such Financing Sources.

(c) Any amendments, supplements, waivers or modifications in respect of this
Agreement pursuant to this Section 9.5 or any agreement to terminate this
Agreement pursuant to Section 8.1 shall, in order to be effective, require, in
the case of Buyer, action by the Buyer Board with the prior consent or
recommendation of the Buyer Special Committee (or another committee to which the
Buyer Board has delegated decision making authority with respect to the subject
matter of such action) and, in the case of MLP, action by the MLP Board (or a
committee thereof to which the MLP Board has

 

89



--------------------------------------------------------------------------------

delegated decision making authority with respect to the subject matter of the
amendment); provided, however, that no amendment of this Agreement that changes
the form of, reduces the amount of or extends the timing of payment of, the
Applicable Merger Consideration or alters the rights of the MLP Conflicts
Committee or Buyer Special Committee hereunder shall be effective unless such
amendment is also approved by the MLP Conflicts Committee or Buyer Special
Committee, as applicable.

SECTION 9.6 Binding Effect; No Third Party Beneficiaries; Assignment.

(a) This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective permitted successors and assigns.

(b) None of the provisions of this Agreement shall be for the benefit of or
enforceable by any third Person, including any creditor of any Party or any of
their Affiliates, except (i) as provided in Section 6.11; (ii) as provided in
Section 9.8; (iii) for the Financing Sources and their respective current former
or future equity holders, controlling persons, Affiliates and Representatives,
which shall be third party beneficiaries of Section 9.4, Section 9.5,
Section 9.10 and this Section 9.6; and (iv) for the right of the MLP Unitholders
the right to receive the Applicable Merger Consideration following the Effective
Time and the right to be admitted as an Additional Limited Partner of Buyer in
connection therewith. No such third Person shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any liability (or otherwise) against any Party. Without
limiting the generality of the foregoing, nothing in this Agreement shall confer
upon any employee, or legal representative or beneficiary thereof or other
Person, any rights or remedies, including any right to employment or continued
employment for any specified period, or compensation or benefits of any nature
or kind whatsoever under this Agreement or a right in any employee or
beneficiary of such employee or other Person under any Employee Benefit Plan
that such employee or beneficiary or other Person would not otherwise have under
the terms of such plan, nothing in this Agreement, express or implied, is
intended to confer upon any Person other than the Parties and their respective
permitted successors and assigns, any rights, benefits or obligations hereunder.

(c) No Party may assign, transfer, dispose of or otherwise alienate this
Agreement or any of its rights, interests or obligations under this Agreement
(whether by operation of law or otherwise). Any attempted assignment, transfer,
disposition or alienation in violation of this Agreement shall be null, void and
ineffective.

SECTION 9.7 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of applicable Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement are not affected in
any manner materially adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the fullest extent possible.

 

90



--------------------------------------------------------------------------------

SECTION 9.8 No Recourse. This Agreement may only be enforced against, and any
claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as Parties
and no former, current or future equity holders, controlling persons, directors,
officers, employees, agents or Affiliates of any Party or any former, current or
future equity holder, controlling person, director, officer, employee, general
or limited partner, member, manager, agent or Affiliate of any of the foregoing
(each, a “Non-Recourse Party”) shall have any liability for any obligations or
liabilities of the Parties or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith. Without limiting the rights of any Party against
the Other Parties, in no event shall any Party or any of its Affiliates seek to
enforce this Agreement against, make any claims for breach of this Agreement
against, or seek to recover monetary damages from, any Non-Recourse Party.

SECTION 9.9 Execution. This Agreement may be executed in multiple counterparts
each of which shall be deemed an original and all of which shall constitute one
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other customary means of electronic transmission (e.g., “pdf”)
shall be effective as delivery of a manually executed counterpart hereof.

SECTION 9.10 Certain Agreements with Respect to Financing Sources. The Parties
agree on behalf of themselves and their respective equity holders, controlling
persons, Affiliates, and Representatives (collectively, the “Related Parties”)
that the Financing Sources and their and their respective current former or
future equity holders, controlling persons, Affiliates or Representatives and
each of their successors and assigns shall be subject to no liability or claims
by the Related Parties arising out of or relating to this Agreement, the
financing or the transactions contemplated hereby or in connection with the Debt
Financing, or the performance of services by such Financing Sources or their
Affiliates or Representatives with respect to the foregoing; provided, however
that nothing in this Section 9.10 shall limit the rights that any Party would
have pursuant to the Commitment Letters.

[Signature page follows.]

 

91



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective officers hereunto duly authorized, all as of the date first written
above.

 

CRESTWOOD MIDSTREAM PARTNERS LP By: Crestwood Gas Services GP, LLC, its General
Partner By:  

/s/ Robert G. Phillips

Name:   Robert G. Phillips Title:   President CRESTWOOD GAS SERVICES GP LLC By:
 

/s/ Robert G. Phillips

Name:   Robert G. Phillips Title:   President

 

Signature Page to Agreement and Plan of Merger



--------------------------------------------------------------------------------

CRESTWOOD HOLDINGS LLC (SOLELY FOR PURPOSES OF SECTION 3.4(A)) By:  

/s/ Robert G. Phillips

Name:   Robert G. Phillips Title:   President

 

Signature Page to Agreement and Plan of Merger



--------------------------------------------------------------------------------

INERGY MIDSTREAM, L.P. By: NRGM GP, LLC, its General Partner By:  

/s/ John J. Sherman

Name:   John J. Sherman Title:   Chief Executive Officer NRGM GP, LLC By:  

/s/ John J. Sherman

Name:   John J. Sherman Title:   Chief Executive Officer INERGY, L.P. By: Inergy
GP, LLC, its General Partner By:  

/s/ John J. Sherman

Name:   John J. Sherman Title:   Chief Executive Officer INTREPID MERGER SUB,
LLC By:  

/s/ John J. Sherman

Name:   John J. Sherman Title:   Chief Executive Officer

 

Signature Page to Agreement and Plan of Merger